     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 1 of 173

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 19, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 2 of 173

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Government:

4    SHIRA UZAN

5    Direct examination by Mr. Van Dyck........20

6    Cross-examination by Mr. Pollack......... 34

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 3 of 173

1                           P R O C E E D I N G S

2               THE COURT:     So I think the immediate issue seems

3    to be the videos from Ms. Elbaz's cell phone.          There were

4    39, 40, 43, 44 and 49.      Let me ask Mr. Van Dyck.       On 39,

5    the -- well, 40 is Ms. Uzan is in the background or

6    something like that?

7               MR. VAN DYCK:     She has identified herself as the

8    woman sitting in the back right hand corner with her back

9    to the camera.

10              THE COURT:     Right.   Okay.   And what are you

11   offering this to show, Number 40?

12              MR. VAN DYCK:     Right.    So we're not offering any

13   of the videos or any of the statements in the videos for

14   the truth.    We think the Court can instruct the jury that

15   none of the statements in the video are coming in for

16   their truth.    The only thing that we are offering the

17   videos to show is how the account managers behaved within

18   the office.    The way that they -- the body language of the

19   other managers that Ms. Uzan has testified about.           Mr.

20   Maymon, Mr. Alfasi, that they were walking the floors --

21              THE COURT:     Let's start with 40.     Was Maymon and

22   Alfasi in those or were they taking the videos?          I don't

23   know what they look like yet.         So it was a little hard to

24   tell.

25              MR. VAN DYCK:     So, Your Honor, we have them, if




                                                                        3
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 4 of 173

1    it's okay, we have them queued --

2                THE COURT:    Okay.   I mean I just looked at them.

3    But yeah.    If you want to show me who is who, but --

4                MR. VAN DYCK:    If you can play 40, please?

5                (Video played.)

6                MR. VAN DYCK:    Can you pause that for a second?

7    So the woman in the back right corner there is Ms. Uzan.

8                THE COURT:    Okay.   I understand.

9                MR. VAN DYCK:    Mr. Alfasi is the individual

10   behind the camera who's filming all this.

11               THE COURT:    Okay.   Based on what?     Based on the

12   voice?

13               MR. VAN DYCK:    Based on the voice.

14               And then can we press play?

15               (Video played.)

16               MR. VAN DYCK:    Stop it.

17               The individual standing up and sort of giving or

18   talking to another person seated that is -- Ms. Uzan

19   identified that as Or Maymon.       That is one of the other

20   co-conspirators.

21               (Video played.)

22               THE COURT:    Okay.   I've watched this.     I don't

23   need to watch more of it now.       We don't have time to watch

24   all this.

25               MR. VAN DYCK:    For the relevance, Ms. Uzan is




                                                                        4
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 5 of 173

1    going to point out where Ms. Elbaz's office, physical

2    office was on the floor.

3               THE COURT:     Okay.

4               MR. VAN DYCK:     So that's -- I mean that's the

5    reason that we're offering the video.

6               THE COURT:     Okay.   And then how is 43 any

7    different than 40 in terms of substance or what -- the

8    probative value I guess?

9               MR. VAN DYCK:     It's more of the same.

10              THE COURT:     Okay.   And then 44 I know -- is

11   this -- is that -- is Ms. Uzan standing in the front of

12   that one I think?

13              MR. VAN DYCK:     She's wearing the red pants.

14              THE COURT:     Okay.   And is Ms. Elbaz taking that

15   video or can you tell or is someone -- there is a voice.

16              MR. VAN DYCK:     There is a voice.

17              Can we do 44?

18              (Video played.)

19              MR. VAN DYCK:     She's going to identify Ms.

20   Elbaz.   We believe it's the voice behind the camera.

21              THE COURT:     Okay.

22              MR. VAN DYCK:     And you can also see I

23   believe Mr. -- can you press play?

24              (Video played.)

25              THE COURT:     Are you going to be able to get




                                                                        5
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 6 of 173

1    these oriented the right way for the jury?

2               MR. VAN DYCK:     They switch back and forth

3    constantly.    So it was -- we weren't able to -- we'd have

4    to edit the video in order to get it going back and forth.

5    This is the original.      But --

6               THE COURT:     I mean I was able to watch this

7    horizontally just on my computer.        So I don't know.     I

8    mean -- I don't think it's that helpful, frankly, to give

9    them something oriented like this.

10              MR. VAN DYCK:     I thought it came back to the

11   original orientation.

12              THE COURT:     Anyways, so what about 49?       How is

13   that different than 44?      I think in both cases, you're

14   showing sort of the use of the gong, which was testified

15   to.

16              MR. VAN DYCK:     Yes.   I believe Mr. Alfasi is

17   shown at the end of this video and he says -- can we look

18   at 49?

19              (Video played.)

20              MR. VAN DYCK:     Mr. Alfasi appears at the end of

21   the video.

22              (Video played.)

23              MR. VAN DYCK:     That's Mr. Alfasi at the end

24   there.

25              THE COURT:     And then the first video, who is in




                                                                        6
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 7 of 173

1    that video?    39.

2               MR. VAN DYCK:     39.   Ms. Uzan will identify that

3    as an account manager.

4               THE COURT:     But Mr. Alfasi is taking the video?

5               MR. VAN DYCK:     I don't know that we know that.

6    Can we do 39?

7               (Video played.)

8               MR. VAN DYCK:     We don't know who took that

9    video.

10              THE COURT:     And the bell that was being rung, is

11   that the bell that was referenced as far as, you know, a

12   certain amount of money leads to the bell?

13              MR. VAN DYCK:     Yeah.   That's the bell that Ms.

14   Uzan testified that was brought to the office by Ms.

15   Elbaz.

16              THE COURT:     So there is the bell for like

17   smaller amounts and the gong for bigger amounts?

18              MR. VAN DYCK:     I think so.    Yes, Your Honor.

19              THE COURT:     Well, I mean it was your witness.            I

20   mean --

21              MR. VAN DYCK:     Yes, Your Honor.     That's my

22   understanding.    I can't tell the Court why we're both

23   ringing the bell and hitting the gong in the video.

24              THE COURT:     Okay.    So what about Mr. Pollack's

25   objection to the notion that if she wasn't there for the




                                                                        7
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 8 of 173

1    taking of the video, that she's not the appropriate

2    witness?   What's your position on that or what's your

3    argument on that?

4               MR. VAN DYCK:     I think there's no question that

5    the videos came from Ms. Elbaz's phone.         And that if Ms.

6    Uzan can identify the physical location of the video and

7    say that is the office at which I worked, I recognize the

8    people in the video that I worked with, then that is

9    enough foundation for the Court to admit the videos to the

10   jury.   Not for their truth with respect to the statements,

11   but to show this is what the office at Yukom looked like

12   through a witness who worked there for a year and a half.

13   I don't think there is any question that these are

14   authentic.

15              THE COURT:     Do we know that these are from the

16   time period she worked there?

17              MR. VAN DYCK:     So --

18              THE COURT:     Or are these people that she worked

19   with?

20              MR. VAN DYCK:     Yes.    She will identify people

21   that she worked with.

22              THE COURT:     What about the person in Exhibit 39?

23              MR. VAN DYCK:     She will identify that as

24   somebody that she worked with, somebody who she knows.

25              THE COURT:     So, Mr. Pollack, I am inclined to




                                                                        8
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 9 of 173

1    take the view that some of these videos are cumulative,

2    but not all of them.      I do see some relevance.      Just --

3    the way I've tried to sometimes think about these issues

4    when you talk about phones and newer technology, although

5    some might not think of this as newer technology is I try

6    to break it down because a lot of the cases deal with

7    older technology.

8               So I think about this -- although there's more

9    to this -- I think about this as the equivalent of the

10   government found some photographs in Ms. Elbaz's pocket or

11   purse and they show not -- obviously, they show more

12   because they are a video.      But effectively, they show the

13   place she worked.     They show the gong.      They show the

14   bell.   They show the people she worked with.         And would

15   that be admissible?     And it seems to me that -- first off,

16   because it does not sound as if you're -- we could I

17   suppose bring an agent or somebody in to say that these

18   came off the phone.     You're not challenging that part.

19   That, you know, the doctrine on a photograph is you don't

20   actually have to have been there when it was taken.           You

21   just need to say it's a fair and accurate representation

22   of what it depicts.     And it does sound from what we heard

23   from Ms. Uzan, she's very familiar with this location,

24   she's familiar with the people.

25              And again if this was a still photograph and not




                                                                        9
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 10 of 173

1    a video and they were just saying here's a photograph that

2    shows the trading floor or the call center, whatever you

3    want to call it and here's a photo of the gong and here's

4    a photo of the bell, that probably wouldn't be an issue.

5    So why is this any different than that even though the

6    technology is a little newer?

7                MR. POLLACK:    Your Honor, two things.       One, it

8    shows far more than that.       And two, the government doesn't

9    need it to show the things the government claims are the

10   purposes for showing it.

11               THE COURT:    Okay.

12               MR. POLLACK:    It shows more than one

13   unidentified person making obscene gestures.          It shows an

14   unidentified person or you can hear an unidentified person

15   using obscene language.       There is no --

16               THE COURT:    I'm sorry.    Which one was that?

17               MR. POLLACK:    40.

18               THE COURT:    I guess I wasn't really focused on

19   the language.     I was really watching more than listening.

20   So was it in Hebrew or English, the obscene language?

21               MR. POLLACK:    No.   In English.

22               THE COURT:    I might have missed that.

23               MR. POLLACK:    So you have obscene gestures.           You

24   have obscene language.      And the government's proffered

25   reasons for putting it on is to, you know, identify




                                                                     10
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 11 of 173

1    certain individuals.      Even though that there's no

2    particular need for the jury to know what these

3    individuals look like, I get it.        You know, you want to

4    give the jury a visual of who these people are.           But the

5    government has demonstrative --

6                THE COURT:    There are other ways to do that,

7    too.   Obviously, photos and otherwise --

8                MR. POLLACK:    Well, in fact the government has

9    already marked as demonstratives photos of these

10   individuals.

11               THE COURT:    Right.

12               MR. POLLACK:    Equally in terms of whatever it

13   says about the layout of the office and I don't think the

14   government is even correct as to which office is Ms.

15   Elbaz's office.     But whatever it says about the layout of

16   the offices, again the government has marked as

17   demonstratives schematics that show the layout both of the

18   old office and another schematic that shows the layout of

19   the new office.

20               So what it comes down to is the government wants

21   a witness who was not present to testify about videos that

22   serve no non-cumulative permissible purpose and are

23   prejudicial because they show an unprofessional

24   atmosphere, which is not probative of anything and include

25   obscene language and obscene gestures.




                                                                     11
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 12 of 173

1                THE COURT:    Okay.   Maybe I should see the

2    portion again with the obscene language and obscene

3    gestures that we're referring to --

4                MR. VAN DYCK:     Your Honor, may I respond to

5    that?

6                THE COURT:    Yeah.   Just pull the microphone up.

7    We don't need to be bouncing back and forth.          Everybody

8    can stay at their table or whathaveyou just so we --

9                MR. VAN DYCK:     So you just heard Mr. Pollack say

10   that these videos are irrelevant because they show an

11   unprofessional work environment.        Mr. Pollack opened on

12   the idea that the CEO of this company never thought for a

13   second that there was anything happening at this company

14   that was unprofessional, there was a code of ethics, she

15   did everything she possibly could to keep the company

16   running clean.     These videos Mr. Pollack says shows an

17   unprofessional working environment and they're on her

18   phone, which is precisely the --

19               THE COURT:    I understand that.      What about the

20   403 issue with the obscene gestures and language?           And

21   maybe you can just queue that part up for me to see again.

22               MR. VAN DYCK:     Is that 40?

23               THE COURT:    Mr. Pollack knew.     I think it

24   probably is 40.     That's where there is the most common

25   conversation and statements being made.




                                                                       12
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 13 of 173

1                MR. POLLACK:    It certainly is in 40.       I don't

2    know if it's confined to 40.

3                MR. VAN DYCK:     I guess, Your Honor, I mean we've

4    also heard some fairly unprofessional language in this

5    trial already during Ms. Uzan's --

6                THE COURT:    I understand that.      I'm just asking

7    to see it.

8                MR. VAN DYCK:     Yes, Your Honor.

9                (Video played.)

10               THE COURT:    Do you know where it is or you're

11   just watching?

12               MR. VAN DYCK:     I think we saw a gesture at the

13   very beginning of the video.

14               THE COURT:    I'm not sure that how clear that is

15   in terms -- I mean what are you referring to, Mr. Pollack?

16               MR. POLLACK:    Your Honor, at the very beginning

17   of the video, it is very clear that there's an

18   unidentified individual giving the middle finger with both

19   hands to the camera.      Later in the video, there is a

20   second unidentified individual who gives the middle finger

21   to the camera.     There is a third --

22               THE COURT:    Well, not in the same way.       Just for

23   the record, I mean this isn't like a -- you know, I mean

24   whatever the gesture is, it's not the same I think as

25   someone sort of using one hand directly for the camera.




                                                                     13
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 14 of 173

1    It's some sort of -- again, maybe there's a cultural

2    aspect to this, too.      I don't know whether -- I mean to be

3    honest, I did not notice that at first because the way he

4    had his arms out, I wasn't looking at his fingers.           I was

5    just looking at his facial expression.         So I think it's a

6    little different than when someone puts their hands up

7    right in front of themselves.        But I'll agree with that.

8    On a second look, I would notice something different than

9    on the first.     But keep going.

10               MR. POLLACK:    Your Honor, it is unequivocal that

11   both individuals are doing precisely what the Court just

12   described.    They are looking into the camera.         They are

13   raising their middle fingers in an obscene gesture to the

14   camera.    Two different individuals on two different

15   occasions in this video.       There is a third individual that

16   yells into the camera something "bitch," making an obscene

17   comment --

18               THE COURT:    About the money or something like

19   that I think?     Roll that part again.      I think that I do

20   kind of remember.     Roll that part again.

21               (Video played.)

22               THE COURT:    Was that the verbal or is it coming

23   up later?

24               MR. POLLACK:    That was the verbal where he just

25   used the word "bitch."      We've already --




                                                                     14
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 15 of 173

1                THE COURT:    I thought he said big shot.       Does

2    he --

3                MR. VAN DYCK:     I think he said "bitch."

4                THE COURT:    Okay.   Well, roll it back one more

5    time.

6                (Video played.)

7                THE COURT:    Okay.   Well, okay.     So here's where

8    I am on this --

9                MR. VAN DYCK:     Your Honor, before the Court

10   rules, I was just talking to counsel.         We might have a

11   proposal just to consider which is that we will withdraw

12   39, 43 and just offer 44, 49 and 40.         44 is with Shira in

13   the red pants.     40 is Shira that had the back of the

14   camera and 49 it's one guy ringing the gong in the scene

15   at the end so.

16               THE COURT:    So you are withdrawing some of them

17   now or?

18               MR. VAN DYCK:     Your Honor, in light of the

19   discussion here, we're trying to split the baby.           So 44,

20   49 and 40.

21               THE COURT:    Well, I was going to rule that 43

22   and 49 are cumulative.      So I don't think.      But I will

23   admit 40 and 44.     39 I was going to consider, but since

24   you're withdrawing that, I guess I don't need to decide

25   that.




                                                                     15
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 16 of 173

1                The ruling is this is first off, on the

2    admissibility or the authenticity, it's stipulated to that

3    these came from Ms. Elbaz's phone and there's been no

4    claim that these videos were doctored in any way and we

5    have a witness who even if not was present for 40 and 44

6    to start with, but I think even if she wasn't, if she

7    could identify the location and the individuals and say

8    that it was a fair and accurate representation of the

9    activities that occurred there, I would accept that given

10   that there's no question about the authenticity of the

11   videos and I think the fact that they are in Ms. Elbaz's

12   possession gives them a different set of relevance.

13               But in this case, 40 and 44 are ones in which

14   Ms. Uzan was actually present.        So I think it's even

15   stronger that she can make the claim to the extent there's

16   an issue about authenticity that these are accurate

17   representations of what happened there.

18               As for the relevance and the 403 issue, it is an

19   issue in the case of Ms. Elbaz's knowledge of whether

20   there was fraudulent activity going on among the staff and

21   she participated in it or that it was happening without

22   her knowledge.     I do not think that it is, certainly not

23   by itself, unprofessional behavior and the use of the gong

24   and so forth doesn't show fraud.

25               On the other hand, I think it is relevant on the




                                                                     16
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 17 of 173

1    question because if the idea is that this is a

2    professional brokerage of sorts that it would be a fair

3    point that perhaps these sorts of things wouldn't be going

4    on.   And more importantly, Ms. Elbaz was aware or we can

5    infer that she was aware of that because these videos were

6    on her phone.     I believe in 44 she's present, at least

7    that's what the testimony would be.         And in 40, there's a

8    statement I think saying that they're sending their

9    regards I believe to Ms. Elbaz if I'm not mistaken.            So

10   there's an inference that --

11               MR. POLLACK:    I don't think that was in 40.

12   That was in one of the other ones, Your Honor.

13               THE COURT:    Well, there's two references.        39,

14   her name comes up.      I thought in 40, it came up as well.

15   I saw Ms. Cottingham nodding.        Is that correct or not

16   correct?

17               MR. VAN DYCK:     Yes, Your Honor.     It's correct.

18               THE COURT:    So again even without that, I think

19   the fact it's on her phone is -- provides an inference

20   that she was aware of what's on this video, but that

21   statement makes it even stronger.

22               So in both instances, I believe that 40 and 44

23   are relevant to show the nature of the atmosphere in the

24   office and whether it was a professional trading operation

25   or whether it was something else.        And again it doesn't




                                                                     17
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 18 of 173

1    prove fraud by itself.      But I think under the 401 and 402

2    standard, it is sufficient to be probative here,

3    particularly when the issue here is whether she's aware of

4    any fraud going on in this operation.

5                They also do show -- again if this was a

6    photograph of or the use of the gong or the bell, I mean

7    those were things that were testified to, I would

8    certainly admit a photograph if that's all it was.           That's

9    shown in 44.     But again, it shows the culture of the

10   celebration of more deposits.        Not necessarily fraudulent

11   by itself, but I think it is relevant under 401 and 402.

12               As far as the 403 issue, first off, I think on

13   terms of cumulativeness, that's addressed by not including

14   or not accepting Exhibits 43 and 49.

15               As far as the obscene gestures and language, I

16   do think that's probative again on the question of the

17   professional nature of this operation and so I don't think

18   it's unfairly prejudicial to have that and it's certainly

19   not cumulative when we're only allowing one exhibit on

20   that topic.    As we've heard, there is language in the

21   training that's also profane and again I think that's

22   probative on the question of how professional this

23   operation was, which does at least have some relevance on

24   the question of whether the defendant was aware that there

25   was fraud at this location.




                                                                     18
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 19 of 173

1                So on that balancing, I don't find that the

2    evidence is so unfairly prejudicial that it substantially

3    outweighs the probative value.        I do think there's an

4    issue of cumulativeness which is why I'm excluding

5    Exhibits 43 and 49.      The government has voluntarily

6    withdrawn Exhibit 39.       So that's what I'm ruling is 40 and

7    44 can come in and 39, 43 and 49 will not.

8                MR. POLLACK:    Your Honor, I understand the

9    Court's ruling.     My only request is if we're going to show

10   40, is there any need to start it at the beginning or can

11   we start it at the five-second mark?         Is there any value

12   added by including the obscene gesture at the very outset

13   of the video?     It doesn't add anything to the overall

14   atmosphere that we don't see in the rest of the video.

15   And it's just as easy to start at the five-second mark

16   than it is to start it at zero?

17               THE COURT:    What do you think of that, Mr. Van

18   Dyck?

19               MR. VAN DYCK:     Your Honor, I think that the

20   Court was right.     That the atmosphere at the company is

21   entirely relevant.      To the extent that there's a -- I

22   don't know that it's that obscene a gesture.          But to the

23   extent that this is being communicated to Ms. Elbaz, that

24   it's on her phone, that we've heard that she did

25   everything she possibly could to keep the employees




                                                                     19
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 20 of 173

1    behaving ethically and within the guidelines that she set

2    for them, that she didn't know that there was anything

3    happening at the company that was untoward, I think it's

4    relevant --

5                THE COURT:    Okay.   I'm going to allow all of 44.

6    Again, I think -- I'm excluding 49 on cumulative grounds.

7    So I don't think it's overly prejudicial to just show that

8    whole Exhibit 44.

9                Anything else we need to discuss before we bring

10   the jury in?     They are ready as I heard from the knock.

11               MR. VAN DYCK:     Not from the government.

12               THE COURT:    Okay.   So we'll call the jury in.

13               (Jury present.)

14               THE COURT:    Thank you, everyone.      Please be

15   seated.    Members of the jury, welcome back.        We appreciate

16   your attendance today and your promptness.          I think we're

17   ready to start again.      Why don't we have Ms. Uzan return

18   to the stand, Mr. Van Dyck?

19               MR. VAN DYCK:     Thank you, Your Honor.      The

20   United States calls Shira Uzan.

21               THE CLERK:    You may be seated.

22                        CONTINUED DIRECT EXAMINATION

23               BY MR. VAN DYCK:

24         Q     Good morning, Ms. Uzan.      How are you?

25         A     Good morning.     Thank you.




                                                                     20
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 21 of 173

1          Q     Ms. Uzan, when we left off, I think you had

2    testified about a gong or a bell that was at the office at

3    Yukom.    Do you remember that?

4          A     Yes.

5          Q     Can you tell the jury what the purpose was of

6    the gong?

7          A     Yes.   The purpose was when everybody from the

8    employee brought deposits from clients to go into the gong

9    and basically hit the gong.       And the purpose was that it's

10   going to be a lot of noise and excitement from the gong.

11   That other employee of the retention can hear it and also

12   get excited about it and get motivation so they can be the

13   next one to go and hit the gong.

14         Q     And who brought the gong to the office?

15         A     Lee Elbaz.

16         Q     Do you remember how many times you hit the gong

17   for how much money?

18         A     I'm sorry?

19         Q     Do you remember how much money it meant for each

20   time you hit the gong?

21         A     I think for each one, it was a thousand dollar

22   if I'm not wrong for each one that you hit the gong.

23               MR. VAN DYCK:     Can we play Exhibit 44 for the

24   witness only, please?

25               THE COURT:    Mr. Van Dyck, I think we've already




                                                                     21
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 22 of 173

1    agreed on the or I've already ruled on the admissibility

2    of these exhibits.      I don't think we need to lay a

3    foundation unless you want to.

4                MR. VAN DYCK:     That's fine, Your Honor.      The

5    government offers 44 and 44-S and 40 and 40-S.           And let's

6    play Exhibit 44.

7                (Video played.)

8                BY MR. VAN DYCK:

9          Q     So, Ms. Uzan, first, who's the woman who is

10   standing there with the red pants?

11         A     It's me.

12         Q     Do you recognize the location of this video?

13         A     Yes.

14         Q     Can you tell the jury where this is?

15         A     Yes.    It was in the old building of Yukom in

16   Caesarea in Israel.

17         Q     And can you remind the jury, you testified that

18   there was -- that the offices changed.         There was an old

19   building and a new building.       Is that right?

20         A     Yes.

21         Q     So about what was the time period in the old

22   building?

23         A     I'm sorry.    Can you ask me this again?

24         Q     Sure.   When were you in the old building at

25   Yukom?




                                                                       22
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 23 of 173

1          A     During 2015 and might a little bit more time

2    from 2016.    But we started there in 2015.

3          Q     Okay.

4                MR. VAN DYCK:     Can we play the video again?

5                (Video played.)

6                MR. VAN DYCK:     Pause it.

7                BY MR. VAN DYCK:

8          Q     Do you recognize the voice of the woman who just

9    spoke?

10         A     Yes.

11         Q     Whose voice is that?

12         A     Lee Elbaz.

13               MR. VAN DYCK:     Can you press play?

14               (Video played.)

15               MR. VAN DYCK:     Pause it.

16               BY MR. VAN DYCK:

17         Q     Who's the individual who is hitting the gong?

18         A     Nissim Alfasi.

19         Q     Is that the same Mr. Alfasi that you testified

20   gave you your training?

21         A     Yes.

22         Q     Did you ever hit the gong?

23         A     I don't think so.

24               MR. VAN DYCK:     Let's move to Exhibit 40, please.

25               (Video played.)




                                                                     23
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 24 of 173

1                BY MR. VAN DYCK:

2          Q     Ms. Uzan, do you recognize this location that --

3    can you tell from this video where this location is?

4          A     Yes.

5          Q     Can you tell the jury, please?

6          A     Yeah.   It's the old building of Yukom in

7    Caesarea in Israel.

8                MR. VAN DYCK:     Let's play.

9                (Video played.)

10               BY MR. VAN DYCK:

11         Q     So Ms. Uzan, during the video, did you hear

12   somebody say "send your regards to Lena"?

13         A     Yes.

14         Q     Whose voice was that?

15         A     Nissim Alfasi.

16         Q     Ms. Uzan, I want to go back and ask you some

17   questions about the people in the video.

18               MR. VAN DYCK:     Can you restart the video at the

19   beginning?

20               (Video played.)

21               MR. VAN DYCK:     Pause it.

22               BY MR. VAN DYCK:

23         Q     Ms. Uzan, do you see the woman in the back right

24   on the video?

25         A     Yes.




                                                                     24
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 25 of 173

1          Q     Do you recognize who that is?

2          A     Yes.

3          Q     Who is it?

4          A     It's me.

5                MR. VAN DYCK:     Press play.

6                (Video played.)

7                MR. VAN DYCK:     Pause it.

8                BY MR. VAN DYCK:

9          Q     Do you see the man standing up wearing the gray

10   t-shirt and the blue pants who is moving his hands?

11         A     Yes.

12         Q     Who is that person?

13         A     Or Maymon.

14         Q     Is that the same Or Maymon that you testified

15   was the Number 2 person at the company?

16         A     Yes.

17               MR. VAN DYCK:     Can you press play?

18               (Video played.)

19               MR. VAN DYCK:     Pause it.

20               BY MR. VAN DYCK:

21         Q     Who is that individual?       Do you recognize him?

22         A     Yes.

23         Q     What's his name?

24         A     It's his stage name was Bill Schneiser.         He was

25   the employee in the retention.        So the same job like me.




                                                                     25
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 26 of 173

1          Q     Do you know what his real name was?

2          A     I know his first name.      His first real name,

3    Oron.

4          Q     Is that O-R-E-N?

5          A     O-R-O-N.

6          Q     O-R-O-N?

7          A     Yes.    Oron.

8          Q     Thank you.

9                MR. VAN DYCK:     You can press play.

10               (Video played.)

11               MR. VAN DYCK:     Pause it.

12               BY MR. VAN DYCK:

13         Q     Where was Ms. Elbaz's -- you testified that

14   Ms. Elbaz had an office at Yukom?

15         A     Yes.

16         Q     Can you tell the jury where her office is in

17   this video?

18         A     Yeah.   In this building in this floor if we

19   looking at this video, some -- Ms. Elbaz's office was on

20   the left side which mean if this is the door when you come

21   into the door, her office would be here.          So it's on the

22   left side of this video.

23         Q     Thank you.

24               MR. VAN DYCK:     And that's at the one-minute

25   mark.     Can you press play?




                                                                     26
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 27 of 173

1                (Video played.)

2                MR. VAN DYCK:     Pause.

3                BY MR. VAN DYCK:

4           Q    Can you read what that sign says on the wall,

5    please?

6           A    "My Money."    And before it says A-K-E.

7                MR. VAN DYCK:     Can we back it up just a little

8    bit?

9                (Video played.)

10               BY MR. VAN DYCK:

11          Q    Were you able to see it?

12          A    Yes.

13          Q    What did that sign say?

14          A    "Take My Money."

15               MR. VAN DYCK:     That's at the one-minute and

16   seven-second mark.      Can you press play?

17               (Video played.)

18               MR. VAN DYCK:     Pause, please.

19               BY MR. VAN DYCK:

20          Q    And whose voice did we hear asking to say

21   something to Lena?

22          A    Nissim Alfasi.

23               MR. VAN DYCK:     Press play.

24               (Video played.)

25               MR. VAN DYCK:     Pause it.




                                                                     27
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 28 of 173

1                BY MR. VAN DYCK:

2          Q     Do you recognize that woman --

3          A     Yes.

4          Q     -- at the one minute and 42-second mark?          Who is

5    that woman?

6          A     Her name is Hadas Ben Haim.

7          Q     What was her fake name that she used at work?

8          A     Jessica Giovanie.

9          Q     What job did she have at the company?

10         A     Retention agent.

11               MR. VAN DYCK:     Press play.

12               (Video played.)

13               MR. VAN DYCK:     Pass the witness, Your Honor.

14               THE COURT:    Okay.   Thank you.    Cross-examination

15   now, Mr. Pollack?

16               MR. POLLACK:    Your Honor, may we approach for a

17   moment before the cross-examination begins?

18               THE COURT:    Okay.

19               (Bench conference:)

20               MR. POLLACK:    Your Honor, I would like to move

21   for a mistrial or in the alternative to strike the video

22   exhibit and all testimony related to it.          The Court

23   allowed that exhibit which I argued it was prejudicial and

24   barely probative.     It's not an issue in this case or

25   ultimately an issue in this case as to whether or not the




                                                                     28
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 29 of 173

1    atmosphere was professional or not professional.           I did

2    not say in my opening statement that everything about this

3    organization was professional.        What I said is that she

4    did her best to prevent fraud.

5                Despite the fact that the probative value is

6    minimal and the prejudicial value is significant, the

7    Court cured the cumulativeness by striking the less

8    prejudicial exhibits and keeping this exhibit.           The way it

9    was used, however, was to maximize its prejudicial effect.

10               The first time that the video was shown, the

11   government paused the video, still frame with the person

12   making an obscene gesture and left it on the screen and

13   that way simply ask a generic question like was this the

14   office where you worked, a question that could have been

15   asked at any point in the video, but the government

16   intentionally asked it at that point so it could keep a

17   freeze frame up for the jury of an individual making an

18   obscene gesture.

19               Then despite the cumulative problem that the

20   Court had cured, the government didn't show the video

21   once, it showed it twice in its entirety.          Rather than the

22   first time through just pausing it and pointing out the

23   features it wanted to point out, it played it a second

24   time and even a second time rather than just going to the

25   those places in the video where it could highlight the




                                                                     29
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 30 of 173

1    issues that it wanted to highlight, it chose to play the

2    entire video again in its entirety.         So we have both the

3    cumulativeness and prejudicial compounded with the

4    prejudice.

5                In light of that, I -- pardon the pun, but I

6    don't think we can un-ring that gong and I ask for a

7    mistrial.    But in the alternative, I ask for the Court to

8    instruct the jury to disregard the video and the testimony

9    about it.    I think the way that it was used was entirely

10   unfair to Ms. Elbaz.

11               THE COURT:    Okay.   Well, I'm going to deny the

12   motion.    I mean I did make a 403 ruling.        Frankly,

13   throughout this trial, we've had -- with the videos or

14   audios, we basically have been playing them twice, once to

15   kind of get the whole piece and then another time to go

16   through questions.      I didn't hear any concern or I mean I

17   don't think that was an intentional effort to highlight

18   prejudicial information because that's how we've handled

19   audios and videos throughout the trial so far.

20               And again, I mean I think the professional

21   nature is relevant.      It was clear the second go-round that

22   there was a -- that Ms. Elbaz at least was -- there were

23   references to her saying that this video is one in which

24   people are going to send their regards to her.           So I think

25   it's very clear that this was going to go to her and in




                                                                     30
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 31 of 173

1    fact did go to her.      And although it wasn't discussed, I

2    think in the discussion, you know, the fact that there are

3    signs on the wall that say "Take My Money" is probative.

4    It's not offered for the truth, but it's probative.            So I

5    think there is probative value here that is not outweighed

6    by the danger of unfair prejudice.

7                Again I think showing the video twice has been

8    the practice we've been following.         I agree that stopping

9    videos in certain places is -- could be viewed as an

10   issue.    But the way these things work, I think I do not

11   read that as any intentional effort.         I think it's hard

12   enough stopping this and the person stopping it is not the

13   attorney asking or is not the attorney himself.           So it's a

14   difficult proposition on both sides to do that.

15               And again I don't see the gestures here as any

16   different or even probably less significant than the

17   language used on the training videos, which was not

18   objected to.     I think the one obscenity -- I'm not even

19   sure I'm convinced that is an obscenity.          I think he may

20   be talking about -- he may be referring to big shot or big

21   something else.     So at a minimum, it's not at all clear.

22   And then these hand gestures again compared to the

23   language used in the training videos is really not

24   particularly significant.

25               And in particular, again I do find that if




                                                                     31
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 32 of 173

1    Ms. Elbaz is getting these videos and this is how her

2    staff is behaving, I think it's relevant.          So I'm going to

3    overrule the or deny the motion for a mistrial.

4                MR. VAN DYCK:     Thank you, Your Honor.

5                MR. POLLACK:    If I could make two quick --

6                THE COURT:    For the record?

7                MR. POLLACK:    Two quick points for the record.

8    First of all, with respect to the language, the government

9    marked as an exhibit a transcript.         In the government's

10   transcript, it says the word "bitch."         Clearly, the

11   government believes the word "bitch" was used and I think

12   the government's already conceded that in the argument

13   today.

14               Secondly, with respect to the point that it

15   wasn't the attorney who stopped it, it's the attorney who

16   directed when it should be stopped and chose to stop it

17   precisely at the point that there was a freeze frame of an

18   obscene gesture, which had no probative value in and of

19   itself and whatever the probative value it had had already

20   been served by showing it not once, but twice.

21               MR. VAN DYCK:     Your Honor, just for the record,

22   I did not pause that video at that point to have that

23   still screen up.     I was not -- I was barely paying

24   attention with my outline and I said can we pause it so

25   she could identify the location.        I just want that on the




                                                                     32
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 33 of 173

1    record.

2                THE COURT:    Okay.   Well, I mean for the record,

3    both sides are using a technical person to run the I.T.

4    issues here.     So I agree that this -- even if it was an

5    issue, which I don't think it is, it wasn't Mr. Van Dyck

6    who was actively stopping it at a moment.          It was someone

7    else acting on his order, which as I'm sure Mr. Pollack

8    knows with his use of a technical person for this, there's

9    a delay there between when someone says something and when

10   it actually happens and so I don't find any intent to stop

11   on that point.     Although I agree with you for the record,

12   Mr. Pollack that it did stop at a point where the person

13   making the gesture was on screen.        It was a little fuzzy

14   because it was stopped.       But I agree that that is where it

15   was stopped.     I don't find any intent to stop it there on

16   purpose though.

17               MR. POLLACK:    And when it was stopped there and

18   it was clear to everybody that it was stopped there, Mr.

19   Van Dyck did not say, oh, let's move on.          He kept it up

20   there.

21               THE COURT:    Fair point.    Okay.    Thank you.

22               (In open court:)

23               THE COURT:    Sorry, ladies and gentlemen.       I

24   think we're ready to begin the cross-examination.

25               MR. POLLACK:    Thank you, Your Honor.




                                                                      33
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 34 of 173

1                             CROSS-EXAMINATION

2                BY MR. POLLACK:

3          Q     Ms. Uzan, you told a lot of lies to Yukom

4    clients.    Was that correct?

5          A     I told everything that I was trained during the

6    class.    Yes.    The training course.     Yes.

7          Q     And I understand that you think that that's how

8    you were trained to do it.       You said that several times.

9    But my question is regardless of why you chose to do it,

10   you chose to lie to customers of Yukom.           Correct?

11         A     No.    I chose to say what I trained during the

12   class and this was my understanding of how to do the job.

13   So I tried to do a good job.

14         Q     And when you were talking to clients of Yukom,

15   you knew you were lying.       Correct?

16         A     Yes.

17         Q     Okay.    And you did that repeatedly.      Correct?

18         A     Correct.

19         Q     You told a lot of lies to Yukom clients.

20   Correct?

21         A     I told everything that I was training during the

22   course and after the course.

23         Q     So the answer is yes.      You told a lot of lies to

24   Yukom clients.      Correct?

25         A     Yes.    I told the clients everything that I was




                                                                     34
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 35 of 173

1    told to say by my managers.       Yes.

2          Q     Okay.   And we're going to talk about that.         I

3    know you're dying to talk about Yukom managers --

4                MR. VAN DYCK:     Objection, Your Honor.

5                BY MR. POLLACK:

6          Q     -- but I want to talk about what you did.

7                MR. VAN DYCK:     Objection, Your Honor.

8                THE COURT:    Overruled.     Overruled.

9                BY MR. POLLACK:

10         Q     I want to talk about what you did.        Mr. Van Dyck

11   showed you a number of lies that you told to Yukom

12   clients.    Correct?    We talked about them.

13         A     Correct.

14         Q     And those weren't every lie you told to Yukom

15   clients.    It was just a small sample of the lies that you

16   told to Yukom clients.      Correct?

17         A     Correct.

18         Q     Let's pull up Exhibit 101, which is one of the

19   documents that you discussed with Mr. Van Dyck.           This is

20   one of the documents that you discussed with Mr. Van Dyck?

21         A     Yes.

22         Q     And in this document, one of the lies you told

23   is you told Ms. Graf -- and Ms. Graf was a customer of

24   Yukom?

25         A     Yes.




                                                                     35
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 36 of 173

1          Q     You told Ms. Graf, "I can ensure that you will

2    get 40% of your money back in a few months."           Just above

3    the bolded line.      And that was a lie.     Right?

4          A     Yes.

5          Q     And another lie that you said to Ms. Graf was

6    that with an $80,000 investment, she'll get between 75 and

7    90% payout.    Correct?

8          A     Yes.    This was a template that was lie.

9          Q     Does it say anywhere in this document that this

10   was a template?

11         A     No, it does not.

12         Q     Okay.    So we know it's a template because we

13   have your word for it?

14         A     At that point, maybe.      Yes.

15         Q     Okay.    But regardless of where these lies came

16   from, these are lies you told to Ms. Graf, a customer at

17   Yukom.    Correct?

18         A     I told everything that my manager told me to say

19   to Ms. Graf.     Yes.

20         Q     And one of the lies that you said to Ms. Graf

21   was that you would get 75 to 90% payout.          Correct?

22         A     Yes.

23         Q     And you also lied to Ms. Graf when you told her

24   that she would make $120,000 in two months.          That's a

25   couple of lines later.      Right?




                                                                     36
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 37 of 173

1           A    Yes.

2           Q    And you also lied to Ms. Graf when you told her

3    that her strategy would result in her having fifteen to

4    twenty thousand dollars every month.         Correct?

5           A    Correct.

6           Q    And you testified and you interjected here that

7    this was from a script.       Right?

8           A    Correct.

9           Q    And you testified that script was from

10   Mr. Alfasi.    Correct?

11          A    Correct.

12          Q    And you testified that we have your word for the

13   fact that that was a script from Mr. Alfasi.          Correct?

14          A    Correct.

15          Q    You met with the government just three weeks ago

16   and you told the government three weeks ago that the

17   language for this email came from Liora Welles, did you

18   not?

19          A    Yes.

20          Q    And so we have your word that it came from

21   Mr. Alfasi.    Correct?

22          A    Yes, but I can explain.

23          Q    Please.

24          A    Okay.   So this template basically was together

25   with my manager, Nissim Alfasi, and at time point also




                                                                      37
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 38 of 173

1    with my team leader.      It was Liora.     So this is together

2    with my both managers.

3                 And the calculations, if I understand correctly,

4    the calculations of this templates also come from the

5    training course when everybody could hear that we've been

6    taught that the client can get over 100% in profits.

7           Q     When you met with the government three weeks

8    ago, you didn't tell them this was a script from Mr.

9    Alfasi.      Correct?

10          A     I do not remember.    If I didn't say it, I say it

11   right now.

12          Q     And when you told them three weeks ago it was

13   from Ms. Welles, they have your word for that.           Right?

14          A     Correct.

15          Q     And now you're telling us it came both from

16   Mr. Alfasi and Ms. Welles and we have your word for that.

17   Right?

18          A     Correct.   Because many times when I said that I

19   got it from a team leader, it doesn't mean that it doesn't

20   come also from a supervisor, which mean a brand manager

21   also.      It doesn't mean -- for me, it's obvious.       And

22   sometimes what is obvious for me, it's not obvious for

23   you.

24          Q     I wasn't there when you told the government that

25   it came from Ms. Welles.




                                                                       38
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 39 of 173

1           A    Correct.    So this is why I explain this to you

2    right now.    So we all can understand exactly what

3    happened.

4           Q    But you didn't explain that to them three weeks

5    ago?

6           A    I might forgot to mention that it also come from

7    Mr. Alfasi because for me, it was obvious that everything

8    came -- everybody was -- everything was approved by brand

9    managers, if not higher level even.

10          Q    Another lie that you told to Yukom clients was

11   that you got commission on profits.         Right?

12          A    Correct.

13          Q    And that was a lie?

14          A    Correct.

15          Q    And one of the people that you learned to tell

16   that lie from was Liora Welles.        Correct?

17          A    Also Liora Welles, but also all my supervisor

18   during the training as I think everybody was able to

19   direct in this room.

20               The fact that I got it from Liora Welles again

21   doesn't mean that other supervisor, including the CEO

22   didn't explain this to us because this was something that

23   explain during the training course.

24          Q    When you met with the government in November of

25   2018, you didn't tell them that the lie about a commission




                                                                     39
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 40 of 173

1    on profits came from Ms. Elbaz in the training course.

2    You said that it came from Ms. Welles.         Correct?

3          A     I don't remember what I said in November of

4    2018.

5          Q     Now even at the time, you did not believe that

6    Ms. Welles was a trustworthy person, did you?

7          A     I'm sorry.    Can you ask me this again?

8          Q     Yes.    At the time that Ms. Welles was telling

9    you to lie about commissions on profits, you already had

10   come to the conclusion that Ms. Welles was not a

11   trustworthy person.

12         A     I don't remember exactly the point when Ms.

13   Welles become a team leader.       But at some point when I

14   started to work in the company after a couple of months, I

15   noticed things are not going the same way that I was

16   thinking that they will go.

17         Q     You did not believe Ms. Welles was a trustworthy

18   person, did you?

19         A     At some point I did understand that Liora

20   doesn't tell the truth at some point.         I do not remember

21   which point it was when I started to understand.           I do

22   remember the point when I started to understand.           I don't

23   remember the date when Liora became a team leader.

24         Q     Okay.   Now let's look at Exhibit 103.

25               MR. POLLACK:    I'm sorry, Your Honor.       May I have




                                                                       40
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 41 of 173

1    a moment?

2                (Pause.)

3                MR. POLLACK:    And -- I'm sorry.      We were looking

4    at Exhibit 103.     This exhibit was already introduced into

5    evidence by the government.       There we go.

6                BY MR. POLLACK:

7          Q     Do you remember discussing this document with

8    Mr. Van Dyck?

9          A     Yes, I do.

10         Q     Okay.

11               MR. POLLACK:    And if you could turn to the next

12   page, Brian?     Maybe it's the page after that.        There we

13   go.

14               BY MR. POLLACK:

15         Q     You told a client of Yukom that you had an 87%

16   winning rate, correct, on your trades?

17         A     Correct.

18         Q     And that was a lie?

19         A     Correct.

20         Q     And you didn't just tell the client that you had

21   an 87% winning rate.      You showed them what you claimed to

22   be your trading record to try to demonstrate to them that

23   you had an 87% winning rate.       Correct?

24         A     Correct.

25         Q     And this is all made up.       This is all a lie.




                                                                     41
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 42 of 173

1    Correct?    This wasn't your actual trading record.

2          A     This was template that was sending me by the

3    supervisor.

4          Q     Ms. Uzan, this was a lie.       Correct?

5          A     Yeah.   It was not true.

6          Q     This was not actually your trading record.

7    Correct?

8          A     It was not my trading record.

9          Q     So this is not a lie about what you might be

10   able to do for somebody in the future.         This is a lie

11   claiming you've already done something that in fact you

12   knew you had not done.      Correct?

13         A     Again, this was template that we are sending

14   from the trades of supervisors.

15         Q     Is there anything in this email that says it's a

16   template?

17         A     No.   None of the emails that were sent to a

18   client that were a template will say that this is a

19   template.

20         Q     So we just have your word for the fact that it's

21   a template?

22         A     Not exactly.

23         Q     This particular lie that you told about your 87%

24   winning rate was one of the basis for your guilty plea.

25   Correct?




                                                                     42
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 43 of 173

1          A     Correct.

2          Q     You pled guilty to a serious crime in part and

3    specifically as a result of the fact that you told that

4    lie in that email, Exhibit 103.        Correct?

5          A     The reason that I pled guilty is because --

6          Q     Ms. Uzan, I didn't ask you why you pled guilty.

7    I asked you if one of the basis for your plea, if the plea

8    itself references this particular lie.         Exhibit 103.

9          A     This was part of -- yes.       Of what I did in the

10   company is part of the conspiracy.         Yes.

11         Q     It's part of what you pled guilty to.         Correct?

12         A     Correct.

13         Q     Let's look at Government's Exhibit 99, which I

14   believe is also in evidence.       And this is another email

15   from you to the customer, Ms. Graf.         Is that correct?

16         A     Correct.

17         Q     And you were sending Ms. Graf a form for her to

18   sign to authorize trading on her behalf.          Correct?

19         A     Correct.

20         Q     And Binary Book, the company that Yukom was

21   representing, was very strict about requiring forms for

22   trading and confirmation for trades.         Correct?

23         A     Correct.

24         Q     And let's go to 99.1, which is the attachment

25   and it says at the very top -- well, first let's start




                                                                     43
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 44 of 173

1    with the really top.      This is a Binary Book document.

2    Correct?

3          A     Correct.

4          Q     And Yukom was a call center working on behalf of

5    Binary Book.     Correct?

6          A     Yukom was represented to us as the top company.

7    That underneath Yukom, there is a few brands.

8          Q     A brand that Yukom was working -- one of the

9    brands that Yukom was working for was Binary Book?

10         A     Yes.

11         Q     And at the top of this agreement, it says the

12   agreement binds the client.       In this case the client was

13   Ms. Graf.    Right?

14         A     Correct.

15         Q     And Binary Book.     Correct?

16         A     Yes.

17         Q     A trademark brand name?

18         A     Yes.

19         Q     And Binary Book in this agreement is sometimes

20   referred to as the personal account manager.          Correct?

21         A     Yes.

22         Q     Okay.   So on the second page of the agreement

23   where it talks about transacting on behalf of the

24   client --

25               MR. VAN DYCK:     I object, Your Honor.      I think




                                                                      44
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 45 of 173

1    that misstates the agreement.

2                MR. POLLACK:    The witness just testified that

3    was her understanding of the agreement as well.

4                THE COURT:    Overruled.

5                BY MR. POLLACK:

6          Q     Where it says that Binary Book -- well, I'm

7    sorry.    In the second sentence, it says "in the interest

8    of the client" -- and in this case again, that's Ms. Graf.

9    Right?

10         A     Yes.

11         Q     "His/her personal account manager will

12   scrutinize competitive rates available, but will not

13   necessarily be able to find the lowest possible rate on

14   any given call or put option."        Do you see that?

15         A     Yes.

16         Q     And Mr. Van Dyck asked you whether you

17   personally scrutinized the placement of these binary

18   options to determine what rate you could get.           Right?      Do

19   you remember him asking you that?

20         A     Yes.   But I remember also not understanding what

21   is this word.

22         Q     And you understand looking at the agreement now

23   that this agreement is not saying that you as the Yukom

24   employee were going to scrutinize competitive rates.             It

25   was saying that Binary Book was going to scrutinize




                                                                      45
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 46 of 173

1    competitive rates.      Correct?

2          A     I don't really understand this agreement.            I'm

3    sorry.

4          Q     Okay.   Let's go back to the first page where it

5    says Implementation and Trading Authorization.           And I

6    think Mr. Van Dyck asked you about this sentence as well.

7    "Binary Book may in its sole discretion and at client's

8    risk open a trade using the client's funds."          Do you see

9    that?

10         A     Yes.

11         Q     Okay.   So what the purpose of this form was you

12   understood was to -- for the client to authorize Binary

13   Book to open a trade on the client's behalf with the

14   client understanding that that trade was being opened at

15   the client's risk.      Correct?

16         A     The only thing that I understood is that this

17   form was for us, the retention agent, to trade for the

18   client if it signed.      More than that, I didn't understand.

19   Nobody review with us this form and nobody explained to us

20   and this is a complicated language as you can tell, at

21   least for me.

22         Q     Well, let's look at the second page where it

23   says risk acknowledgment.       I'm going to start with the

24   second sentence.     "Binary Book does not guarantee the

25   future performance of the account or any specific level of




                                                                       46
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 47 of 173

1    performance, the success of any investment recommendation

2    or strategy that the client's personal account manager may

3    take or recommend for the account."         Do you see that

4    language?

5          A     Yes.

6          Q     Do you understand that language?

7          A     Some of it.    Not everything.

8          Q     What do you understand that means?

9          A     That Binary Book does not promise any investment

10   to be successful.

11         Q     And doesn't promise any particular level of

12   success.    Correct?    Level of performance?

13         A     Correct.

14         Q     And whether this form was explained to you or

15   not, you did understand that it was important to Yukom and

16   to Binary Book that a client be given this form, read this

17   language, acknowledge it and sign it before Binary Book

18   could trade for that client.       Correct?

19         A     Correct.

20         Q     Yet, despite that understanding, you engaged in

21   trades without the client's authorization.          Correct?

22         A     Never.

23               MR. POLLACK:    Can I cull up for the witness only

24   Exhibit 875?     And if we could look at page 11, again just

25   for the witness, paragraph 19?




                                                                     47
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 48 of 173

1                BY MR. POLLACK:

2          Q     Ms. Uzan, do you recognize this language from

3    being -- as being part of your agreement with the

4    government?

5          A     Yes.

6          Q     And do you recall telling Judge Chuang under

7    oath that what is said here is true?

8          A     This is true because I was part of conspiracy.

9    So even if I didn't do it personally and I didn't open

10   trades by no authorization, the fact that I was part of

11   conspiracy, it means that I also have responsibility and

12   this is the definition of conspiracy as far as I

13   understand and this is why I took responsibility and I

14   acknowledge this agreement and I sign on it.

15               Again even if I was not the one that opened

16   trades without authorization because I would never do

17   something like that because I would be scared of Lee

18   Elbaz, it still doesn't mean that it's not connect to me

19   because my plea guilty is conspiracy and the fact that

20   other people did it and I was part of this company.            So

21   this is also my fault as far as I understand.

22         Q     Ms. Uzan, my question is was and is did you

23   under oath tell Judge Chuang that what is in this

24   paragraph is true?

25         A     I'm sorry.    Can you ask me this questions again?




                                                                     48
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 49 of 173

1    I'm sorry.

2          Q     Sure.   My question is did you tell Judge Chuang

3    under oath that what it says in this paragraph is true?

4          A     Yeah.   What it says in this paragraph is true.

5          Q     Okay.   And what it says in this paragraph is the

6    defendant -- that's you.       Correct?

7          A     Correct.

8          Q     It's not talking about Ms. Elbaz.        Correct?

9          A     Correct.

10         Q     That the defendant had direct contact with

11   investors.    Correct?

12         A     Correct.

13         Q     And induced clients to invest in binary options.

14   Correct?

15         A     Yes.

16         Q     By amongst other things making unauthorized

17   trades for clients.      Correct?

18         A     Correct.

19         Q     So, Ms. Uzan, you lied to Yukom plus customers

20   by guaranteeing certain returns, you lied to Yukom

21   customers about your success rate, you lied to Yukom

22   customers about how you were getting paid and you lied to

23   Yukom customers by trading without authorization.

24   Correct?

25               MR. VAN DYCK:     Object to the form of the




                                                                     49
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 50 of 173

1    question, Your Honor.

2                THE COURT:    Why don't you break it down, Mr.

3    Pollack?

4                MR. POLLACK:      Sure.

5                BY MR. POLLACK:

6          Q     Ms. Uzan, you lied to Yukom customers by

7    guaranteeing certain returns.         Correct?

8          A     Correct.

9          Q     You lied to Yukom customers about your success

10   rate.     Correct?

11         A     Yes.

12         Q     You lied to Yukom customers about how you were

13   getting paid.      Correct?

14         A     Correct.

15         Q     And you lied to Yukom customers by trading

16   without authorization?

17         A     And I will say again regarding trading without

18   authorizations, even if I didn't do it personally and

19   other people that were sitting next to me because it's

20   part of conspiracy, it means that I also did it and it

21   doesn't make a difference if I did it -- again if I did it

22   personally or not.      My crime that I admitted is conspiracy

23   to commit wire fraud, which mean if I was not the one that

24   did it and other of my people that trade me or work with

25   me did it and I was part in the company, it means that I




                                                                     50
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 51 of 173

1    also did it.

2          Q     What you told Judge Chuang under oath is that

3    you did it.    Correct?

4                MR. VAN DYCK:     Your Honor, this is asked and

5    answered.

6                MR. POLLACK:    Well, it's been asked.       I'm not

7    sure it's been answered.

8                THE COURT:    I'll allow this question.       But let's

9    move on after this.      You can answer the question, Ms.

10   Uzan.

11               THE WITNESS:    I said to the judge that even if I

12   didn't do it personally --

13               BY MR. POLLACK:

14         Q     Go ahead.    I'm sorry.    Please, go ahead.     I'm

15   sorry.

16         A     That even if I didn't say it -- did it

17   personally regarding telling customer that I can trade

18   without authorization and other people did it, it means

19   that I also did it because it's part of conspiracy and it

20   doesn't make a difference if I'm the one that did it

21   personally and I'm the one that spoke or not.           According

22   to my understanding, it doesn't make a difference.

23         Q     Here's my question.      Yes or no, did you tell

24   Judge Chuang under oath that you did it?

25               MR. VAN DYCK:     Objection, Your Honor.




                                                                     51
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 52 of 173

1                THE COURT:    Overruled.

2                THE WITNESS:    I did it as part of conspiracy.

3                MR. POLLACK:    Can we put that paragraph up?           I'm

4    going to -- like to introduce this and I'll do it in a

5    separate document as a prior inconsistent statement.

6                THE COURT:    Why don't we approach?

7                (Bench conference:)

8                THE COURT:    So you're trying to impeach her with

9    the statement of facts.       It's a statement under oath in

10   court.    What's wrong with that, Mr. Van Dyck?

11               MR. VAN DYCK:     There hasn't been any

12   impeachment.     She says yes, that's true.       The statement is

13   true and her testimony is that my understanding is that

14   that's absolutely true that I pled guilty to this and that

15   I was part of a conspiracy where I understood that other

16   people were doing this and I agreed to do it.           So there

17   hasn't been any impeachment.

18               And we have no objection to at this point

19   offering the entire statement of facts in which we had a

20   lot of argument about needed to be redacted out.           So we're

21   going to offer part of the statement of facts and if he

22   wants to put it in evidence, you'll have to put the whole

23   statement of facts in.

24               MR. POLLACK:    No.

25               THE COURT:    I don't think that's right.       I agree




                                                                     52
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 53 of 173

1    the statement of facts -- I mean I think it is -- I mean

2    it's properly being used for impeachment purposes.           You

3    don't always put a whole deposition in just because there

4    is a portion that's relevant.        But I guess the question is

5    substantively you want to offer this as substantive or as

6    evidence as opposed to just impeaching as you've already

7    tried to do?

8                MR. POLLACK:    I would like to introduce it into

9    evidence as a prior sworn statement.         I think it is

10   inconsistent with the import of her testimony although

11   admittedly she simply refused to answer the question.               The

12   question was not what is her explanation as to why she may

13   have said this.     The question is did she say it.        And

14   she's certainly suggesting to the jury that she didn't say

15   it.   The only thing she said to you was that other people

16   did it, when in fact she said to you that she did it.

17               THE COURT:    Well, but she clearly was taking

18   responsibility for it, saying that she -- whether she did

19   or not she is saying -- she understands or takes the view

20   that she did it.     So I'm not sure what -- as Mr. Van Dyck

21   said, I'm not sure what the inconsistency is.

22               MR. POLLACK:    The inconsistency is she has

23   denied that she told the Court or agreed to the statement

24   of facts to be given to the Court that she did it.           The

25   statement in there -- she can explain it away any way she




                                                                      53
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 54 of 173

1    wants to explain it away.       But the statement in there is

2    that she did it.     That's talking about what the defendant

3    did.   It's not talking about what the defendant might be

4    vicariously liable for under Pinkerton.

5                MR. VAN DYCK:     It's a statement of facts for a

6    conspiracy charge, Your Honor.        It's going to include the

7    defendant's conduct and the conduct that she is

8    responsible for through the conspiracy.         And I don't think

9    the record shows that Ms. Uzan denied having made the

10   statement to the Court.       I mean it's --

11               MR. POLLACK:    It is a factual statement.       It is

12   not a legal statement.      The factual statement is that this

13   is something the defendant did.        It's true she could have

14   been convicted because of something that somebody else

15   did, but what she told the Court is that she did it.

16               THE COURT:    Why don't we take this up at the

17   break?     I don't want to keep the jury waiting.

18               MR. POLLACK:    Okay.

19               THE COURT:    She'll be on the stand for a while

20   so.    Thank you.

21               (In open court:)

22               BY MR. POLLACK:

23          Q    Ms. Uzan, at some point after you told all these

24   lies to Yukom customers, the FBI wanted to speak to you,

25   didn't they?




                                                                     54
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 55 of 173

1          A     Yes.

2          Q     And what did you do when the FBI wanted to speak

3    to you?

4          A     I'm sorry.    I didn't understand the question.

5          Q     Sure.   What did you do when the FBI wanted to

6    speak to you?

7          A     I spoke to them.     I opened the door and I spoke

8    to them and I told them to wait for my husband that was

9    not my husband at the same time to come home because I

10   didn't know him and I was alone with two men in the house

11   that I just arrived.

12         Q     But at some point you did speak to them.

13   Correct?

14         A     Yes.

15         Q     And when you spoke to them, you lied to them.

16   Correct?

17         A     I don't remember lying to them.

18         Q     You don't remember that?

19         A     No, I don't.

20         Q     That's your testimony under oath today, you

21   don't remember lying to the FBI?

22         A     I do not remember lying to FBI.

23         Q     Okay.   Do you remember telling the FBI on

24   September 20, 2017 that you told customers about risk and

25   in fact that was a very important theme with you and you




                                                                     55
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 56 of 173

1    always made sure that the customer was aware of the risks

2    of their investments.      Do you remember telling the FBI

3    that?

4          A     I don't remember telling this to the FBI.           I do

5    remember mentioning to clients they can also lose money

6    because this is investment and you can lose money the same

7    way that you can make money on investment.

8                MR. POLLACK:    If I can show the witness only the

9    FBI memorandum of interview dated 9-20-17 at page 2 and

10   the first full paragraph.       And I think we've marked

11   that -- I think we marked that for identification.           Marked

12   that for identification as CC.        Identification only.

13               THE COURT:    Exhibit CC?

14               MR. POLLACK:    Yes, Your Honor.      Thank you.

15               BY MR. POLLACK:

16         Q     Do you see the last --

17               MR. POLLACK:    Why don't you start about the

18   fourth line -- fifth line up from the bottom?           Yeah.

19               BY MR. POLLACK:

20         Q     Starting there.     Just read that to yourself.

21         A     On the yellow part?

22         Q     You can -- well, you can read --

23               MR. POLLACK:    Brian, can you go ahead and make

24   the middle of the sentence yellow as well?

25               BY MR. POLLACK:




                                                                      56
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 57 of 173

1          Q     That entire sentence.      Have you read that

2    sentence to yourself?

3          A     Yes.

4          Q     Does that refresh your recollection as to

5    whether you told the FBI that telling customers about risk

6    was an important theme with you and that you always made

7    sure that the customer was aware of the risks?

8          A     Okay.   This is very difficult for me to remember

9    what I told the FBI because it was almost, if I'm not

10   wrong, two years ago.      But I know that I told clients that

11   they can lose.      And if they ask me if they can lose, I

12   will say that they can lose because they can lose like

13   everybody else that invest can lose.

14         Q     Okay.   So if I asked you today was telling

15   customers about the risks an important theme with you and

16   did you always make sure that the customers were aware of

17   the risks, will you tell me that's a true statement?

18         A     Yes.    It doesn't mean that I told this to each

19   and each client.

20         Q     The word "always" doesn't mean always?

21         A     It means that if the clients ask me if they can

22   lose money, I will mention and also when I talk to them as

23   far as I remember to each of the clients as far as I

24   remember, I will mention that they can lose money in this

25   investment and I also mentioned to clients don't ever,




                                                                     57
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 58 of 173

1    ever put all of your money that you have.

2           Q    You also told the FBI on September 20, 2017 that

3    while you were at Yukom, you were paid a salary and you

4    didn't get a commission.       Do you remember telling the FBI

5    that?

6           A    I do not remember.

7                MR. POLLACK:    Exhibit CC again, Brian, just for

8    the witness.     The very top at page 3.

9                BY MR. POLLACK:

10          Q    Can you just read to yourself the first two

11   sentences?

12          A    Yes.

13          Q    Does that refresh your recollection whether you

14   told the FBI that you were paid a salary and did not get

15   paid in commission?

16          A    I do not remember what I told the FBI two years

17   ago.

18          Q    But certainly, that statement would not be true.

19   Correct?

20               MR. VAN DYCK:     Objection, Your Honor.      He's

21   asking about the statement on a document that's not in

22   evidence that's being used to refresh recollection.

23               THE COURT:    Well, you can just rephrase the

24   statement you are asking --

25               MR. POLLACK:    Sure.




                                                                      58
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 59 of 173

1                THE COURT:    -- for her to verify the

2    truthfulness of.

3                BY MR. POLLACK:

4          Q     A statement that you were paid on salary and not

5    paid on commission would not be true.         Correct?

6          A     Correct.

7          Q     It would be a lie.     Correct?

8          A     It was not the whole truth.       Correct.

9          Q     And do you remember meeting with the FBI on a

10   second occasion a couple of months later in November of

11   2018?

12         A     Yes.

13         Q     And on that occasion, you told the FBI that you

14   heard others guarantee profits, but you knew that you

15   couldn't do that and so you did not.

16         A     I'm sorry.    Can you repeat on what you said?

17         Q     Sure.   In November of 2017, did you tell the

18   FBI -- I'm sorry.      Yeah.   I'm sorry.    Let me try it again.

19   In September of 2017, you told the FBI that you heard

20   others guarantee profits, but you knew you could not do

21   that and you did not do that.

22         A     I didn't -- I don't understand what you mean

23   with your questions.      I'm sorry.    If you can ask me this

24   in a different way so I can answer, please?

25         Q     Sure.   Let me break it down.      Do you remember




                                                                     59
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 60 of 173

1    telling the FBI that you heard others guarantee profits?

2          A     No.   I don't remember what I said two years ago

3    unfortunately.

4          Q     Do you remember telling the FBI that you knew

5    you were not allowed to guarantee profits?

6          A     No.   I do not remember.

7          Q     Do you remember telling the FBI that you did not

8    guarantee profits?

9                MR. VAN DYCK:     Can we get a date for what we're

10   talking about here?

11               MR. POLLACK:    Yes.   I've given the date.

12   September --

13               THE COURT:    September 2017.

14               MR. POLLACK:    Thank you, Your Honor.

15               THE WITNESS:    I'm sorry.     What was your last

16   question?

17               BY MR. POLLACK:

18         Q     Sure.   Do you remember telling the FBI in

19   September of 20 -- I'm sorry.        I'm sorry.    We're now onto

20   November of --

21               THE COURT:    Okay.

22               MR. VAN DYCK:     Can we get a date?

23               MR. POLLACK:    November 27 -- let me start over.

24   I have introduced some confusion here.         I said two months

25   later.    It was actually more than a year later.




                                                                     60
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 61 of 173

1                BY MR. POLLACK:

2          Q     November 27, 2018, you met again with the FBI.

3    Correct?

4          A     Yes.

5          Q     And so this is more than a year later from the

6    meeting we talked about earlier, the September 2017

7    meeting.    Correct?

8          A     Yes.

9          Q     And in the November of '18 meeting, do you

10   remember telling the FBI that you heard others guarantee

11   profits?

12         A     I do not remember.

13         Q     And you remember in 2018 telling the FBI that

14   you knew you could not do that.

15         A     I don't remember.

16         Q     And do you remember in November of 2018 telling

17   the FBI that you did not do that?

18         A     I'm sorry.    That I didn't do what?      I'm sorry.

19         Q     Guarantee clients certain levels of profits.

20         A     I don't remember what I spoke about exactly with

21   the government unfortunately and the date.

22         Q     Well, let's not worry about the date.         Did you

23   ever tell the FBI that you did not guarantee any

24   particular level of profit to customers?

25         A     I don't remember me saying that.        I don't




                                                                     61
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 62 of 173

1    remember if I said or if I did not say.         I don't remember

2    me saying something that has to do with that.           It doesn't

3    mean if I did.      It doesn't mean that I didn't say.       I just

4    do not remember unfortunately.

5          Q     Well, let's see if we can refresh your

6    recollection.

7                MR. POLLACK:    Let's put up the November 27, '18

8    just for the witness Memorandum of Interview from the FBI

9    and that would be marked for identification only as

10   Exhibit HH.    And if you could put up page 11 and if you

11   could put up the last paragraph?

12               BY MR. POLLACK:

13         Q     Go ahead and read that to yourself.

14         A     I do not remember that.

15         Q     Okay.   You don't remember telling the FBI that

16   you heard others at Yukom guaranteeing clients a certain

17   amount of profit they could make?

18         A     I don't remember me saying this.

19         Q     And you don't remember saying that you knew you

20   couldn't do that because no one can guarantee anything?

21         A     Unfortunately, I don't remember many things.

22   I've been many things since then and unfortunately, I

23   don't remember unfortunately.

24         Q     And you've talked to the FBI many, many, many

25   times, have you not?




                                                                     62
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 63 of 173

1           A     What do you consider this many, many times?

2           Q     Well, you tell me.    How many times have you

3    talked to the FBI?

4           A     I know twice, twice in California.       And the

5    other times when I came here, I don't remember exactly

6    what was the job of everybody that was sitting in the

7    room.      There were many people and I don't remember who was

8    who.

9           Q     Sometimes there were FBI agents.       Correct?

10          A     Twice in California.     It was only FBI as far as

11   I know the titles as far as my understanding and the way

12   that they representing themselves.

13          Q     And other times, it might have been FBI agents

14   and prosecutors.      Correct?

15          A     Maybe.   There were people in -- many people

16   sitting in the room in this state and I was overwhelmed

17   and I didn't understand each one what was his job and I

18   didn't understand much vocabulary when it comes to justice

19   system at that point.

20          Q     You did understand that you were talking to

21   representatives of the United States government.           Correct?

22          A     Yes.

23          Q     And you did understand that they were part of a

24   team that was investigating criminal violations in the

25   binary options industry.       Correct?




                                                                     63
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 64 of 173

1          A     At some point, yes.

2          Q     And you talked to some members of that team on

3    September 20, 2017, November 2, 2017, November 5, 2018,

4    November 13, 2018, July 27, 2018, January 16, 2019, June

5    4, 2019, June 27, 2019 and then more recently to prepare

6    for this trial.      Is that correct?

7          A     Yes.

8          Q     Would you agree with me you've spoken with them

9    over a dozen times?

10         A     If you count correctly, yes.       Because right now

11   I don't remember all the dates.         But if you go by your

12   dates and you said it's dozens, so it's dozens.           But right

13   now, I don't have the list of how many times.           I know it's

14   probably more than five times.         But I don't have all the

15   list in front of me and the dates.         So I don't know if

16   it's 12, 15, 20, 50.         I know it's more than five times for

17   sure.

18         Q     And at least the first couple of times you

19   talked to them, you were hoping that you would convince

20   them that you should not be charged.         Correct?

21         A     No.    This is not true.

22         Q     You wanted to be charged?

23         A     Nobody wants to be charged.

24         Q     Okay.    And that would include you didn't want to

25   be charged.       Correct?




                                                                     64
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 65 of 173

1          A     Correct.    Nobody wants to be charged.

2          Q     And so you were hoping after they talked to you

3    that they would come to the conclusion not to charge you.

4    Correct?

5          A     Not correct.    Because I didn't understand until

6    a certain point that what they made -- that what they did

7    was a crime.     I did not understand that it was a crime.

8          Q     You didn't understand that what you did was a

9    crime until the United States government told you it was a

10   crime.    Correct?

11         A     Correct.

12         Q     And they told you that they were going to

13   criminally prosecute you for that crime.          Correct?

14         A     Correct.

15         Q     And when they did tell you that, you decided to

16   enter into an agreement with them.         Correct?

17         A     Correct.

18         Q     And under that agreement you agreed to cooperate

19   with them.    Correct?

20         A     Correct.

21         Q     And under your cooperation plea agreement, you

22   were charged with a single offense.         Correct?

23         A     Correct.

24         Q     And that offense was a conspiracy, a general

25   conspiracy that carries a maximum prison sentence of five




                                                                     65
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 66 of 173

1    years.    Correct?

2          A     Correct.

3          Q     And by the government allowing you to plead to

4    just a single offense that carries five years, they were

5    giving you a tremendous benefit in return for your

6    cooperation.     Were they not?

7          A     If they might.

8          Q     They might.    Well, you understood, did you not,

9    that rather than charging you with the general conspiracy,

10   the five-year offense, they could have charged you with

11   conspiracy to commit wire fraud, which is a 20-year

12   offense.    You understood that, didn't you?

13         A     No, I did not because I didn't go to law school

14   and I don't familiar like you familiar with all the words.

15   I'm not familiar with not a sentence here and not a

16   sentence in other countries.       So at that point I did not

17   even think about it.

18         Q     When you entered this plea agreement, you did

19   that after having a lawyer.       Right?

20         A     Right.

21         Q     An American lawyer.      Right?

22         A     Correct.

23         Q     An American lawyer who went to law school.

24   Right?

25         A     Yes, he did.




                                                                     66
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 67 of 173

1          Q     Okay.   And that American lawyer who went to law

2    school explained to you the pros and cons of accepting the

3    deal you were being offered.       Correct?

4                MR. VAN DYCK:     Objection, Your Honor.

5                THE COURT:    I'm going to allow that question,

6    but I think we should not go much further than that.

7                BY MR. POLLACK:

8          Q     Is that correct?

9          A     The lawyer that I had at that time did explain

10   to me certain of things and --

11               THE COURT:    That's all you need to say, Ms.

12   Uzan.

13               BY MR. POLLACK:

14         Q     And after talking to that lawyer, you understood

15   that the government could have charged you with a 20-year

16   conspiracy.    Correct?

17               MR. VAN DYCK:     Objection, Your Honor.

18               THE COURT:    Sustained.    I think you need to

19   rephrase that.

20               BY MR. POLLACK:

21         Q     Did you tell Judge Chuang under oath that you

22   fully understood the plea agreement that you were signing?

23         A     Correct.

24         Q     And in understanding the plea agreement, you

25   understood what the benefits were to you of that plea




                                                                     67
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 68 of 173

1    agreement.    Correct?

2          A     Correct.

3          Q     And you understood that one of the benefits was

4    the government was giving up the opportunity to charge you

5    with a 20-year felony and instead only charging you with a

6    five-year felony?

7          A     I don't know the plea guilty word by word

8    obviously because of my language barrier.          I do know that

9    I give up on to go to trial.       That I didn't want to going

10   to trial and I give up to appeal after I pled guilty.               So

11   the fact that I don't know right now this plea guilty word

12   by word, it doesn't mean that what you're saying is true

13   or not true, but it just -- if I don't have it in front of

14   my eyes to review it, it's difficult for me to be accurate

15   and to answer you with accurate answer unless if you give

16   it to me and I can read it again because it's difficult

17   for me to memorize something.        It's a difficult language

18   for me.

19         Q     I'm not asking you about what was in the plea

20   agreement.    I'm asking you about your understanding, what

21   was in your head.      You did understand you were giving up

22   the right to go to trial.       Right?

23         A     Correct.

24         Q     And you understood you were giving up the right

25   to go to trial on a 20-year conspiracy in order to take a




                                                                     68
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 69 of 173

1    plea to a five-year conspiracy.        Right?

2          A     I didn't think at that moment in the way that

3    you think because I don't come from a place of a lawyer.

4    So I just knew that if I go to a trial, it could be many,

5    many years and it will cost a lot of money to both parties

6    and it might be more than five years.         But I didn't think

7    in terms like you because you are a lawyer and I'm not.

8    So the way that I think is a little bit different than the

9    way that you think.

10         Q     Okay.   So it wasn't to save 15 years of your

11   life.     It was to save a little time and money?

12         A     I'm sorry.     Can you say it again?

13         Q     It wasn't to save 15 years of your life.         It was

14   just to save a little time and money?

15         A     It was to save time for my life.        It was to save

16   money.     But also it was me taking responsibility of

17   something that I was part of and for me to feel that this

18   plea guilty is very, very fair.        It's very fair.     And I

19   wouldn't sign it if I wouldn't think that I'm guilty, that

20   I was part of something.       I signed it a hundred percent no

21   that what I was in conspiracy and what I did was not okay

22   and this is why I signed it.

23         Q     And you weren't charged at all with committing

24   wire fraud.     Correct?

25         A     I'm sorry?




                                                                     69
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 70 of 173

1          Q     You were not charged at all with the charge of

2    wire fraud.    You were just charged with conspiracy.

3    Correct?

4          A     Conspiracy to commit wire fraud.

5          Q     Right.    But you know that the government could

6    not only have charged you with conspiracy.          They could

7    have charged you with conspiracy and charged you with wire

8    fraud.    Correct?

9          A     Again right now you teaching me many, many new

10   things because I'm not a lawyer.        The way that I think,

11   maybe for you it sound weird, but the way that I think

12   it's a very simple way of thinking because I don't come

13   from law school.      I didn't think the government can tell

14   me that I'm guilty on wire fraud or credit cards or other

15   things.    I just know that if I go to trial, the government

16   can give something more than five years, but I didn't

17   think specific the way that right now you say it.

18         Q     Okay.

19         A     It just didn't break into small pieces the way

20   that it break into your head.        For me, a simple way of

21   thinking.

22         Q     Okay.    So even though you had an American

23   lawyer, it didn't occur to you that, for example, for

24   sending out Exhibit 101 where you were guaranteeing a

25   profit, telling what you said was a lie over the wires,




                                                                      70
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 71 of 173

1    you didn't think about the fact they could have charged

2    you with that as well?

3           A    I'm sorry.    Can you ask me this question again?

4           Q    Sure.   They could have charged you with wire

5    fraud on top of the conspiracy for having sent out Exhibit

6    101.

7                MR. POLLACK:    Can we put that up -- 101 back up

8    on the screen?

9                BY MR. POLLACK:

10          Q    You understood they could have charged you with

11   conspiracy and with wire fraud for sending out that

12   document?

13          A    No, I did not.     Again it didn't break into small

14   pieces and very specific like the way that it break in

15   your brain because you are a lawyer and I'm not a lawyer.

16   So for me, I don't have enough knowledge so it can break

17   into my brain to specific other allegation.

18               I did understood that it could go into -- I

19   understood two things.       That I need to sign on this plea

20   guilty because I was guilty because I worked in the

21   company and the other thing that I understood if I go into

22   a trial, it might be other results because you never know

23   what will happen in a trial.

24               But again, regarding your questions, up until

25   that moment that you are talking to me about it, it didn't




                                                                     71
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 72 of 173

1    break into small pieces and maybe it's good that it didn't

2    actually because it's very -- it's not a pleasant feeling.

3          Q     Okay.   So you didn't know you could get charged

4    for one count of wire fraud for Exhibit 101, another count

5    of wire fraud for Exhibit 103.        Did anybody explain to you

6    that every single email that you sent with a lie in it

7    could have been a separate count of wire fraud?

8          A     No.

9          Q     Okay.   So you didn't understand what a

10   tremendous benefit the government was giving you when they

11   allowed you to plead to a single five-year felony?

12               MR. VAN DYCK:     I'm going to object to the form

13   of the question.     It assumes facts not in evidence.

14               THE COURT:    She can answer.     Overruled.

15               THE WITNESS:    I'm sorry.     What was the

16   questions?

17               BY MR. POLLACK:

18         Q     Yeah.   You didn't understand what a tremendous

19   benefit the United States government was giving you when

20   it allowed you to plead guilty to a single five-year

21   felony?

22         A     I understood that they get benefits because I

23   don't go through a trial and if I go through a trial and I

24   worked in the company, it's not going to be good results

25   because I worked in the company.         I cannot say I didn't




                                                                     72
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 73 of 173

1    work in the company when I did work.         So for me, this plea

2    guilty was good.

3          Q     Did the government explain to you that you had

4    to plead guilty because you worked at the company?

5          A     It was obvious for me that I worked in the

6    company and what it says in the plea guilty it's true.              So

7    how can I say something that if I was there, how can I say

8    that I wasn't?

9          Q     And the agreement that you signed means the most

10   that you can get is five years.        Correct?

11         A     Correct.

12         Q     But you're hoping to do a lot better than five

13   years, aren't you?

14         A     I'm sorry?    Can you say this question again?

15         Q     You're hoping to do a lot better than five

16   years, aren't you?

17         A     What do you mean when you say a lot better?

18         Q     Do you want to go to jail for five years?

19         A     Nobody wants to go to jail.

20         Q     Do you want to go to jail for five years?

21         A     Of course not.

22         Q     Would you rather go to jail for less?

23         A     Of course.

24         Q     Or maybe not even go to jail at all?

25         A     Of course.




                                                                     73
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 74 of 173

1          Q     And you're hoping by signing a cooperation

2    agreement with the government that you will do less than

3    five years and hopefully nothing at all.          Correct?

4          A     Correct.

5          Q     And you understand under your cooperation

6    agreement with the government that you can get a more

7    lenient sentence -- do you know what a more lenient

8    sentence means?

9          A     Yes.    Less.

10         Q     Less.   Right.    You can get a better sentence,

11   less, if you provide substantial assistance in the

12   prosecution of others such as Ms. Elbaz.          Correct?

13         A     Yes.

14         Q     And I think you testified during your

15   examination by Mr. Van Dyck that it's Judge Chuang who

16   will decide whether or not you have been of substantial

17   assistance to the government.        Was that your testimony?

18         A     I testified that the judge is the one that

19   decide what would be my sentence.

20         Q     Okay.   Well, what about specifically who is

21   going to decide whether or not you have been of

22   substantial assistance to the government?

23         A     The government can decide together with the

24   judge or the government can decide and the judge can

25   decide separately.




                                                                     74
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 75 of 173

1           Q    Okay.

2           A    I don't know inside how it works exactly.

3           Q    You don't?

4           A    I don't know exactly how it works --

5           Q    Do you remember --

6           A    -- and exactly like you.       I don't know because I

7    never been to law school in this country.

8           Q    Yeah.   No.   I understand you've never been to

9    law school in this country.       I think you've said that.

10   But where you have been is in this very courtroom before,

11   haven't you?

12          A    Correct.

13          Q    In fact on December 21, 2018, you were in this

14   courtroom to plead guilty.       Correct?

15          A    Correct.

16          Q    And that was in front of Judge Chuang.         Correct?

17          A    Correct.

18          Q    And Judge Chuang explained exactly how your

19   substantial assistance deal was going to work.           Did he

20   not?

21          A    If you said that he did it, I believe you.            But

22   right now to go back a few months ago and remember exactly

23   what it was when I still was very, very overwhelmed with

24   everything, it's going to be difficult for me to remember

25   what the judge said word by word.        But if you say it and




                                                                       75
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 76 of 173

1    this has happened so I believe you if this is what you say

2    that the judge said.

3                But I don't remember exactly word by word or

4    over a subject that the judge was talking because it was

5    also at that point and even still now some of the terms is

6    complicated English and sometime because it's complicated

7    English, my brain doesn't remember exactly every and every

8    term in vocabulary.      So it doesn't mean that the judge

9    didn't say it.      Probably he did and it's me that I don't

10   remember.

11         Q     Okay.

12               MR. POLLACK:    I'd like to introduce -- Brian,

13   can you put up just for the witness what's been marked for

14   identification as Exhibit KK.        December 21, 2018.

15               BY MR. POLLACK:

16         Q     Do you recognize -- well, let me ask you.          You

17   appeared before Judge Chuang on December 21, 2018?

18         A     Yes.

19         Q     A little over six months ago?

20         A     Yes.

21         Q     And the purpose of that was for you to enter

22   your guilty plea?

23         A     Correct.

24         Q     And this is a transcript of that proceeding?

25               MR. POLLACK:    May I hand it up, Your Honor?




                                                                     76
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 77 of 173

1                THE COURT:    Yes.

2                BY MR. POLLACK:

3          Q     You can take a look through it and take as much

4    time as you need, but can you verify that that's a

5    transcript of the proceeding before Judge Chuang where you

6    pled guilty?

7          A     This is the first time that I see this script.

8    But I believe it is because it cannot be not so.

9                MR. POLLACK:    Can you give me then 1051?       Okay.

10   This is a portion of the transcript from that proceeding

11   and it's marked as Exhibit 1051.        And I'd like to move to

12   introduce that into evidence.

13               MR. VAN DYCK:     Objection.    Relevance.

14               MR. POLLACK:    Can you show the Court the second

15   page?

16               THE COURT:    Why don't you approach for a second?

17               (Bench conference:)

18               THE COURT:    So I think it's relevant as to bias,

19   but I guess what I'm not sure about is you are offering

20   the whole document, you are offering a sentence, are you

21   offering it as a prior inconsistent statement or -- I mean

22   at this point I think she is just saying she doesn't

23   remember this hearing.      So I don't know if there's

24   anything inconsistent yet.

25               MR. POLLACK:    Well, first of all, it is a prior




                                                                     77
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 78 of 173

1    sworn statement because she said that she understood this.

2    It's a -- she's professing a lack of current recollection.

3    It's recording of present recollection.         And it is -- it's

4    plainly reliable.     And the Court tells her the decision

5    whether to file a motion about whether or not you've

6    provided substantial assistance rests entirely with the

7    government.    The Court has no role --

8                THE COURT:    I'm familiar with that --

9                MR. POLLACK:    -- in that decision.      She's just

10   testified that it's her understanding that the Court and

11   the government decide together whether or not if that

12   motion --

13               THE COURT:    Right.    Well, here's what I would

14   do.   I think what you should do is try to refresh her

15   recollection with this portion.

16               MR. POLLACK:    Sure.

17               THE COURT:    You haven't shown it to her yet.

18               MR. POLLACK:    Okay.

19               THE COURT:    And then if she maintains an

20   understanding that it's a joint decision, then I will

21   consider under 801(d)(1)(A) I think, the prior

22   inconsistent -- (d)(1)(A).       Allowing that portion.      So

23   thank you.

24               MR. POLLACK:    Thank you, Your Honor.

25               MR. VAN DYCK:     Just that portion, Your Honor?




                                                                       78
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 79 of 173

1                THE COURT:    At this point.     Yes.

2                (In open court:)

3                THE COURT:    And actually, Mr. Pollack, why don't

4    we -- since we're kind of off on another issue, why don't

5    we take the morning break now --

6                MR. POLLACK:    Sure.

7                THE COURT:    -- and we'll have everyone return in

8    15 minutes.

9                So, ladies and gentlemen, again don't discuss

10   the case.    We're still only on the first witness.         Keep an

11   open mind.    Don't do any research or read anything about

12   the case.    We'll see you back here in 15 minutes.         Thank

13   you very much.

14               (Jury excused.)

15               THE COURT:    Thank you, everyone.      Please be

16   seated.

17               Ms. Uzan, you can step out and take the break

18   now.   There is no reason for you to wait.

19               The only thing I wanted to add to what we just

20   said is -- and perhaps that last exchange crystallizes a

21   little bit.    I will allow the defense to introduce as an

22   exhibit or as evidence the statement from the statement of

23   facts that you've argued is inconsistent regarding making

24   unauthorized trades under 801(d)(1)(A).         I'm not sure

25   procedurally how that should happen.         Whether it would be




                                                                     79
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 80 of 173

1    a redacted document or how to do that.         You may want to

2    confer with the government on that.         I don't think it

3    means that the full statement comes in.         There may be an

4    argument about completeness if there's another portion

5    there, but I don't think there really is.          I think this is

6    sort of a free-standing statement.

7                So one idea might be a redacted statement with

8    the signature at the end saying it was stipulated to or

9    something like that, but I will allow that.

10               Anything else we should discuss before the

11   break?

12               MR. POLLACK:    No, Your Honor.     Thank you.

13               THE COURT:    Okay.   Do you think -- Mr. Pollack,

14   I think this could be -- we may break for lunch earlier

15   given where we are right now, but will we get to another

16   witness before lunch or --

17               MR. POLLACK:    Probably not.

18               THE COURT:    Okay.   Well, there is probably going

19   to be some redirect anyway.       So --

20               MR. POLLACK:    I wouldn't think so.

21               THE COURT:    You never know.     Okay.   Thank you.

22               (Recess.)

23               THE COURT:    We can have Ms. Uzan come back in I

24   think and assume the stand.

25               MR. POLLACK:    Your Honor, while she's on her way




                                                                     80
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 81 of 173

1    in, I just wanted to make one correction for the record.

2    I had marked for identification a 302 dated November 27,

3    2018 and I had said that it had been marked for

4    identification as HH.

5                THE COURT:    Yes.

6                MR. POLLACK:    It turns out there were two

7    different 302's of Ms. Uzan on that same date.           The one

8    that I was referencing and that we've given to the

9    courtroom deputy is actually marked II.

10               THE COURT:    Okay.   Thank you.

11               (Jury present.)

12               THE COURT:    Thank you, everyone.      Please be

13   seated.    We will continue with the cross-examination of

14   Ms. Uzan.

15               MR. POLLACK:    Thank you, Your Honor.

16               THE COURT:    Go ahead.

17               BY MR. POLLACK:

18         Q     Ms. Uzan, before the break, we were discussing

19   your cooperation agreement with the government and when

20   you appeared before Judge Chuang in December of 2018,

21   about 6 months ago.      Correct?

22         A     Yes.

23         Q     And you said you don't remember everything that

24   happened at that proceeding.        Is that fair?

25         A     Yes.




                                                                     81
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 82 of 173

1          Q     Did you recall Judge Chuang advising you that

2    under the agreement that you were entering, if the

3    government is satisfied that you have provided substantial

4    assistance to the investigation or prosecution of others,

5    it can make a motion to the Court that would allow for an

6    additional reduction in the sentencing guidelines range in

7    recognition of your cooperation.        Do you recall that?

8          A     I remember something about it that the judge

9    said.     I don't remember exactly word by word.        But I

10   remember him talking about this subject if I'm not wrong.

11         Q     And you told the judge that you understood that.

12   Correct?

13         A     Yes.

14         Q     And Judge Chuang specifically told you that the

15   decision on whether or not to file that motion and whether

16   you have provided substantial assistance rests entirely

17   with the government and that the Court has no role in that

18   decision.     Do you remember Judge Chuang telling you that?

19         A     If this is what you're saying, if this is

20   written here, so it means yes.

21         Q     And do you remember Judge Chuang telling you

22   that if the government chooses not to file that motion,

23   the Court cannot require the government to file the

24   motion?     Do you remember that?

25         A     Again if this is what it is written here, so it




                                                                     82
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 83 of 173

1    means that it was.

2          Q     And he told that if the government does not file

3    that motion, the Court cannot reduce your sentencing

4    guidelines range based on substantial assistance.           Do you

5    remember him telling you that?

6          A     If it's written here, it means yes.

7          Q     And do you remember telling him that you

8    understood that?

9          A     If it's written here, it means yes.

10               MR. POLLACK:    Okay.    Can you go ahead and put up

11   1051?

12               Your Honor, I would move to introduce Exhibit

13   1051 and we can redact everything on the first page up to

14   and including line 21.      So that it would start on page 1,

15   line 21 and then carry over to the next page.

16               MR. VAN DYCK:     The government objects, Your

17   Honor.    I don't think there's been any foundation for

18   impeachment of this witness --

19               THE COURT:    Okay.   I'm going to sustain the

20   objection.    I don't see anything inconsistent.         I think

21   she has confirmed what you said.

22               MR. POLLACK:    Well, no.    Maybe we need to

23   approach on it, Your Honor.

24               THE COURT:    Okay.

25               (Bench conference:)




                                                                     83
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 84 of 173

1                THE COURT:    I'm not sure she's disagreed with

2    you.   She just, you know --

3                MR. POLLACK:    Correct.    She's not disagreeing

4    with me.    She also hasn't confirmed it.       She said that she

5    don't recall it.     So right now, there's no evidence about

6    it.    It's simply my testimony.

7                THE COURT:    Well, she said if it's there or --

8                MR. POLLACK:    Correct.    But the jury doesn't

9    know if it's there unless we are able to introduce this

10   document.

11               MR. VAN DYCK:     I think her testimony, Your

12   Honor, was that it's written here and it's true.

13               MR. POLLACK:    No.   She said if, if it's written

14   there, it's true.

15               MR. VAN DYCK:     She said if it's written here, it

16   means it's true.

17               THE COURT:    She did say --

18               MR. POLLACK:    I'm happy to ask her does she

19   agree that that's what the transcript says and --

20               THE COURT:    Why don't we do that because I think

21   she will.    It's a semantics thing.       Thank you.

22               (In open court:)

23               MR. POLLACK:    Can I get a hard copy of 1051?

24   May I approach?

25               THE COURT:    Yes.




                                                                     84
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 85 of 173

1                BY MR. POLLACK:

2          Q     I believe your testimony, Ms. Uzan, was that if

3    something is written in the transcript of the proceeding

4    with Judge Chuang, then in fact it's true that that was

5    said.     Was that your testimony?

6          A     If something was written in the script of this

7    court of a legal place like this court, yes.

8          Q     Okay.   And you can go ahead and look at that

9    document and I'm going to start at line 21.          Would you

10   agree that the written transcript says "The Court:           Do you

11   understand that you are obligated to cooperate with the

12   government under the terms of this sealed supplement and

13   then he goes on and says under the agreement, if the

14   government is satisfied that you have provided substantial

15   assistance to the investigation or prosecution of others,

16   it can make a motion to the Court that would allow for an

17   additional reduction in the sentencing guidelines range in

18   recognition of your cooperation."        Does the transcript say

19   that?     It is what Judge Chuang said?

20         A     Yes.

21         Q     And then does the transcript say that Judge

22   Chuang asked you if you understood that?

23         A     Yes.

24         Q     And you said yes.     Correct?

25         A     Yes.




                                                                      85
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 86 of 173

1          Q     You didn't say no, because I didn't go to an

2    American law school.      You just simply said yes.       Correct?

3          A     Because I understood.

4          Q     Okay.

5          A     So I said yes.

6          Q     Okay.   And another thing you understood the

7    Court said and the transcript says the Court said "the

8    decision on whether to file that motion and whether you

9    have provided --"

10               MR. VAN DYCK:     Objection, Your Honor.      We're

11   just reading an out-of-court statement --

12               MR. POLLACK:    I thought that's what we had just

13   agreed we were going to do because he doesn't want the

14   document in evidence.      I'm happy to do it either way.

15               THE COURT:    Why don't you tell me which way you

16   would like to do it, Mr. Van Dyck?

17               MR. VAN DYCK:     I think the government's view is

18   that at this point there is no -- that this document is

19   not coming in.      It shouldn't be --

20               THE COURT:    Okay.   Well, let's not talk about --

21   overruled.    Continue with what you're doing, Mr. Pollack.

22               MR. POLLACK:    Thank you, Your Honor.

23               BY MR. POLLACK:

24         Q     Ms. Uzan, does the transcript reflect that Judge

25   Chuang said to you "the decision on whether to file that




                                                                       86
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 87 of 173

1    motion and whether you have provided substantial

2    assistance rests entirely with the government and the

3    Court has no role in that decision and if the government

4    chooses not to file that motion, the Court cannot require

5    it to file that motion?"       Does the transcript reflect that

6    Judge Chuang told you that?

7          A     Yes.

8          Q     And you agree, therefore, that Judge Chuang did

9    tell you that?

10         A     Yes.

11         Q     And he asked you if you understood that.

12   Correct?

13         A     Yes.

14         Q     And your answer was that you did understand

15   that.     Correct?

16         A     Yes.

17         Q     And you said that because you understood it.

18   Correct?

19         A     Correct.

20         Q     And the transcript also reflects that Judge

21   Chuang said to you "if the government does not file that

22   motion, the Court cannot reduce your sentencing guidelines

23   range based on substantial assistance."         Did Judge Chuang

24   say that to you?       I'm on page 2 starting at line 21.

25         A     I'm sorry.    Which line are you?




                                                                     87
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 88 of 173

1          Q     Page 2, line 21.      "If the Government does not

2    file that motion, the Court cannot reduce your sentencing

3    guidelines range based on substantial assistance."           You

4    should be looking at Exhibit 1051.

5          A     Yes.

6          Q     Page 2.    Line 21.

7          A     One second.    Yes.

8          Q     So, Ms. Uzan, you understood then and you

9    understand now that the only way that you can possibly get

10   leniency under your agreement for providing substantial

11   assistance in the prosecution of Ms. Elbaz is if the

12   government says that you have provided substantial

13   assistance.    Do you understand that?

14         A     Just one second.      I want to read it again with

15   your permission.

16         Q     Sure.

17               (Pause.)

18         A     Yes.

19         Q     And I think you had testified yesterday that

20   your agreement requires you to tell the truth.           Correct?

21         A     Correct.

22         Q     And you understand that the government is not

23   going to make that motion for substantial assistance

24   unless the government thinks you have told the truth.

25   Correct?




                                                                     88
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 89 of 173

1          A     From my understanding, the judge is the last one

2    to decide my sentence and the judge -- if the government

3    not going to recommend for this cooperation, the judge

4    cannot go with that one, but the judge is the right -- is

5    the last decision to decide in general to reduce or not to

6    reduce is the -- from my understanding, the judge is the

7    last one that can in general can decide.

8          Q     The judge gets to decide your sentence.

9    Correct?

10         A     Correct.

11         Q     Right.    But my question is a different one.           You

12   just testified that you understand that the only way the

13   judge can give you credit for substantial assistance is if

14   the government asks him to.       You understand that.

15   Correct?

16         A     My understanding that the judge can give me

17   credit for cooperation only if the government tell the

18   judge.

19         Q     That is right.     And the government's only going

20   to make that motion if the government thinks you're

21   telling the truth.      Right?

22         A     Correct.

23         Q     Okay.    I don't get to decide whether or not

24   you're telling the truth in deciding whether to make that

25   motion.    Only the government gets to make that decision.




                                                                     89
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 90 of 173

1    Right?

2          A     Correct.

3          Q     Not only Judge Chuang gets to make that

4    decision.    Right?

5          A     Correct.

6          Q     And so the more things that you can tell the

7    government that the government thinks are the truth, that

8    the government thinks provides substantial assistance in

9    the prosecution of Ms. Elbaz, the better chance you are of

10   getting that reduction.       Correct?

11         A     They might.

12         Q     And all of the testimony that you've given in

13   this trial is pursuant to that agreement.          Correct?

14         A     I'm sorry.    What do you mean pursuing?

15         Q     Part of what you agreed to do was give

16   testimony.    That was part of your agreement with the

17   government.    Right?

18         A     Correct.

19         Q     Part of this same agreement that says you can

20   get this reduction of sentence only if the government says

21   so.   Correct?

22         A     Yes.

23         Q     Now you've testified an awful lot about what Ms.

24   Elbaz did.    Correct?

25         A     Correct.




                                                                     90
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 91 of 173

1           Q     Do you have any idea how many times you've

2    uttered the words "Lee Elbaz"?

3           A     As many times as I needed.      As many times that

4    her name was involved in what I've been asking about.

5           Q     And you've referred to her many times as the

6    CEO.    Correct?

7           A     Correct.

8           Q     When you first arrived at Yukom, when was that?

9    When were you interviewed?

10          A     The beginning of 2015.

11          Q     The beginning of 2015 when Ms. Elbaz interviewed

12   you, she wasn't the CEO at that point, was she?

13          A     From my understanding, she was the CEO from the

14   first time when I met her.

15          Q     That was your understanding?

16          A     Correct.

17          Q     And it was your understanding that she was the

18   CEO of Yukom.      Correct?

19          A     Correct.

20          Q     In fact, in the beginning of 2015 when you

21   arrived, Ms. Elbaz hadn't been at the company herself very

22   long.      Isn't that true?

23          A     I do not know how long she was in the company.

24          Q     Okay.   But you thought she was the CEO at that

25   time?




                                                                     91
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 92 of 173

1          A     Correct.

2          Q     Now you referred to in your testimony the

3    conversion department that's located in Mauritius?

4          A     Correct.

5          Q     And in fact the conversion department in

6    Mauritius is not part of Yukom, is it?

7          A     From my understanding, the way that it was that

8    this business operated, without the conversion in

9    Mauritius, Yukom would not be exist because first of all,

10   the conversion in Mauritius contact the client and then it

11   came to Yukom in Caesarea.       So without the company, the

12   conversion department in Mauritius, Yukom wouldn't exist.

13   Therefore, as far as I saw it, the conversion department

14   was a part of Yukom and it's not two companies that I saw

15   it separately because without conversion in Mauritius, we

16   will not exist.

17         Q     If there's not a company somewhere that's doing

18   conversion, then there can't be a company somewhere else

19   that does retention.      Right?

20         A     That time the way I saw it in order for us to

21   operate as retention in Caesarea in Israel, it needed to

22   be also conversion department.        Whoever chose to put

23   conversion in Mauritius, I do not know.

24         Q     Well, do you know that the company that was in

25   Mauritius was a company called Linkopia?




                                                                     92
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 93 of 173

1           A    Much later on, the company, you'll see also

2    mention that there is a company it's called Linkopia.

3           Q    And you understood that that was a separate

4    company from Yukom.      Correct?

5           A    Again, as my understanding, there was a straight

6    link between those companies.        The way that those

7    companies were registered, I do not know and I did not

8    think about it.     For me, the company whatever will be the

9    name of this company in Mauritius is connect to the one in

10   Caesarea.    The same that you need to have a woman and a

11   man to have a baby.      You cannot have a baby only with the

12   man.   So this is the way that I saw it.

13          Q    Okay.   But my point is Ms. Elbaz was the woman.

14   She was the CEO of Yukom.       She was not the CEO of

15   Linkopia.

16          A    Correct.

17          Q    And there was also I think you mentioned a

18   company in Tel Aviv and that was a company called Numaris.

19   Did you --

20          A    I know the branch in Tel Aviv.        I'm not familiar

21   with the name.

22          Q    Okay.   Did you know that that was a separate

23   company?

24          A    I did not know it was a separate company.

25          Q    Have you ever heard the name Numaris before?




                                                                     93
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 94 of 173

1          A     I don't think so.     I might read it lately in a

2    newspaper, but I didn't know any of these names before.

3    Linkopia I did know.      This one, I did not know.

4          Q     Okay.   And Ms. Elbaz wasn't the CEO of Numaris?

5          A     I do not know.

6          Q     Now you testified that you would tell clients

7    about the turnover requirements associated with a bonus.

8    Correct?

9          A     Correct.

10         Q     What you didn't mention was that Ms. Elbaz is

11   the one who told you to do that.        Correct?

12         A     Correct.    I didn't mention her name.

13         Q     Even though you mentioned Lee Elbaz a couple of

14   hundred times every time a question called for it, you

15   forgot to mention the fact that it was Ms. Elbaz who told

16   you that you have to tell clients about the turnover

17   requirement for bonuses.       Correct?

18         A     Lee Elbaz told us to say the terms and

19   conditions of the bonus.       I don't remember if she

20   mentioned specific turnover.       I do remember she said terms

21   and conditions to mention clients and there is

22   conditions -- certain conditions for the bonus.

23         Q     Do you remember meeting with the government on

24   July 12, 2019?

25         A     I don't remember exactly the date.        But if you




                                                                     94
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 95 of 173

1    have the date, I believe you.

2          Q     That wasn't very long ago.       Right?   A couple of

3    weeks ago.

4          A     Right.

5          Q     And do you remember telling them just a couple

6    of weeks ago specifically that Ms. Elbaz told the

7    employees to tell the clients about the turnover

8    requirements associated with bonuses?

9          A     She might.

10         Q     Do you remember an employee by the name of Bill

11   Schneiser?

12         A     Yes, I do.

13         Q     And do you remember that he opened trades for a

14   client who had a pending withdrawal request without

15   speaking to the client and that Ms. Elbaz got very upset

16   about that?

17         A     Correct.

18         Q     Do you remember telling the FBI that no matter

19   what Yukom did, they couldn't ensure if a client won or

20   lost a trade?

21         A     Correct.

22         Q     And do you remember telling the FBI that you

23   know of nothing in the system designed to cheat investors?

24         A     I'm sorry.    Can you ask me this questions again?

25         Q     Sure.    That you know of nothing in the system




                                                                     95
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 96 of 173

1    designed to cheat the investors?

2          A     Can you ask me this question in a different way,

3    please?

4          Q     Okay.   Do you remember telling the FBI that you

5    were not aware of anything in the trading system, trading

6    of binary options that was designed to cheat the

7    investors?

8          A     I don't remember if I said something like that.

9    I do remember that it took me a lot, a lot of time before

10   Lee Elbaz one time called me to her office and told me to

11   send an email to the coordinator so it can contact

12   somebody in Spot Option to change the risk for a client.

13   Before that, I did not know if the system was able to be

14   changed.

15         Q     You didn't talk to the FBI until long after your

16   employment with Yukom was done.        Correct?

17         A     Correct.

18         Q     And so when you talked to the FBI and said you

19   didn't know of anything in the system that would cheat

20   investors, anything that Lee Elbaz had ever told you she

21   had already told you.      Correct?

22               MR. VAN DYCK:     Objection, Your Honor.      She said

23   she didn't recall the statement.

24               THE COURT:    Overruled.

25               THE WITNESS:    Can you ask me this questions




                                                                     96
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 97 of 173

1    again?

2                BY MR. POLLACK:

3          Q     Sure.   When you were talking to the FBI,

4    whatever it is that Lee Elbaz did tell you or didn't tell

5    you had already happened.       Right?

6          A     Yes.

7          Q     Let's look at Exhibit 18, which is already in

8    evidence.    And in this, Mr. Goldberg says "y'all have a

9    lot of withdrawals that need to be taken care of as soon

10   as possible."      Correct?

11         A     Correct.

12         Q     And Ms. Elbaz is copied on that.        Correct?

13         A     Correct.

14         Q     And you testified that that meant stopping

15   withdrawals.     Correct?

16         A     Correct.

17         Q     Even if you had to lie, cheat and steal to stop

18   the withdrawal.     Correct?

19         A     I don't know what you mean when you say "steal."

20         Q     Okay.   Let's leave it at lie and cheat.

21         A     I'm sorry?

22         Q     Your testimony is that you understood taking

23   care of withdrawals to mean stop them even if you had to

24   lie to the client to stop them.        Correct?

25         A     Correct.




                                                                     97
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 98 of 173

1          Q     There's nothing in this email that says anything

2    about lying to the clients.       Correct?

3          A     Correct.

4          Q     What was said to Ms. Elbaz doesn't say anything

5    about lying to the clients.       Correct?

6          A     I'm sorry?

7          Q     This email that was sent to Ms. Elbaz doesn't

8    say anything about lying to clients.         Correct?

9          A     Correct.

10         Q     It only says that withdrawals should be taken

11   care of as soon as possible.       Correct?

12         A     Correct.

13         Q     And your -- well, what that means to you is

14   lying to clients.      Correct?

15         A     Correct.    Because all the system in the company

16   from day first when they trained us was not based on the

17   truth.    So this was a continue of the training that Or

18   Maymon and Lee Elbaz gave to us during the first week of

19   the class in the company.       There is nothing difference.

20         Q     And I understand that that's your testimony and

21   we'll talk about the training in a minute.          I'm asking

22   about this email.      And in this email, what is told to Ms.

23   Elbaz is simply that the withdrawals need to be taken care

24   of as soon as possible.       Correct?

25         A     Correct.




                                                                      98
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 99 of 173

1                MR. POLLACK:    The monitors are out again?        The

2    jury can't see the exhibits?

3                THE COURT:    I'm not sure anyone asked to display

4    it to them.

5                MR. POLLACK:    Oh, I thought I did.      Brian is

6    shaking his head I didn't.       I did not.    It's not the

7    monitor that's not working, Your Honor.         It's the lawyer.

8                Let's go to Exhibit 78.      Brian, can you please

9    display that?

10               BY MR. POLLACK:

11         Q     And this -- at the bottom there, that is an

12   email from Ms. Elbaz.      Correct?    I guess not at the very

13   bottom.    The one above that.     And what Ms. Elbaz is saying

14   is please go over your withdrawal.         Correct?

15         A     Correct.

16         Q     Yeah.    She doesn't say please lie to the

17   customers about your withdrawals.        Correct?

18         A     Even if it does not say it in this email, it was

19   obvious that in order to take care of the withdrawal,

20   there is no way that we are not going to lie to clients

21   because the way that we got the money was by lying.            So

22   the way that we are going also to stop the withdrawal will

23   be by lying.     So even if it's something that's not

24   written, it doesn't mean it's not there.

25         Q     Right.    If it's not written, we have your word




                                                                      99
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 100 of 173

1     for it.   Right?

2           A     I'm sorry?

3           Q     If it's not written, we just have your word for

4     it.   Correct?

5           A     Not only me.

6           Q     And it's your testimony that Ms. Elbaz taught

7     you not to -- well, let me get back to that.          Let me ask

8     you about bonuses.      A bonus was a tool that would

9     encourage a client to trade more.        Correct?

10          A     Correct.

11          Q     And you were trained in that very first training

12    in January 2015 that you went to that the bonus couldn't

13    be withdrawn until the turnover requirement was correct --

14    I'm sorry -- the turnover requirement was met.          Correct?

15          A     Yes.

16          Q     Let's put up 55.1-S.     You had talked to Mr. Van

17    Dyck about this portion of the training that you had

18    recorded.    Correct?

19          A     Correct.

20          Q     And it says at the bottom, so he's never going

21    to get his bonus back basically.        Correct?

22          A     Correct.

23          Q     Basically, the bonus is something to lock him

24    in.   Right?

25          A     My understanding was at that point in the course




                                                                    100
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 101 of 173

1     and from what Or Maymon showed us at that point that the

2     client needs to get to a very, very high number of trading

3     that for me at that moment and for my other colleagues

4     that were sitting with me in the room that this is a not

5     reasonable number to get to.       So it looked to me at that

6     point that it's going to be very difficult to the client

7     to get it back because it's not possible to trade with one

8     dollar to get to a million dollar.        You not going to stay

9     alive by that time or you are not going to get to that

10    point.    So for me, it was -- it didn't make sense even

11    though I didn't understand in trading.         But it just didn't

12    make sense to me that it's possible to which to get

13    volume.

14          Q    But to get the volume, it was necessary to get

15    your bonus back, not to get your deposit back and not to

16    get your profits back.      Just the bonus itself.      Correct?

17          A    From my understanding, you couldn't get your

18    initial deposits back.

19          Q    You would agree with me it doesn't say that

20    here?

21          A    Not exactly.

22          Q    Okay.

23          A    Because you can understand it where it says that

24    basically when Or Maymon or somebody, Nissim Alfasi said

25    basically, the bonus is something that lock him in their




                                                                    101
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 102 of 173

1     company.    Why do you want to lock somebody into your

2     company if he doesn't have something that you want?

3           Q     I'm going to put up Exhibit 30 just for the

4     witness.    37-S.   And, Ms. Uzan, this is the government's

5     translation of one of your recordings from the training

6     sessions.    Do you see that?

7           A     What is it exactly?     I'm sorry.

8           Q     It's a translation done by the government.         It

9     says verbatim translation of one of your recordings.           If

10    you turn to the next page?

11                MR. POLLACK:    Oh, no.   That's not what I'm

12    looking for.    I'm looking for this.      Okay.   Let's go ahead

13    and put up for the witness Exhibit 1050.         This is from --

14    let me do this.     Can I approach, Your Honor?       Can I

15    approach the witness?

16                THE COURT:    Yes.

17                THE WITNESS:    Thank you.

18                BY MR. POLLACK:

19          Q     I'm providing the witness a document that's been

20    marked as 37-S, although it's for identification only.

21    And, Ms. Uzan, 1050, the other exhibit --

22                MR. POLLACK:    Can you put 1050 up, Brian?

23                BY MR. POLLACK:

24          Q     If you look at the screen, can you see that

25    1050, that language is on page 16 of 37-S or -- well,




                                                                    102
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 103 of 173

1     there's two page numbers.      If you look at 37-S, there's a

2     page number 16 and then at the bottom, there's a smaller

3     page number, 18?

4           A    One second.     I got confused.

5           Q    Sure.    You're looking at the paper document

6     which is the entire transcript.

7           A    Okay.

8           Q    And if you go to what is page 16?         Then there's

9     a smaller number below it that says 18.

10          A    Okay.

11          Q    Are you on the page that says 16 and then it

12    says 18 below it?

13          A    Yes.

14          Q    And you see in the last paragraph there the

15    language that is in Exhibit 1050 on your screen?

16          A    Yes.

17          Q    So the Exhibit 1050 is from your recording of

18    that training session.      Correct?

19          A    Yes.

20          Q    And specifically, it's a portion where Ms. Elbaz

21    is speaking.    Correct?

22          A    Yes.

23          Q    Okay.

24               MR. POLLACK:     I move to admit 1050.

25               THE COURT:     Is this an excerpt from one of the




                                                                    103
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 104 of 173

1     previously admitted exhibits?

2                MR. POLLACK:     It is not, Your Honor.      It's an

3     excerpt that the government chose not to introduce.

4                THE COURT:     Any objection?

5                MR. VAN DYCK:     Yes, Your Honor.     I don't know

6     the basis for admitting the defendant's out-of-court

7     statement.

8                THE COURT:     Sustained.

9                MR. POLLACK:     Your Honor, can I be heard on

10    that?

11               THE COURT:     Okay.

12               (Bench conference:)

13               THE COURT:     So first off, is this recording in

14    evidence yet or not?

15               MR. POLLACK:     Not this portion of the recording.

16    The government --

17               THE COURT:     Which recording is this?

18               MR. POLLACK:     So Ms. Uzan recorded large

19    segments of this training session that she participated

20    in.

21               THE COURT:     This isn't one that they've offered

22    yet.

23               MR. POLLACK:     Correct.    The government

24    introduced a number of excerpts both in recorded form and

25    in transcript form from Ms. Uzan's recordings.          This is




                                                                    104
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 105 of 173

1     another portion of that same recording that the government

2     did not introduce either in audio form or in transcript

3     form.

4                THE COURT:     So we don't have any portion of this

5     recording yet?

6                MR. POLLACK:     It is not in evidence yet.       I'm

7     offering it.    I can offer either or both actually.         I'll

8     offer both the audio portion and that matches the

9     transcript there.     And I will do it the way the government

10    did it with the audio recording being offered as

11    substantive evidence and the transcript being offered to

12    aid the jury.

13               THE COURT:     But just so I understand it, I don't

14    know where this fits into the sequence, but this is a

15    separate recording the government produced to you, but not

16    one that they've offered any part of in the trial yet.

17               MR. POLLACK:     The government produced the

18    entirety of the recording.       The government selected

19    excerpts from that recording to introduce.         This is a

20    portion of the recording that the government has not

21    introduced --

22               THE COURT:     Do we have any part of this

23    recording yet from --

24               MR. VAN DYCK:     I don't know which part of this

25    we're talking about, Your Honor.




                                                                     105
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 106 of 173

1                 MR. POLLACK:    We're talking about the portion

2     that's in 1050.

3                 MR. VAN DYCK:    Okay.   But which exhibit does --

4     which recording does it come from?

5                 MR. POLLACK:    It comes from one of the Uzan

6     recordings of the training.

7                 MR. VAN DYCK:    Does it come from one of the

8     trainings that the recorded files that's already been

9     admitted?

10                MR. POLLACK:    No, no, no.    That's what I'm

11    saying.

12                THE COURT:    Different recording.

13                MR. POLLACK:    The government presented me a

14    document it had --

15                THE COURT:    Do you have a copy of it right now

16    or --

17                MR. POLLACK:    Yeah.    I can bring them up.

18                (Pause.)

19                MR. POLLACK:    So the record is clear, this is

20    from an exhibit the government had premarked as 37-S that

21    purports to be a verbatim translation of a recording made

22    by Ms. Uzan in which Ms. Elbaz and Ms. Uzan are

23    participants and the particular language is at page 16.

24    Bates stamp number 18 is the highlighted portion, Your

25    Honor.




                                                                    106
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 107 of 173

1                THE COURT:     And you're saying this is another

2     training session from the same time period as the other

3     training session?

4                MR. POLLACK:     It's all one training session.

5                THE COURT:     One day or --

6                MR. POLLACK:     She testified it was about a week

7     long.

8                THE COURT:     Right.   But the recordings may cover

9     multiple days.    Okay.    So, Mr. Van Dyck, what's your

10    point?

11               MR. VAN DYCK:     I think -- I see now where this

12    is coming from.     I think what Mr. Pollack is doing is

13    introducing another segment of portions of a recording

14    that the government has already introduced.          And so I

15    guess if Mr. Pollack is introducing this to show

16    additional context for what happened during the training

17    after the government introduced certain portions, I

18    haven't heard that from him, but if that's what he's

19    doing, I don't think we have an objection.         But he just

20    sort of offered it without a basis.        So I guess I'd like

21    to hear what the basis is for offering his client's

22    out-of-court statement.

23               MR. POLLACK:     Your Honor, it's two-fold.       One,

24    it is for completeness and in context.         They introduced a

25    portion that talked about the bonus locking the person in.




                                                                      107
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 108 of 173

1     That was not said by Ms. Elbaz.       What Ms. Elbaz

2     specifically says in this excerpt, if the client wants

3     their profits, give it to them immediately, don't even try

4     to persuade them not to take their profits.          So it is

5     necessary for completeness.

6                But even if it were not, it's not going in for

7     the truth of the matter asserted.        It's going in for the

8     fact that these were the instructions that she gave, which

9     is inconsistent, one, with the notion that she's in a

10    conspiracy that involves training her employees not to

11    allow clients to withdraw and, two, inconsistent with this

12    witness' testimony that that's what the training taught

13    her to do.

14               THE COURT:     So does that tell you where we are

15    with this?

16               MR. VAN DYCK:     It does, Your Honor, and we

17    have -- I think we withdraw the objection to Mr. Pollack

18    introducing just this portion.       But on redirect, the

19    government may show what Ms. Elbaz said after this because

20    I think if the point is to introduce this to say that she

21    always wanted clients to be able to withdraw their money,

22    the next portion of this recording --

23               THE COURT:     Well, you are on firmer footing

24    using the recordings anyways because they are party

25    opponent statements --




                                                                      108
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 109 of 173

1                 MR. VAN DYCK:    Yes, Your Honor.      I just wanted

2     to flag that for the Court.

3                 THE COURT:    That's fine and we'll see how that

4     goes.     Obviously, if it is within the scope which it

5     sounds like you're saying it would be, we'll address that

6     at that time.

7                 MR. VAN DYCK:    We withdraw the objection.

8                 THE COURT:    Okay.   Thank you.

9                 (In open court:)

10                THE COURT:    Okay.   Exhibit 1050 is in evidence.

11                MR. POLLACK:    Can you go ahead and put that up?

12                BY MR. POLLACK:

13          Q     So, Ms. Uzan, this is from this week-long

14    training session that you received right when you joined

15    Yukom.     Correct?

16          A     Correct.

17          Q     And you testified that you recorded at least

18    portions of the training session on your phone.          Correct?

19          A     Correct.

20          Q     And this is a transcript from part of what you

21    recorded on the phone.       Correct?

22          A     Yeah.     It's part of a transcript.

23          Q     And this is -- in this part of the transcript,

24    it is Ms. Elbaz that is talking.        Correct?

25          A     Correct.




                                                                    109
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 110 of 173

1           Q    Okay.    And she's talking about various

2     situations and how traders or retention agents ought to

3     deal with various situations.       Correct?

4           A    Correct.

5           Q    And a particular situation, the second situation

6     that she's discussing, she says "the client asked to

7     withdraw only their profits; a client comes to you and

8     tells you I want to withdraw the money, my profits."           Do

9     you see that?

10          A    Yes.

11          Q    And Ms. Elbaz's instructions in that scenario

12    were "do not speak to the client, process their withdrawal

13    request as soon as possible; client makes you a profit --

14    that makes you a profit and he's asking to withdraw, you

15    see a withdraw request in the system, send him the money.

16    Don't dare calling him."      Is that what Ms. Elbaz said to

17    you in that training session?

18          A    This is what it says.      Yeah.

19          Q    Now if a client didn't just want to withdraw

20    profit, if they wanted to withdraw their entire deposit

21    and close their account, you understood that it was

22    Yukom's policy that the retention agent should try to

23    contact the client and try to persuade them not to

24    withdraw their money.      Correct?

25          A    Correct.




                                                                    110
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 111 of 173

1           Q    And if you called a client and you were

2     successful in persuading him not to withdraw their money,

3     then you could cancel the withdrawal.         Correct?

4           A    I'm sorry.     Say it again.

5           Q    Sure.    A minute ago -- well, in the portion from

6     the training, Ms. Elbaz was talking about a situation

7     where a client is trying to withdraw profit.          Right?    What

8     we just looked at on the screen.        Correct?

9           A    Yes.

10          Q    Now I'm asking you about a different situation.

11    A situation where the client says I'd like to close my

12    account all together.       I'd like to withdraw not just my

13    profits, but I'd like to withdraw my deposit as well and

14    close my account.     Okay?

15          A    Okay.

16          Q    And I'm asking you what Yukom's policy was in

17    that situation.     Okay.    Do you understand?

18          A    (Nodding.)

19          Q    And in that situation, your understanding was

20    that you were to try to contact the client.          Correct?

21          A    Yes.

22          Q    And persuade them, if you could, not to withdraw

23    the money.    Correct?

24          A    Correct.

25          Q    And if you were successful in persuading them




                                                                      111
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 112 of 173

1     not to withdraw the money, then you would cancel the

2     withdrawal.     Correct?

3           A     Correct.

4           Q     And under the direction of Ms. Elbaz, you had a

5     limited period of time to try to contact the client and

6     persuade them not to withdraw.       Correct?

7           A     Correct.

8           Q     I think it was a three-day period?

9           A     It was a lot more than three days.

10          Q     If you couldn't do it within the specified

11    period of time, then the withdrawal request would go on to

12    a manager.    Correct?

13          A     This is not true because it could have been in

14    my system for lot more than three days until it would go

15    to a manager or until a manager will take care of that.             A

16    lot more than three days.

17          Q     Okay.   If you kept it in your system for a lot

18    more than three days?

19          A     I needed to try more than three days.        I

20    couldn't give it to a manager after three days because he

21    wouldn't like usually could take care of it after three

22    days.     He will tell me to try and take care of it.        So for

23    me, it was a period of time to take care of this, a lot

24    more than three days.

25          Q     Regardless of the period of time, at some point




                                                                    112
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 113 of 173

1     you would turn it over to a manager if you had not been

2     successful in persuading the client not to withdraw.

3     Correct?

4           A    Correct.

5           Q    And you were not privy to those discussions

6     about whether or not the withdrawal would be permitted.

7     Correct?

8           A    Correct.

9           Q    And specifically, you didn't know what Ms.

10    Elbaz's role was with respect to those refunds.          Correct?

11          A    Not exactly.     I did know that the job of Lee

12    Elbaz is to make sure that we are stopping as many as

13    withdrawals as possible so the money will stay in the

14    company.

15          Q    Sure.    It's a retention company.      Right?    You're

16    trying to keep clients, not lose them.

17          A    I don't know if it was a retention company.          But

18    I did have a retention job.

19          Q    Okay.    On November 2, 2017, you met with

20    representatives of the U.S. government.         Correct?

21          A    Yes.

22          Q    And do you recall telling them that you didn't

23    know what Ms. Elbaz's role was in refunding money as you

24    were not privy to Ms. Elbaz's day-to-day work?

25          A    I do not remember this kind of thing saying.




                                                                    113
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 114 of 173

1     But I do remember that I tell them that I was terrified of

2     Lee Elbaz.    The same way that I was terrified during the

3     time that I worked in the company, I was still terrified

4     when the FBI agents came to my husband's house and talked

5     to me about her because I had a very, very bad experience

6     from her that stay with me.

7           Q    So your testimony is you don't remember whether

8     you told the FBI that you didn't know what Ms. Elbaz's

9     role was in refunding money?

10          A    I do not remember the sentence that they said

11    because it was two years ago and many things -- I've been

12    through many things since then.       I do remember that I told

13    the FBI agent that I was scared of Lee Elbaz and I

14    mentioned it a few times and I said to them scared of the

15    other managers so they can come after me.

16          Q    Do you remember a year later in November of

17    2018, specifically on November 13, 2018 telling the

18    government that Ms. Elbaz may have approved withdrawals?

19          A    I do not remember I said something like that.

20               MR. POLLACK:     Let me put on the screen for Ms.

21    Uzan only what's been marked for identification as FF on

22    page 3 of 5, the second to last paragraph.

23               BY MR. POLLACK:

24          Q    Does that refresh your recollection as to

25    whether you told representatives of the United States




                                                                    114
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 115 of 173

1     government that you weren't sure how often clients

2     received withdrawal or how much money the clients received

3     and that Ms. Elbaz may have approved withdrawals?

4           A     I don't remember if I did say it exactly like

5     that.     I do remember where it says --

6           Q     Ms. Uzan, my only question is if you remember

7     saying that?

8           A     I don't remember me saying this exactly.         No.

9                 MR. POLLACK:    Let's put up on the screen Exhibit

10    83, which is already in evidence.        And let's go to the

11    second page of that.

12                BY MR. POLLACK:

13          Q     Do you remember testifying about this document

14    with Mr. Van Dyck?

15          A     Yes, I do.

16          Q     And this has to do with whether or not money is

17    going to be sent back to a client?

18          A     Yes.

19          Q     Okay.   And on the first page -- let's go to the

20    second page.     The part where it says, "hey, Malcolm,"

21    that's you speaking.      Right?

22          A     Yes.

23          Q     And CM means customer?

24          A     Correct.

25          Q     And what's DCF mean?




                                                                    115
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 116 of 173

1           A     It's called deposit confirmation form.        It was a

2     document that we needed to send to the client.          After he

3     made the deposit, the client need to sign on this form.

4     And if we did not have this form from the client,

5     eventually, the company was able -- not was able, but

6     eventually, the company would send the money back to the

7     client.   And it was only on credit cards.

8           Q     And this is -- Malcolm that you're talking to

9     here is Malcolm Scott.       Correct?

10          A     I do not know him the way that I knew the other

11    employee.    I just know him --

12                MR. POLLACK:    Can you remove the highlighting?

13    Can you move I guess to the first page?

14                BY MR. POLLACK:

15          Q     Well, I guess originally you were speaking with

16    an Alex Robinson.      Correct?

17          A     I guess so.

18          Q     Okay.    And then you are speaking with a Malcolm

19    Scott.    Correct?

20          A     Yes.

21          Q     And Malcolm Scott was the head of compliance?

22          A     I do not know.

23          Q     Did you know that there was a compliance

24    department in Mauritius?

25          A     Yes, I knew.




                                                                    116
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 117 of 173

1           Q     And that the company in Mauritius, Linkopia,

2     provided not just conversion services to Binary Book and

3     Big Option, but also other services such as compliance?

4           A     Again I did not know about Linkopia until the

5     very, very towards the end.       I see ads that mention this.

6     So I didn't think in terms of the structure of the

7     company -- again I was not the owner of the company.            So I

8     didn't even -- it didn't cross my mind that much, the

9     structures of the company.       I just knew there is

10    conversion and there is compliance departments in

11    Mauritius.

12          Q     Okay.    And the compliance department at the

13    bottom there says that according to the notes on CRM --

14    and you testified CRM was the customer management system

15    that you used?

16          A     Correct.

17          Q     And so you as a retention agent could put notes

18    into the CRM about any particular customer.          Correct?

19          A     Correct.   We needed to put notes.

20          Q     Right.    And what Mr. Robinson is saying that

21    according to the notes, you said not to send the money

22    back.     Correct?

23          A     Correct.

24          Q     And he seems quite anxious.       "So now tell us

25    when the customer is going to send the missing




                                                                      117
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 118 of 173

1     documents!!"    Correct?

2            A    I don't know if he was excitement you said or

3     nauseous?

4            Q    I said anxious.

5            A    I don't know if he was anxious.       Okay.   I'm

6     sorry.

7            Q    Okay.   And then in the next email, Mr. Scott,

8     the head of compliance again writes to you and says

9     "Emily, you're asking not to send the funds back, but I

10    need the D.C.F. ASAP in order to do that; moreover, the

11    time allocated to you is already over; please revert back

12    as soon as possible."      Do you see that?

13           A    Yes.

14           Q    So they're trying to get you to send the

15    customer's money back and you are resisting.          You're

16    trying to prevent the money from going back.          Correct?

17           A    This is not true.     My job.   I try to do a good

18    job.   Me doing a good job, it means to fight very strong

19    and to stop the withdrawal.       This client even if it was

20    initial investment of 250 that I didn't deposited, my job

21    was to try and fight for the money, fight for the company

22    and by me asking for more time because the client would

23    send a D.C.F., it means that it's the same way like

24    stopping a withdrawal.      It means that I'm doing a good

25    job.   That I basically fighting the money of the client to




                                                                      118
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 119 of 173

1     stay in the company and when it comes to the company, I'm

2     a good employee.     I'm doing a good job.      Because if this

3     money were to go back, it was on my -- under my name at

4     the end of the month under my reports and it means that

5     I'm not doing a good job and it can lead to the fact that

6     Lee Elbaz will call me to her office and tell me that I

7     did not fight and I did not call the client and tell him

8     to send the D.C.F. and I did not try hard enough.

9                So for me, talking to this guy from the

10    conversion, it means that I'm fighting with everything

11    that I can, all the tools that I can that the money will

12    stay in the company where I worked and it means that I'm

13    doing what I was being told from first day.

14               And for me, it meant at that point that I'm

15    doing a good job.     This is what it meant.      I follow what I

16    was supposed to follow.      It's not something that I made up

17    or decided by myself because this money also did not came

18    eventually -- like it came maybe to the other people.

19          Q    You gave me a lot of explanation as to why you

20    were resisting sending the money back, but the fact is

21    you're the one who is resisting sending the money back.

22    Correct?

23          A    This is not what is important about it.          It's

24    important why I did it.      In order to show the truth, it's

25    important why I did it.      The fact that I did it, we all




                                                                    119
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 120 of 173

1     know that I did it because it says here that I'm trying to

2     do it.    But in order to know the truth what is important

3     is why I did it, not if I did it.

4           Q    So we can tell from the document that you did

5     it, but we need to rely on your explanation as to why you

6     did it.   Correct?

7           A    I'm sorry.     Say it again.

8           Q    Sure.    We can tell from the document that you

9     did it.   But we need to rely on your explanation as to why

10    you did it.    Correct?

11          A    Absolutely no, because if you go over this

12    transcript and if you go all over this transcript, you can

13    see exactly what I'm telling you right now, black and

14    white.    And actually, if you go to some of the paper even

15    when it says nine and underneath eleven and more pages, I

16    will be able to rest my point and I think you're going to

17    agree with me because it's black and white exactly what I

18    said even if it says another word.

19               Everything, all the way that we've been working

20    in the company, it's part -- a lot of part of this, it's

21    in this transcript.     So to take a piece, a small piece of

22    this transcript and to show and try and raise a point, you

23    cannot raise a point by cutting a small portion of this

24    one and not to show how this piece connect to the

25    beginning and connect to the end.        It doesn't show the




                                                                    120
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 121 of 173

1     truth.    It's not.   It's absolutely not.

2           Q    Like you talked about small portions of your

3     training without showing the whole thing.?

4           A    I'm here to show all the picture and this is

5     what I've been doing in the last couple of days and I will

6     do it as much as I need, even if you will take another ten

7     years because what I'm saying right now, I'm not the only

8     one that will say it and as you can see and you have a lot

9     of experience I'm sure as a lawyer, I keep repeating the

10    same things and all the recordings prove everything that

11    I'm telling you.      So it's not only that I'm telling you,

12    you have this recording black and white.         And even if you

13    don't understand Hebrew, you have the translation that

14    other people check that it's exactly the translation edit.

15    So it's not possible to ignore the truth even if we want

16    to.   It's not possible.

17          Q    That's true.     That's true.    You can't ignore the

18    fact that what the document shows is that you don't want

19    to send that money back.      Correct?

20          A    Again, I did it what I asked to do.         And if you

21    go over this transcript, you are going to find out what

22    was my job was and you are going to find out that Lee

23    Elbaz and other managers told me what is the job.           So part

24    of me trying to stop this money going back is part of me

25    trying to be a good employee and unfortunately, at that




                                                                    121
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 122 of 173

1     point that I didn't realize everything and try to follow

2     the direction because for me, I trusted this lady, that

3     this is part of sales and this is how we should do it even

4     though eventually, of course, I understood this is not the

5     right thing to do.     But I trusted that this is sales

6     because she said that she had been doing it for many, many

7     years and she has a lot of experience included working

8     with Yossi Herzog.     So I trust her when she came first

9     time when she interviews me.       I chose unfortunately to

10    believe her and to respect her and to trust her.

11               But again, it's not about if I did it because we

12    understand I did it.      I called the client and tried not

13    that we send the D.C.F.      But the fact is why I did it

14    because we understand that I did it.        It's easy to

15    understand it, but it's a little bit -- you need a little

16    bit more understanding to understand why I did it.           And

17    even then, it's not that complicated.

18          Q    Ms. Uzan, I think you had said somewhere in

19    there that we should trust what you say.

20          A    Yes.

21          Q    Okay.    One of the things that you said in your

22    testimony with Mr. Van Dyck had to do with 649-T.

23               MR. POLLACK:     And you can go ahead and put that

24    up.

25




                                                                    122
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 123 of 173

1                 BY MR. POLLACK:

2           Q     And you remember testifying about this document?

3           A     Yes, I do.

4           Q     Okay.   You remember testifying how Ms. Elbaz

5     told you that Ms. Morales was somebody whose telephone

6     calls you should listen to.       Correct?

7           A     Correct.

8           Q     And we should trust you that it was Ms. Elbaz's

9     idea for you to listen to these phone calls by

10    Ms. Morales.    Correct?

11          A     Correct.

12                MR. POLLACK:    Your Honor, I have a audio

13    recording that is in Hebrew.       I would like Ms. Uzan to

14    listen to the beginning of it to see if she recognizes who

15    the speakers are in that conversation to lay a foundation.

16    Then I'm going to move to admit the transcripts from that

17    conversation.    May I play the audio in Hebrew for the

18    witness even though the document is not yet in evidence?

19                THE COURT:    Any objection?

20                MR. VAN DYCK:    May I confer with Mr. Pollack for

21    a moment?

22                (Counsel conferred.)

23                MR. VAN DYCK:    The government has no objection

24    to playing the beginning portion of the audio with the

25    understanding that the defendant has represented it's all




                                                                    123
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 124 of 173

1     in Hebrew for the witness.        Just for identification

2     purposes.

3                 THE COURT:    Okay.    Go ahead.   Give us an exhibit

4     number.

5                 MR. POLLACK:    What's the exhibit number for the

6     audio?     1056 is the audio?     The full audio.    So can we

7     give a double letter to the entire audio?

8                 THE COURT:    If you're going to offer the whole

9     thing at some point, you can just go with 1056 or you're

10    not.   I don't know.

11                MR. POLLACK:    I don't know that I was going to

12    offer the Hebrew audio, but I don't know if it really

13    matters if I offer the Hebrew audio.

14                THE COURT:    Just -- we can just go with 1056 for

15    now.

16                MR. POLLACK:    Okay.    1056.

17                (Audio played.)

18                BY MR. POLLACK:

19           Q    Ms. Uzan, the only question I'm going to ask you

20    is if you recognize the speakers.        So listen to as much as

21    you need to to tell us who the voices are.          Just let me

22    know when you know.

23                (Audio played.)

24                BY MR. POLLACK:

25           Q    Ms. Uzan, do you recognize your voice on that




                                                                    124
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 125 of 173

1     recording?

2           A    I think it was my voice.

3           Q    Do you also recognize Hadas Ben Haim's voice on

4     that recording?

5           A    No.

6           Q    You don't know who you're speaking with in that

7     recording?

8           A    No.

9           Q    But you recognize your voice?

10          A    Yes.

11          Q    Okay.

12               MR. POLLACK:     Your Honor, I move to -- well,

13    what I'd like to do is I'd like to play a couple of

14    portions of the recording and then move to introduce the

15    English translations of those portions of the recording.

16               MR. VAN DYCK:     We have an objection.      I don't

17    know what the basis --

18               THE COURT:     Okay.   Why don't you approach?

19               (Bench conference:)

20               THE COURT:     So what's this recording about?

21    Where does it come from?

22               MR. POLLACK:     This is a recording that comes

23    from Ms. Uzan's phone that was produced to the defense by

24    the government who had taken an image of her phone.           It is

25    a recording of the conversation between Ms. Uzan and Hadas




                                                                    125
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 126 of 173

1     Ben Haim whose stage name was --

2                THE COURT:     Ms. Morales?

3                MR. POLLACK:     No.

4                MR. VAN DYCK:     It's Jessica Giovanie.

5                THE COURT:     Giovanie.   Okay.

6                MR. POLLACK:     Giovanie, who is the lady blowing

7     kisses in the video.      And Ms. Uzan testified that it was

8     Ms. Elbaz who instructed her to get these recordings of

9     Ms. Morales.    In this conversation with Ms. Ben Haim, Ms.

10    Uzan tells Ms. Ben Haim that Ms. Uzan has learned that

11    Ms. Morales -- what her sales figures are and the way that

12    she has learned what her sales figures are is that she has

13    gotten access to sales figures that she was not supposed

14    to be privy to and she's discovered that Ms. Morales is

15    very successful.     She's brought in 1,200,000 in a

16    particular -- I don't know if it's a month or whathaveyou.

17    And so she tells Ms. Ben Haim that -- Ms. Elbaz doesn't

18    know this -- but Ms. Morales is very successful and that

19    she, Ms. Uzan, told Ms. Elbaz that she, Ms. Uzan, wants

20    the conversations of Mila Morales.

21               THE COURT:     Are you saying this is actually from

22    the time when they were asking for these or they're

23    talking about something that happened years earlier?

24               MR. POLLACK:     No, no, no.    The email that we've

25    seen in evidence --




                                                                    126
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 127 of 173

1                THE COURT:     The Morales recordings --

2                MR. POLLACK:     The emails say nothing about Ms.

3     Elbaz asking for them.

4                THE COURT:     Right.

5                MR. POLLACK:     The emails say that Shira Uzan or

6     then Shira Baror is asking for calls of Morales and here

7     are the calls of Morales that Shira has asked for.

8                THE COURT:     Right.   And what does Giovanie have

9     to do with that?

10               MR. POLLACK:     Nothing except that the statements

11    that she's making to Giovanie are wholly inconsistent with

12    what she said on the stand.

13               THE COURT:     And this is in realtime back when

14    that was happening?

15               MR. POLLACK:     Correct.

16               THE COURT:     So this is like a company recorded

17    line or something?

18               MR. POLLACK:     No, no, no.    This is her own

19    phone.   She's recording her own conversation.

20               THE COURT:     Oh, on the cell phone.

21               MR. POLLACK:     On the cell phone and --

22               THE COURT:     So how is this admissible?      It's a

23    prior inconsistent statement.       You can impeach, but you

24    can't -- this is not an under oath statement.

25               MR. POLLACK:     I agree.    It's for impeachment.




                                                                    127
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 128 of 173

1     It's a prior inconsistent statement.

2                THE COURT:     But you said you want to offer it.

3                MR. POLLACK:     I offer it with the limiting

4     instruction that it is impeachment.        That they consider --

5                THE COURT:     How is this different than a

6     deposition transcript or a grand jury transcript or

7     actually, it's not even that.       It's not a prior sworn

8     statement.

9                MR. POLLACK:     Correct.    The prior sworn

10    statement would come in as substantive evidence for the

11    truth of the matter asserted.       This comes in as

12    impeachment of a prior inconsistent statement with the

13    instruction --

14               THE COURT:     Well, you can ask about it.

15               MR. POLLACK:     No, no, no.    It comes in with the

16    instruction that the jury may consider it in judging the

17    credibility of the statements that she's made on the

18    stand.   Not that this one is truthful or the one she's

19    made on the stand is truthful.       But in judging the

20    credibility of what she said on the stand, they can take

21    into account that previously she said something different.

22               THE COURT:     The difference is whether it was a

23    handwritten letter or something like that, it would still

24    be something that you would read from.         Wouldn't it?    Why

25    don't we just start with that?       I mean if this was a




                                                                    128
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 129 of 173

1     written letter or something like that where she had given

2     a statement, you would be allowed if she denied that

3     the -- and you would give her an opportunity to explain

4     it.   But you would allow her -- you would read from the

5     document.    I wouldn't offer it as affirmative evidence.

6                 MR. POLLACK:    I believe it can be offered as

7     affirmative evidence with a limited instruction because

8     you're not putting it in as evidence of the truth of the

9     prior statement.     You are putting it in as evidence

10    regarding the credibility of the in-court statement.

11    That's the instruction that it gets.        So there's a jury

12    instruction that goes specifically for admission for that

13    purpose.    There wouldn't be such an instruction if you

14    don't admit it, if you just read it.

15                THE COURT:    Well, we have the instruction on

16    prior inconsistent statements.

17                MR. POLLACK:    Right.

18                THE COURT:    And we use that.     But the point is

19    that we don't ordinarily and I'm not planning to give them

20    the actual statement.      I'm going to allow you to use and

21    impeach the statement as you've described it, but I'm not

22    going to put it in front of them as a document that they

23    get to keep.

24                MR. POLLACK:    Okay.

25                THE COURT:    So the question is since it's a




                                                                    129
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 130 of 173

1     recording, how should we do that?

2                MR. POLLACK:     Well, what I would suggest, Your

3     Honor, is that I play for her the audio of the portions

4     that I'm talking about and then I read to her a certified

5     translation of those portions --

6                THE COURT:     And say is that what it said.

7                MR. POLLACK:     Is that what it said.      And I can

8     ask her then off of that, so, you know, you said on the

9     stand that --

10               THE COURT:     Right.   Just like some others have

11    done.   That's fine.    So since it's in Hebrew, she'll

12    understand the Hebrew.      Are you comfortable with letting

13    her listen to that in Hebrew?

14               MR. VAN DYCK:     Yes, Your Honor.

15               THE COURT:     Right.   And then, you know, if you

16    want to ask her was a statement and you can read from the

17    transcript, you know, was this statement made in Hebrew

18    and then we can see what she says and we'll go from there.

19    Okay.   Thank you.

20               (In open court:)

21               MR. POLLACK:     All right.    Brian, can you play

22    the audio which is in Hebrew of, first, of 1054 and then

23    of 1055, which are portions of the same conversation that

24    was in -- what did we call it 1056?

25               THE COURT:     Yes.




                                                                    130
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 131 of 173

1                MR. POLLACK:       Okay.

2                (Audio played.)

3                BY MR. POLLACK:

4           Q    From what we just played, do you recognize the

5     other speaker as Hadas Ben Haim?

6           A    No.    I recognize my voice.

7           Q    And I'm going to read to you from what is marked

8     as Exhibit 1054, which is a certified translation of the

9     audio that you just listened to in Hebrew.

10               MR. VAN DYCK:      Objection, Your Honor.     I didn't

11    think that was the process we were going to follow here.

12               THE COURT:     Is there a disagreement on the

13    translation?

14               MR. VAN DYCK:      We got this about an hour ago.

15               THE COURT:     How is this certified?      Is there

16    something under the rules that would allow us to consider

17    this to be certified?

18               MR. POLLACK:       The parties have entered into a

19    stipulation that both parties will be using certified

20    translations.

21               THE COURT:     Okay.    Why don't we come back up

22    here again?      I'm sorry.

23               (Bench conference:)

24               THE COURT:     This is your recording though.

25    Right?    I mean you provided it to them.




                                                                    131
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 132 of 173

1                MR. VAN DYCK:     Yes.

2                THE COURT:     But you never had it translated.           So

3     you don't know if this is an accurate translation?

4                MR. VAN DYCK:     I will assume that it's an

5     accurate translation.      My objection was that I thought Mr.

6     Pollack was going to ask the witness what she -- ask the

7     witness questions about what she just heard on the audio

8     as opposed to reading from the out-of-court translation.

9     That Ms. Uzan was going to be asked do you recognize your

10    voice.    Did you say any -- do you recognize your voice?

11    What did you just say on that audio recording?          If the

12    purpose of this is to impeach Ms. Uzan, I think she has to

13    be asked what she just said on the audio recording.

14               THE COURT:     Okay.    But you don't object to the

15    translation?

16               MR. VAN DYCK:     No.    No.

17               THE COURT:     Okay.    But I mean I think that's

18    fair.    This is an odd situation because of the translation

19    piece.

20               MR. POLLACK:     Your Honor, throughout the entire

21    trial when there's been Hebrew, we have read a certified

22    translation.    There is a stipulation --

23               THE COURT:     Okay.    So that's not an issue.       I

24    misunderstood.    I thought Mr. Van Dyck was objecting to

25    the translation.




                                                                    132
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 133 of 173

1                MR. VAN DYCK:     No, Your Honor.

2                THE COURT:     So why don't we do this?      So the

3     translation is not objected to.       So you can ask her having

4     listened to this whether or not she agrees with however

5     you want to characterize what was said.         If she adopts it,

6     then that's one thing.      If she says -- well, no, that's

7     not what I said, then you can read from the translation

8     and you can offer it under 613.       If she adopts it, we'll

9     just leave it at that.

10               MR. POLLACK:     Okay.

11               MR. VAN DYCK:     We agree.

12               (In open court:)

13               BY MR. POLLACK:

14           Q   Ms. Uzan, the recording that you just listened

15    to in Hebrew, does it contain the following:          Mila is

16    currently at 1,200,000 and then the person that you are

17    speaking with says "wow" and you say yes.         The other

18    person says you cannot be serious.        You say I swear to

19    God.   The other person says she is insane.        You say Lee

20    Elbaz didn't know that in the retention kit, you can see

21    everything.    So she told me she will close it now.         I

22    shouldn't have told her.      The other person said she told

23    you she is on 1,200,000?      You say no.     What do you think?

24    She didn't even know.

25               Did you hear that in the audio?




                                                                       133
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 134 of 173

1           A    Yes.

2           Q    And this is you telling somebody that you

3     learned -- well, first of all, the Mila that we are

4     talking about is Mila Morales?

5           A    Correct.

6           Q    And this is you telling somebody that you have

7     learned that Mila Morales had sales or deposits of

8     1.2 million.    Correct?

9           A    Correct.

10          Q    And the way you learned that was you looked at a

11    document or a screen shot that Lee Elbaz didn't know that

12    you had access to.     Correct?

13          A    That Lee Elbaz didn't know that we can -- that

14    the employee can see it.

15          Q    Right.

16          A    Not only me.     That the employee can see it.

17          Q    Right.    So you looked at information that Lee

18    Elbaz didn't know that you were able to look at that

19    showed how successful Mila Morales had been.          Correct?

20          A    And I didn't know that I shouldn't know it.           I

21    didn't know that I shouldn't -- that I should not have

22    access to this part.      I did not know.

23          Q    But you did and you learned that information.

24    Correct?

25          A    Yes.




                                                                    134
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 135 of 173

1           Q    And that was a very high figure that showed you

2     that Ms. Morales had been quite successful.          Correct?

3           A    Correct.

4           Q    And in the second clip that was played for you

5     in Hebrew, you say I understand I told Lee that I want

6     conversations of Mila Morales.       She said no problem.       She

7     will organize it for me.      Correct?

8           A    I didn't hear it.      I need to listen to this

9     again.    But if this is what you say, I believe you.         But I

10    can listen to this again.

11               THE COURT:     Why don't we let her listen to it

12    again?

13               MR. POLLACK:     No, Your Honor.     Apparently, we

14    only played the first clip.       So the reason she didn't hear

15    it is we haven't played it yet.       I apologize.     Brian,

16    could you go ahead and play 1055?

17               (Audio played.)

18               BY MR. POLLACK:

19          Q    Do you hear yourself saying you understand I

20    told --

21               MR. POLLACK:     We're still not done.

22               (Video played.)

23               THE WITNESS:     Can you just forward for ten

24    seconds back so I can listen?

25               (Video played.)




                                                                      135
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 136 of 173

1                BY MR. POLLACK:

2           Q    Were you able to listen to it?

3           A    Yes.

4           Q    Okay.    And did you hear yourself saying you

5     understand I told Lee that I want conversations of Mila

6     Morales; she said no problem that she will organize it for

7     me?

8           A    Yes.

9           Q    So in fact, Ms. Uzan, Ms. Elbaz didn't tell you

10    to go get conversations of Ms. Morales.         You decided you

11    wanted to get conversations of Ms. Morales because you

12    learned that she had been very successful.         Correct?

13          A    This is not true.      Lee Elbaz will talk all the

14    time about Mila Morales all the time.         Every meeting she

15    would tell us that in the branch in Tel Aviv making a lot

16    more money than us with the reassigned leads that she give

17    them and if they can bring a lot of money from reassigned

18    leads, we should be ashamed that we couldn't bring so much

19    money from leads that are new.

20               And at some point, I was not good at the job and

21    I was talking to her and then she told me that she can

22    give -- and she talked to me about this girl and she told

23    me that she will organize everything for me and she said

24    before every employee that want to listen conversation to

25    another employee should come to me, should come to brand




                                                                    136
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 137 of 173

1     manager and this is part of the training.

2           Q     Did you tell the other person in this recording,

3     I told Lee that I want conversations of Mila Morales?

4           A     Yes.   But I couldn't say the other part also.          I

5     couldn't tell this girl that I was giving the course

6     because Lee Elbaz gave it only to me from my

7     understanding.     So when you do sales, you don't tell

8     everything to your colleagues because there is a

9     competition and you want to be Number 1.         You don't want

10    to be Number 2.     And there is a lot of competition and you

11    are not going to say everything obviously.

12          Q     Let's cull up 649-T.     And you see at the top it

13    says enclosed are the calls that Shira had requested?           You

14    see that?

15          A     Correct.

16          Q     And Shira.    That's you?

17          A     Correct.

18          Q     And Ms. Elbaz isn't even on this email?

19          A     No, she is not.    No, she is not.

20                MR. POLLACK:    Your Honor, I'm happy to go into

21    the next area.     I know you had said something about

22    wanting to break a little early.        So I don't know what you

23    had in mind in terms of a lunch break.

24                THE COURT:    Is the next area a not small area?

25                MR. POLLACK:    It is a not small area.




                                                                    137
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 138 of 173

1                THE COURT:     That may be a theme in this case.

2                Okay.    So why don't we break for lunch a little

3     earlier than yesterday.      We'll see you back here at 1:30.

4     Again don't discuss the case.       Keep an open mind.      And

5     don't do any research or read any articles about the case.

6     We will see you in an hour's time.        Thank you very much.

7                (Jury excused.)

8                THE COURT:     Thank you.    Please be seated.     Ms.

9     Uzan, you can take the lunch break.

10               Is there anything we need to discuss or -- well,

11    is there anything we need to discuss for the afternoon?

12               I mean this is the kind of thing -- I mean I

13    know that there's always some strategy involved, but it

14    would be helpful if there's something kind of like what we

15    just dealt with to know about that before we start.           I

16    don't think the additional time -- since we're all here

17    doing this -- makes any difference strategically.           But it

18    would be helpful to understand and go through what we're

19    dealing with without having the jury waiting for us.

20               So if there is anything like that in the

21    afternoon from either side that we know of?

22               MR. POLLACK:     Your Honor, I appreciate that.          I

23    gave the government all of the documents that I intend to

24    use on cross at the beginning of the cross.          I obviously

25    waited until direct was over because they can continue to




                                                                    138
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 139 of 173

1     talk to the witness during direct and I'm not going to

2     give a preview of my cross.       But I gave them absolutely

3     everything before we even began.        I'm not doing this on a

4     document by document --

5                THE COURT:     And I'm not saying one side or the

6     other.    I'm just saying either side whether it's you

7     knowing that this could be an issue or Mr. Van Dyck

8     looking at this and saying I think I'm going to object

9     this --

10               MR. POLLACK:     Right.

11               THE COURT:     -- it would be helpful to know in

12    advance.   If there's anything like that for the afternoon

13    from either side?     It sounds like no or --

14               MR. VAN DYCK:     Well, Your Honor, there may be

15    some issues with respect to Liora Welles who is the

16    government's next witness after Ms. Uzan.         I don't know

17    whether the Court would like to take that up --

18               THE COURT:     When is -- how much more time do you

19    need, Mr. Pollack?

20               MR. POLLACK:     Your Honor, I have a ways to go.

21    As I said to Mr. Van Dyck, if the witness would simply

22    answer the question without launching into a five-minute

23    speech each time about Ms. Elbaz, it would go a lot

24    quicker, but we have what we've got.        So I'm moving slower

25    than I thought I was going to be.




                                                                    139
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 140 of 173

1                THE COURT:     Okay.    I understand.   How much

2     redirect do you have so far, Mr. Van Dyck, if any?

3                MR. VAN DYCK:     I don't have that much.      I would

4     probably at this point say I've got 20 minutes.

5                THE COURT:     Okay.    Well, how about this?     Just

6     tell me what the issues are for Ms. Welles.          But I think

7     it may make more sense to if we need to talk about it,

8     we'll just come back a little early rather than sort it

9     all out right now --

10               MR. VAN DYCK:     Yes, Your Honor.

11               THE COURT:     -- just so I can think about them if

12    there is --

13               MR. VAN DYCK:     Mr. Atkinson is the attorney who

14    is going to put Ms. Welles on.

15               THE COURT:     Okay.

16               MR. ATKINSON:     Your Honor, the biggest issue

17    right now is that I guess -- we've been able to confer

18    with defense counsel and Mr. Pollack has given us a list

19    of sort of objections that -- excuse me -- exhibits that

20    he doesn't object to and exhibits he would object to.           But

21    other than -- they are Ms. Welles' statements and if you

22    were to conditionally admit them as co-conspirator

23    statements, I think we would be able to move through the

24    case much faster.

25               THE COURT:     I see.   So it's what, recordings or




                                                                    140
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 141 of 173

1     emails?   What are they?

2                MR. ATKINSON:     Emails and recordings and we

3     would offer them under 801(d)(2)(E).        I think that would

4     knock out probably 40% --

5                THE COURT:     Well, part of it is I hadn't had a

6     chance to look at the particular ones in Ms. Uzan's case.

7     So if you tell me what numbers they are, I might be able

8     to look at them during the break --

9                MR. ATKINSON:     Yes, Your Honor.

10               THE COURT:     -- and at least be in a better

11    position to answer your question.

12               MR. ATKINSON:     So with respect to the

13    801(d)(2)(E) issues, we have 135, 137, 144, 173, 181, 195,

14    213, 754.1 and 773.     754.1 and 773 are recordings between

15    Ms. Welles and a client.      And I think those would be the

16    first two.    Those two and there's one email.        That would

17    be the first three exhibits I think just to -- if you are

18    looking to --

19               THE COURT:     Okay.   I mean so far, I don't think

20    I've heard much from Ms. Uzan about how and if Ms. Welles

21    is a co-conspirator.      Are any of these exhibits very good

22    examples of evidence showing that she's a co-conspirator

23    in your view?

24               MR. ATKINSON:     Yes, judge.    If you look at

25    Exhibit 173, which would be the first co-conspirator




                                                                    141
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 142 of 173

1     statement that we're offering, it's a statement in which,

2     an email in which Ms. Welles is promising a client

3     guaranteed profit of 30 to 40%.       It's the same kind of

4     false statement that you heard Ms. Uzan testify about and

5     we've seen a few times in this case I think.

6                 THE COURT:    Does she make any of the other

7     categories of statements in any of these exhibits such

8     as --

9                 MR. ATKINSON:     In the recording she basically

10    hits all of them.     So --

11                THE COURT:    You mean like what her experience is

12    and so forth?

13                MR. ATKINSON:     Her experience --

14                THE COURT:    Okay.   So if I were to listen to the

15    recordings, that might give me a sense of what's coming?

16                MR. ATKINSON:     Yes, judge.

17                THE COURT:    Is she going to admit as Ms. Uzan

18    did or take -- you know, tell us that she's a

19    co-conspirator?

20                MR. ATKINSON:     She is and she'll describe her

21    role before any of her exhibits -- any of those exhibits

22    come in.

23                THE COURT:    Okay.   So that's a large category.

24    I'll try to take a look at that.        Is there any other such

25    category?




                                                                    142
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 143 of 173

1                MR. POLLACK:     Can I confer with the government

2     for a moment?

3                THE COURT:     Okay.

4                (Counsel conferred.)

5                MR. POLLACK:     Your Honor, I think there is an

6     additional issue with respect to the cross of Ms. Uzan.             I

7     have told the government -- well, let me back up.           In my

8     Rule 16 production, there were a couple of videos of Yossi

9     Herzog, the owner of Yukom.

10               THE COURT:     Okay.

11               MR. POLLACK:     And they are videos of him

12    speaking to employees at Yukom.       Ms. Uzan is visible

13    sitting right next to Mr. Herzog throughout the clips.              So

14    they are in the Rule 16 production.

15               I've had a number of conversations with the

16    government about these videos and I have told the

17    government that I may seek to introduce them through Ms.

18    Uzan rather than waiting for my case in chief because I

19    believe that she will be able to say that, yes, this is a

20    fair and accurate depiction of a conversation that I was

21    present for, that Ms. Elbaz was present for with the owner

22    of the company, who is Ms. Elbaz's boss.         And again these

23    are not statements for the truth, but they are for the

24    fact that they were said.

25               He gives any number of instructions about not




                                                                    143
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 144 of 173

1     making misrepresentations to customers, working in a what

2     we have I think colloquially called a clean way.           So he

3     makes a number of statements that are instructions that

4     he's giving to all of the employees and it goes to Ms.

5     Elbaz's state of mind because she's present when he's

6     making all of these instructions.

7                 And the fact that they are said is significant.

8     Whether he means it or not, this is what he's telling

9     employees to do and this is how he's telling them to

10    operate, which is inconsistent with the notion that he's

11    directing a conspiracy to do these things and it's

12    inconsistent with the notion that Ms. Elbaz --

13                THE COURT:    Okay.   What exhibit is this or

14    exhibits?

15                MR. POLLACK:    1015.1 and 1015.2.

16                THE COURT:    Do I have copies of those --

17                MR. POLLACK:    We can -- yes.

18                THE COURT:    When was that provided or how?

19                MR. POLLACK:    This was provided to the

20    government as part of the Rule 16 production that was made

21    a week before trial.

22                THE COURT:    That's not my question.      My question

23    is do I physically have it right now for me to listen to?

24                MR. POLLACK:    I'm going to hand it up, Your

25    Honor.




                                                                    144
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 145 of 173

1                THE COURT:     Okay.   That's fine.

2                MR. POLLACK:     May I approach?

3                THE COURT:     Yes.

4                MR. POLLACK:     So it's on this thumb drive.

5                THE COURT:     So what's the government's position

6     on this?   I think you've made the argument that things

7     that are offered for the truth by a alleged co-conspirator

8     or someone else are not admissible, which is a general

9     proposition.    So the question seems to be whether these

10    are offered for the truth or not and I haven't listened to

11    it yet.    You have.   So do you have an objection or not

12    or --

13               MR. VAN DYCK:     I have not -- I don't know what

14    10 -- I assume that 1015 is the entire video and 1015.1

15    and 1015.2 are clips.      Is that right?

16               MR. POLLACK:     No.   There are -- and again I've

17    explained this to the government several times.          There are

18    two different videos.      They are the entirety of what I

19    have.   I have produced to the government what I have.

20    I've designated them except -- I've given the government

21    the entirety of the video that I have and 1015.1 and

22    1015.2 are clips from those videos and they have those as

23    well.

24               THE COURT:     Okay.   How long are these clips that

25    you are proposing?




                                                                    145
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 146 of 173

1                MR. POLLACK:     A couple of minutes each.

2                THE COURT:     And they are in English or in

3     Hebrew?

4                MR. POLLACK:     They're in English.

5                THE COURT:     Okay.

6                MR. POLLACK:     They're not?     No.   They are in

7     Hebrew with certified translation subtitles.

8                THE COURT:     Okay.

9                MR. POLLACK:     If you watch the video as an

10    English speaker, you can follow.

11               THE COURT:     I see.   Got it.

12               MR. VAN DYCK:     I think we're talking about clips

13    from a larger video that are 1015.1 and 1015.2.          Okay.      So

14    we don't know what 1015.1 and 1015 -- we don't know what

15    clips of the video we're talking about.         Did we just get

16    them?

17               MR. POLLACK:     The thumb drive that I gave you

18    with the documents.     And you haven't had it -- the

19    government to be fair --

20               THE COURT:     They had the clips.      They've had the

21    full video.

22               MR. POLLACK:     I gave them -- right.      I gave them

23    the clips, but at the beginning of the cross.          So they

24    have not had a chance to --

25               THE COURT:     How long is the full video?       I mean




                                                                    146
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 147 of 173

1     is it like an hour?     Is it ten minutes?

2                MR. POLLACK:     About 20 minutes for the entirety

3     of the video and these two clips are a minute or two each.

4                THE COURT:     Okay.   So again I mean as described

5     it's at least possible that these would fairly be

6     described as not offered for the truth, but I think we all

7     need to listen to them and see how it comes out.           But that

8     is basically the issue.      You would acknowledge if these

9     were offered for the truth, they would not be admissible.

10               MR. POLLACK:     That is correct.

11               THE COURT:     Okay.   But you're just saying not

12    offered for the truth.      You're not offering some other

13    exception or as some other rule?

14               MR. POLLACK:     Well, they go to Ms. Elbaz's state

15    of mind, but they also are impeachment of Ms. Uzan who

16    says, you know, from day one, I always understood that

17    this is what this company is about.        That day until the

18    day I left, I always understood -- you know, the fact that

19    she heard the owner of the company say the exact opposite

20    I think is also --

21               THE COURT:     Well, that's more of a relevance

22    thing than an admissibility thing.        But I understand.

23    Okay.   So I'll take a listen.

24               MR. VAN DYCK:     Your Honor, can I make one more

25    point which is --




                                                                    147
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 148 of 173

1                THE COURT:     Yes.

2                MR. VAN DYCK:     -- if we're talking about

3     offering these videos for impeachment and there are clips

4     in the video in which Mr. Herzog is making statements to

5     Ms. Uzan, I think the correct thing to do is to ask Ms.

6     Uzan first isn't it true that Mr. Herzog made the

7     following statements to you, do you recall that, do you

8     remember that and actually lay some foundation before just

9     playing a video for Ms. Uzan and asking her a bunch -- if

10    the purpose of this is to impeach her with respect to what

11    she's testified to previously about her understanding of

12    management and whether they wanted her to commit crimes

13    and to lie to clients, he needs to ask her whether --

14    about the statements first before just putting in this

15    evidence and lay some foundation for the impeachment.

16    That would be our position, Your Honor.

17               MR. POLLACK:     I can certainly show the witness a

18    still frame of the beginning where you can see Mr. Herzog

19    and her sitting right next to Mr. Herzog and then I can

20    play without audio a little bit of the video for the

21    witness.   It's in Hebrew or I could do it with -- I guess

22    I could do it with audio.        She would hear the Hebrew.     She

23    would also see the English subtitles.         But all the jury

24    would hear is the Hebrew and then pause it, sort of the

25    same way we did with the other audio and I can say do you




                                                                    148
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 149 of 173

1     remember this, were you there, is that you in the video,

2     is that Mr. Herzog, the owner of the company.          So I can

3     certainly do it that way.

4                THE COURT:     Okay.   Well, you can work out a good

5     procedure, you know, if we get that far and then after

6     lunch, why don't we all come back, you know, five minutes

7     early, you can tell me what your position is from the

8     government's side and we'll also try to -- I'll just try

9     to be a little more ready on the question of the Welles

10    co-conspirator statements.

11               MR. ATKINSON:     And, judge, just to that point,

12    we have clips of the two recordings.        The recordings are

13    each about 25 minutes.      These are about five minutes.       We

14    thought you might like these.

15               THE COURT:     Okay.   So why don't you pass those

16    up to the clerk and then we'll take the break?          Are these

17    thumb drives you're giving me labeled so I don't confuse

18    one side's with the others, although maybe it will be more

19    obvious once I --

20               MR. ATKINSON:     One says property of the U.S.

21    Department of Justice.      That would be ours.

22               THE COURT:     Okay.

23               MR. POLLACK:     And ours is white.     So think of

24    theirs as darkness with the Department of Justice seal and

25    think of ours as lightness.




                                                                    149
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 150 of 173

1                THE COURT:     Okay.

2                MR. VAN DYCK:     Move to strike.

3                (Laughter.)

4                THE COURT:     Thank you, everyone.     See you in an

5     hour.   Or a few minutes early.

6                (Proceedings concluded.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                    150
                          CROSS-EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 303 Filed 08/20/19 Page 151 of 173

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number TDC-18-00157, in said court on the 19th day of

10    July, 2019.

11               I further certify that the foregoing 150 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 20th day of July, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    151
                              140/12 145/12 146/11 147/23        61/2 61/13 61/16 64/3 64/4
                              148/1 150/1                        64/4 75/13 76/14 76/17 81/3
BY MR.Case
       POLLACK:  [43] 34/1
           8:18-cr-00157-TDC   Document
                              THE           303 20/20
                                   CLERK: [1]     Filed 08/20/19 81/20
                                                                   Page114/17
                                                                         152 of114/17
                                                                                173
35/4 35/8 41/5 41/13 45/4     THE COURT: [212]                 2019 [7] 1/5 64/4 64/5 64/5
47/25 50/4 51/12 54/21 56/14 THE WITNESS: [7] 51/10 52/1 94/24 151/10 151/16
56/18 56/24 58/8 59/2 60/16   60/14 72/14 96/24 102/16         20530 [1] 1/13
60/25 62/11 67/6 67/12 67/19 135/22                            20770 [1] 1/22
71/8 72/16 76/14 77/1 81/16                                    20th [1] 151/16
84/25 86/22 97/1 99/9 102/17 $                                 21 [9] 75/13 76/14 76/17
102/22 109/11 114/22 115/11                                      83/14 83/15 85/9 87/24 88/1
116/13 122/24 124/17 124/23 $120,000 [1] 36/24                   88/6
131/2 133/12 135/17 135/25   $80,000   [1]   36/6
                                                               213 [1] 141/14
BY MR. VAN DYCK: [14] 20/22 '                                  25 [1] 149/13
22/7 23/6 23/15 23/25 24/9                                     250 [1] 118/20
24/21 25/7 25/19 26/11 27/2  '18  [2]   61/9  62/7
                                                               27 [6] 60/23 61/2 62/7 64/4
27/9 27/18 27/25             0                                   64/5 81/2
MR. ATKINSON: [11] 140/15
141/1 141/8 141/11 141/23    00157  [2]    1/3 151/9
                                                               3
142/8 142/12 142/15 142/19   1
149/10 149/19                                                  30  [2] 102/3 142/3
MR. POLLACK: [151] 10/6      1,200,000 [3] 126/15 133/16 302 [1] 81/2
10/11 10/16 10/20 10/22 11/7 133/23                            302's [1] 81/7
11/11 12/25 13/15 14/9 14/23 1.2 million [1] 134/8             34 [1] 2/6
17/10 19/7 28/15 28/19 32/4 10 [1] 145/14                      37-S [5] 102/4 102/20 102/25
32/6 33/16 33/24 40/24 41/2  100  [1]   38/6                     103/1 106/20
41/10 45/1 47/22 50/3 51/5   101 [5] 35/18 70/24 71/6          39 [11] 3/4 3/4 7/1 7/2 7/6
52/2 52/23 53/7 53/21 54/10   71/7 72/4                          8/22 15/12 15/23 17/13 19/6
54/17 56/7 56/13 56/16 56/22 1015  [2]    145/14 146/14          19/7
58/6 58/24 60/10 60/13 60/22 1015.1 [5] 144/15 145/14          4
62/6 71/6 76/11 76/24 77/8    145/21 146/13 146/14
77/13 77/24 78/8 78/15 78/17 1015.2   [4]   144/15  145/15     40  [28] 3/4 3/5 3/11 3/21
78/23 79/5 80/11 80/16 80/19 145/22 146/13                       4/4 5/7 10/17 12/22 12/24
80/24 81/5 81/14 83/9 83/21 103 [5] 40/24 41/4 43/4 43/8 13/1 13/2 15/12 15/13 15/20
84/2 84/7 84/12 84/17 84/22   72/5                               15/23 16/5 16/13 17/7 17/11
86/11 86/21 98/25 99/4       1050 [9] 102/13 102/21              17/14 17/22 19/6 19/10 22/5
102/10 102/21 103/23 104/1    102/22 102/25 103/15 103/17        23/24 36/2 141/4 142/3
104/8 104/14 104/17 104/22    103/24   106/2  109/10           40-S   [1] 22/5
105/5 105/16 105/25 106/4    1051 [6] 77/9 77/11 83/11         401 [2] 18/1 18/11
106/9 106/12 106/16 106/18    83/13 84/23 88/4                 402 [2] 18/1 18/11
107/3 107/5 107/22 109/10    1054 [2] 130/22 131/8             403 [4] 12/20 16/18 18/12
114/19 115/8 116/11 122/22   1055 [2] 130/23 135/16              30/12
123/11 124/4 124/10 124/15   1056 [5] 124/6 124/9 124/14 42-second [1] 28/4
125/11 125/21 126/2 126/5     124/16 130/24                    43 [7] 3/4 5/6 15/12 15/21
126/23 127/1 127/4 127/9     11 [2] 47/24 62/10                  18/14 19/5 19/7
127/14 127/17 127/20 127/24 12 [2] 64/16 94/24                 44 [19] 3/4 5/10 5/17 6/13
128/2 128/8 128/14 129/5     13 [2] 64/4 114/17                  15/12 15/12 15/19 15/23 16/5
129/16 129/23 130/1 130/6    135  [1]   141/13                   16/13 17/6 17/22 18/9 19/7
130/20 130/25 131/17 132/19 137 [1] 141/13                       20/5 20/8 21/23 22/5 22/6
133/9 135/12 135/20 137/19   1400 [1] 1/13                     44-S [1] 22/5
137/24 138/21 139/9 139/19   144 [1] 141/13                    49 [11] 3/4 6/12 6/18 15/12
142/25 143/4 143/10 144/14   15 [5] 64/16 69/10 69/13            15/14 15/20 15/22 18/14 19/5
144/16 144/18 144/23 145/1    79/8 79/12                         19/7 20/6
145/3 145/15 145/25 146/3    150  [1]   151/11
                             16 [9] 64/4 102/25 103/2          5
146/5 146/8 146/16 146/21
147/1 147/9 147/13 148/16     103/8 103/11 106/23 143/8        50  [1] 64/16
149/22                        143/14   144/20                  55.1-S   [1] 100/16
MR. VAN DYCK: [121] 3/6      17 [1] 56/9
3/11 3/24 4/3 4/5 4/8 4/12   173 [2] 141/13 141/25             6
4/15 4/24 5/3 5/8 5/12 5/15 18 [5] 97/7 103/3 103/9            613 [1] 133/8
5/18 5/21 6/1 6/9 6/15 6/19   103/12 106/24                    649-T [2] 122/22 137/12
6/22 7/1 7/4 7/7 7/12 7/17   181 [1] 141/13                    6500 [1] 1/22
7/20 8/3 8/16 8/19 8/22 12/3 19 [2] 1/5 47/25                  7
12/8 12/21 13/2 13/7 13/11   195 [1] 141/13
15/2 15/8 15/17 17/16 19/18 19th [1] 151/9                     75 [2] 36/6 36/21
20/10 20/18 21/22 22/3 23/3 1:30 [1] 138/3                     754.1 [2] 141/14 141/14
23/5 23/12 23/14 23/23 24/7                                    773 [2] 141/14 141/14
24/17 24/20 25/4 25/6 25/16 2                                  78 [1] 99/8
25/18 26/8 26/10 26/23 27/1 20 [7] 55/24 58/2 60/19 64/3
27/6 27/14 27/17 27/22 27/24 64/16 140/4 147/2                 8
28/10 28/12 32/3 32/20 35/3 20-year [4] 66/11 67/15 68/5 801 [4] 78/21 79/24 141/3
35/6 44/24 49/24 51/3 51/24   68/25                              141/13
52/10 54/4 58/19 60/8 60/21 2000 [1] 1/18                      83 [1] 115/10
67/3 67/16 72/11 77/12 78/24 20006 [1] 1/19                    87 [4] 41/15 41/21 41/23
83/15 84/10 84/14 86/9 86/16 2015 [6] 23/1 23/2 91/10            42/23
96/21 104/4 105/23 106/2      91/11 91/20 100/12               875 [1] 47/24
106/6 107/10 108/15 108/25   2016 [1] 23/2                     8:30 [1] 1/6
109/6 123/19 123/22 125/15   2017 [9] 55/24 58/2 59/17
126/3 130/13 131/9 131/13     59/19 60/13 61/6 64/3 64/3       9
131/25 132/3 132/15 132/25    113/19                           9-20-17 [1] 56/9
133/10 139/13 140/2 140/9    2018 [16] 39/25 40/4 59/11        90 [2] 36/7 36/21
9                             admissible [4] 9/15 127/22       138/16 138/23 140/9 142/10
                               145/8 147/9                     144/4 144/6 147/6 148/23
99 [1] Case
        43/138:18-cr-00157-TDCadmission
                                Document[1]303129/12
                                                Filed 08/20/19 149/6
                                                                 Page 153 of 173
99.1 [1] 43/24                admit [8] 8/9 15/23 18/8       allegation [1] 71/17
A                              103/24 123/16 129/14 140/22 alleged [1] 145/7
                               142/17                        allocated [1] 118/11
A-K-E [1] 27/6                admitted [3] 50/22 104/1       allow [11] 20/5 51/8 67/5
a.m [1] 1/6                    106/9                           79/21 80/9 82/5 85/16 108/11
ability [1] 151/14            admittedly [1] 53/11             129/4 129/20 131/16
able [19] 5/25 6/3 6/6 27/11 admitting [1] 104/6             allowed [5] 28/23 60/5 72/11
 39/18 42/10 45/13 84/9 96/13 adopts [2] 133/5 133/8           72/20 129/2
 108/21 116/5 116/5 120/16    ads [1] 117/5                  allowing [3] 18/19 66/3
 134/18 136/2 140/17 140/23   advance [1] 139/12               78/22
 141/7 143/19                 advising [1] 82/1              almost [1] 57/9
about [127] 3/19 6/12 7/24    affirmative [2] 129/5 129/7 alone [1] 55/10
 8/22 9/3 9/4 9/8 9/9 11/13   after [18] 34/22 40/14 41/12 already [18] 11/9 13/5 14/25
 11/15 11/21 12/19 14/18       51/9 54/23 65/2 66/19 67/14     21/25 22/1 32/12 32/19 40/9
 16/10 16/16 21/2 21/12 22/21 68/10 96/15 107/17 108/19        41/4 42/11 53/6 96/21 97/5
 24/17 29/2 30/9 31/20 35/2    112/20 112/21 114/15 116/2      97/7 106/8 107/14 115/10
 35/3 35/6 35/10 35/12 39/25   139/16 149/5                    118/11
 40/9 42/9 42/23 43/21 44/23 afternoon [3] 138/11 138/21 also [41] 5/22 13/4 18/5
 46/6 49/8 49/21 49/22 50/9    139/12                          18/21 21/11 36/23 37/2 37/25
 50/12 52/20 54/2 54/3 55/24 again [64] 9/25 11/16 12/2        38/4 38/20 38/21 39/6 39/17
 56/17 57/5 57/15 58/21 60/10 12/21 14/1 14/19 14/20 17/18 39/17 43/14 45/20 48/11
 61/6 61/20 61/22 66/17 68/19 17/25 18/5 18/9 18/16 18/21      48/21 50/20 51/1 51/19 56/5
 68/20 71/1 71/25 74/20 77/19 20/6 20/17 22/23 23/4 30/2       57/22 57/25 58/2 69/16 76/5
 78/5 79/11 80/4 81/21 82/8    30/20 31/7 31/15 31/22 31/25 84/4 87/20 92/22 93/1 93/17
 82/10 84/5 86/20 90/23 91/4   39/20 40/7 42/13 45/8 47/24     99/22 117/3 119/17 125/3
 93/8 94/7 94/16 95/7 95/16    48/15 48/25 50/17 50/21 58/7 137/4 147/15 147/20 148/23
 98/2 98/5 98/8 98/21 98/22    59/18 61/2 68/16 69/12 70/9     149/8
 99/17 100/8 100/17 105/25     71/3 71/13 71/24 73/14 79/9 alternative [2] 28/21 30/7
 106/1 107/6 107/25 110/1      82/25 88/14 93/5 95/24 97/1 although [7] 9/4 9/8 31/1
 111/6 111/10 113/6 114/5      99/1 111/4 117/4 117/7 118/8 33/11 53/10 102/20 149/18
 115/13 117/4 117/18 119/23    120/7 121/20 122/11 131/22    always [10] 53/3 56/1 57/6
 121/2 122/11 123/2 125/20     135/9 135/10 135/12 138/4       57/16 57/20 57/20 108/21
 126/23 127/2 128/14 130/4     143/22 145/16 147/4             138/13 147/16 147/18
 131/14 132/7 134/4 136/14    agent [6] 9/17 28/10 46/17     am [2] 8/25 15/8
 136/22 137/21 138/5 138/15    110/22 114/13 117/17          AMERICA [2] 1/3 151/8
 139/23 140/5 140/7 140/11    agents [4] 63/9 63/13 110/2 American [5] 66/21 66/23
 141/20 142/4 143/16 143/25    114/4                           67/1 70/22 86/2
 146/12 146/15 147/2 147/17   ago [17] 37/15 37/16 38/8      among [1] 16/20
 148/2 148/11 148/14 149/13    38/12 39/5 57/10 58/17 60/2 amongst [1] 49/16
 149/13                        75/22 76/19 81/21 95/2 95/3 amount [2] 7/12 62/17
above [2] 36/2 99/13           95/6 111/5 114/11 131/14      amounts [2] 7/17 7/17
absolutely [4] 52/14 120/11 agree [14] 14/7 31/8 33/4        another [17] 4/18 11/18
 121/1 139/2                   33/11 33/14 52/25 64/8 84/19 30/15 36/5 39/10 43/14 72/4
accept [1] 16/9                85/10 87/8 101/19 120/17        79/4 80/4 80/15 86/6 105/1
accepting [2] 18/14 67/2       127/25 133/11                   107/1 107/13 120/18 121/6
access [3] 126/13 134/12      agreed [6] 22/1 52/16 53/23      136/25
 134/22                        65/18 86/13 90/15             answer [10] 34/23 51/9 53/11
according [3] 51/21 117/13    agreement [30] 44/11 44/12       59/24 68/15 68/15 72/14
 117/21                        44/19 44/22 45/1 45/3 45/22     87/14 139/22 141/11
account [11] 3/17 7/3 44/20    45/23 46/2 48/3 48/14 65/16 answered [2] 51/5 51/7
 45/11 46/25 47/2 47/3 110/21 65/18 65/21 66/18 67/22        anxious [3] 117/24 118/4
 111/12 111/14 128/21          67/24 68/1 68/20 73/9 74/2      118/5
accurate [8] 9/21 16/8 16/16 74/6 81/19 82/2 85/13 88/10 any [46] 3/12 3/13 5/6 8/13
 68/14 68/15 132/3 132/5       88/20 90/13 90/16 90/19         10/5 16/4 18/4 19/10 19/11
 143/20                       agrees [1] 133/4                 29/15 30/16 31/11 31/15
acknowledge [3] 47/17 48/14 ahead [12] 51/14 51/14 56/23 33/10 33/15 45/14 46/25 47/1
 147/8                         62/13 81/16 83/10 85/8          47/9 47/11 52/11 52/17 53/25
acknowledgment [1] 46/23       102/12 109/11 122/23 124/3      61/23 79/11 83/17 91/1 94/2
acting [1] 33/7                135/16                          104/4 105/4 105/16 105/22
Action [1] 151/8              aid [1] 105/12                   117/18 123/19 132/10 138/5
actively [1] 33/6             Alex [1] 116/16                  138/5 138/17 140/2 141/21
activities [1] 16/9           Alfasi [19] 3/20 3/22 4/9        142/6 142/7 142/21 142/21
activity [1] 16/20             6/16 6/20 6/23 7/4 23/18        142/24 143/25
actual [2] 42/1 129/20         23/19 24/15 27/22 37/10       anybody [1] 72/5
actually [13] 9/20 16/14       37/13 37/21 37/25 38/9 38/16 anyone [1] 99/3
 33/10 42/6 60/25 72/2 79/3    39/7 101/24                   anything [21] 11/24 12/13
 81/9 105/7 120/14 126/21     alive [1] 101/9                  19/13 20/2 20/9 42/15 62/20
 128/7 148/8                  all [48] 4/10 4/24 9/2 18/8      77/24 79/11 80/10 83/20 96/5
add [2] 19/13 79/19            20/5 28/22 31/21 32/8 39/2      96/19 96/20 98/1 98/4 98/8
added [1] 19/12                39/17 41/25 41/25 54/23 58/1 138/10 138/11 138/20 139/12
additional [5] 82/6 85/17      64/11 64/14 66/14 67/11       anyway [1] 80/19
 107/16 138/16 143/6           69/23 70/1 73/24 74/3 77/25 anyways [2] 6/12 108/24
address [1] 109/5              90/12 92/9 98/15 107/4        anywhere [1] 36/9
addressed [1] 18/13            111/12 119/11 119/25 120/12 apologize [1] 135/15
adduced [1] 151/7              120/19 121/4 121/10 123/25    Apparently [1] 135/13
admissibility [3] 16/2 22/1    130/21 134/3 136/13 136/14    appeal [1] 68/10
 147/22
A                              29/13 30/6 30/7 40/7 43/6       Baror [1] 127/6
                               48/25 57/11 57/21 59/23 71/3 barrier [1] 68/8
APPEARANCES
       Case [1]  1/10
            8:18-cr-00157-TDC   Document
                               76/16  84/18 303
                                             95/24Filed
                                                    96/208/20/19   Page
                                                         96/25 BARRY    1541/17
                                                                      [1]   of 173
appeared [2] 76/17 81/20       100/7 124/19 128/14 130/8       based [7] 4/11 4/11 4/13
appears [1] 6/20               130/16 132/6 132/6 133/3          83/4 87/23 88/3 98/16
appreciate [2] 20/15 138/22    148/5 148/13                    basically [10] 21/9 30/14
approach [9] 28/16 52/6       asked [16] 29/15 29/16 43/7        37/24 100/21 100/23 101/24
 77/16 83/23 84/24 102/14      45/16 46/6 51/4 51/6 57/14        101/25 118/25 142/9 147/8
 102/15 125/18 145/2           85/22 87/11 99/3 110/6          basis [6] 42/24 43/7 104/6
appropriate [1] 8/1            121/20 127/7 132/9 132/13         107/20 107/21 125/17
approved [3] 39/8 114/18      asking [19] 13/6 27/20 31/13 Bates [1] 106/24
 115/3                         45/19 58/21 58/24 68/19         be [110] 3/3 5/25 9/15 10/4
are [106] 3/10 3/15 3/16       68/20 91/4 98/21 110/14           12/7 14/2 17/2 17/3 17/7
 5/25 8/13 8/15 8/18 9/1 9/12 111/10 111/16 118/9 118/22         18/2 20/14 20/21 21/10 21/12
 10/9 11/4 11/6 11/22 12/10    126/22 127/3 127/6 148/9          26/21 31/9 31/20 31/20 32/16
 13/15 14/11 14/12 14/12      asks [1] 89/14                     41/22 42/9 45/13 47/10 47/16
 15/16 15/22 16/11 16/13      aspect [1] 14/2                    48/17 52/20 53/24 54/3 54/19
 16/16 17/23 20/10 20/24      asserted [2] 108/7 128/11          58/18 59/5 59/7 62/9 64/20
 30/24 31/2 33/3 36/16 40/15 assistance [17] 74/11 74/17         64/22 64/23 64/25 65/1 68/14
 42/13 58/24 69/7 71/15 71/25 74/22 75/19 78/6 82/4 82/16        69/4 69/6 71/22 72/24 74/19
 77/19 77/20 77/20 80/15 84/9 83/4 85/15 87/2 87/23 88/3         75/24 77/8 79/15 79/25 80/3
 85/11 87/25 90/7 90/9 99/1    88/11 88/13 88/23 89/13 90/8 80/7 80/14 80/19 81/12 86/19
 99/20 99/22 101/9 103/11     associated [2] 94/7 95/8           88/4 92/9 92/18 92/22 93/8
 106/22 108/14 108/23 108/24 assume [3] 80/24 132/4              96/13 97/9 98/10 98/23 99/23
 113/12 116/18 118/15 121/21   145/14                            100/13 101/6 104/9 106/21
 121/22 123/15 124/21 126/11 assumes [1] 72/13                   108/21 109/5 113/6 115/17
 126/12 126/21 127/7 127/11   ATKINSON [2] 1/12 140/13           120/16 121/25 126/14 128/24
 129/9 130/12 130/23 133/16   atmosphere [5] 11/24 17/23         129/2 129/6 129/13 131/17
 134/3 136/19 137/11 137/13    19/14 19/20 29/1                  131/19 132/9 132/13 133/18
 140/6 140/21 141/1 141/7     attachment [1] 43/24               136/18 137/9 137/10 138/1
 141/14 141/17 141/21 143/11 attendance [1] 20/16                138/8 138/14 138/18 139/7
 143/14 143/23 143/23 144/3   attention [1] 32/24                139/11 139/14 139/25 140/23
 144/7 145/7 145/8 145/10     attorney [5] 31/13 31/13           141/7 141/10 141/15 141/17
 145/15 145/16 145/17 145/18   32/15 32/15 140/13                141/25 143/19 145/9 146/19
 145/22 145/24 145/25 146/2   audio [26] 105/2 105/8             147/5 147/9 148/16 149/9
 146/6 146/13 147/3 147/15     105/10 123/12 123/17 123/24       149/18 149/21
 148/3 149/12 149/13 149/16    124/6 124/6 124/6 124/7         became [1] 40/23
area [4] 137/21 137/24         124/12 124/13 124/17 124/23 because [86] 9/6 9/12 9/16
 137/24 137/25                 130/3 130/22 131/2 131/9          11/23 12/10 14/3 17/1 17/5
aren't [2] 73/13 73/16         132/7 132/11 132/13 133/25        30/18 33/14 36/12 38/18 39/7
argued [2] 28/23 79/23         135/17 148/20 148/22 148/25       39/22 43/5 48/8 48/16 48/17
argument [5] 8/3 32/12 52/20 audios [2] 30/14 30/19              48/19 50/19 51/19 53/3 54/14
 80/4 145/6                   authentic [1] 8/14                 55/9 56/6 57/9 57/12 62/20
arms [1] 14/4                 authenticity [3] 16/2 16/10        64/10 65/5 66/13 68/8 68/16
arrived [3] 55/11 91/8 91/21 16/16                               69/3 69/7 70/10 70/12 71/15
articles [1] 138/5            authorization [7] 46/5 47/21 71/20 71/20 71/22 72/2 72/22
as [137] 3/7 4/19 7/3 7/11     48/10 48/16 49/23 50/16           72/25 73/4 75/6 76/4 76/6
 7/11 8/23 9/5 9/9 9/16 11/9   51/18                             77/8 78/1 84/20 86/1 86/3
 11/14 11/16 13/24 16/18      authorizations [1] 50/18           86/13 87/17 92/9 92/15 98/15
 17/14 18/12 18/12 18/15      authorize [2] 43/18 46/12          99/21 101/7 101/23 108/19
 18/15 18/20 19/15 20/10      available [1] 45/12                108/24 112/13 112/20 114/5
 28/25 31/9 31/11 31/15 32/9 Avenue [1] 1/13                     114/11 118/22 119/2 119/17
 33/7 39/18 43/3 44/6 44/20   Aviv [3] 93/18 93/20 136/15        120/1 120/11 120/17 121/7
 45/3 45/23 46/6 46/20 48/3   aware [9] 17/4 17/5 17/20          122/2 122/6 122/11 122/14
 48/12 48/12 48/21 48/21 52/2 18/3 18/24 56/1 57/7 57/16         129/7 132/18 136/11 137/6
 52/5 53/5 53/5 53/6 53/6      96/5                              137/8 138/25 143/18 144/5
 53/9 53/12 53/20 56/12 56/24 away [2] 53/25 54/1              become [1] 40/13
 57/4 57/22 57/23 57/23 57/23 awful [1] 90/23                  been [40] 9/20 16/3 29/14
 62/9 63/10 63/10 63/11 63/11                                    30/14 31/7 31/8 32/20 38/5
 71/2 74/12 76/14 77/3 77/4   B                                  51/6 51/7 52/11 52/17 54/14
 77/11 77/18 77/21 79/21                                         62/22 63/13 72/7 74/16 74/21
 79/22 81/4 91/3 91/3 91/3    baby [3] 15/19 93/11 93/11
                              back  [45]  3/8  3/8  4/7 6/2      75/7 75/8 75/10 76/13 81/3
 91/5 92/13 92/13 92/21 93/5                                     83/17 91/4 91/21 102/19
 97/9 97/10 98/11 98/11 98/24 6/4 6/10 12/7 15/4 15/13           106/8 112/13 113/1 114/11
 98/24 102/20 105/10 106/20    20/15 24/16 24/23 27/7 36/2
                               46/4  71/7 75/22  79/12  80/23    114/21 120/19 121/5 122/6
 107/2 110/13 110/13 111/13                                      132/21 134/19 135/2 136/12
 113/12 113/12 113/13 113/23   100/7  100/21  101/7  101/15
                               101/15 101/16 101/18 115/17       140/17
 114/21 114/24 117/3 117/17                                    before [24] 1/8 15/9 20/9
 118/12 118/12 119/19 120/5    116/6  117/22  118/9  118/11
                               118/15 118/16 119/3 119/20        27/6 28/17 47/17 75/10 76/17
 120/9 121/6 121/6 121/8                                         77/5 80/10 80/16 81/18 81/20
 121/9 124/20 124/20 128/10    119/21 121/19 121/24 127/13
                               131/21  135/24  138/3  140/8      93/25 94/2 96/9 96/13 136/24
 128/11 129/5 129/6 129/8                                        138/15 139/3 142/21 144/21
 129/9 129/21 129/22 131/5     143/7  149/6
                              background [1] 3/5                 148/8 148/14
 131/8 132/8 139/21 140/22                                     began [1] 139/3
 142/8 142/17 144/20 145/22   backup  [1]   151/14
                              bad [1] 114/5                    begin [1] 33/24
 146/9 147/4 147/6 147/13                                      beginning [13] 13/13 13/16
 149/24 149/25 151/12         balancing [1] 19/1
                              Bankins [4] 1/21 151/3             19/10 24/19 91/10 91/11
ASAP [1] 118/10                                                  91/20 120/25 123/14 123/24
ashamed [1] 136/18             151/19  151/20
                              barely [2] 28/24 32/23             138/24 146/23 148/18
ask [28] 3/4 22/23 24/16
B                              71/14 71/16 72/1 79/5 79/17 challenging [1] 9/18
                               80/11 80/14 81/18 137/22          chance [3] 90/9 141/6 146/24
begins Case
        [1] 28/17
             8:18-cr-00157-TDC 137/23
                                Document
                                       138/2303   Filed
                                              138/9      08/20/19change
                                                      141/8         Page[1]
                                                                         155 of 173
                                                                             96/12
behalf [5] 2/3 43/18 44/4      149/16                            changed [2] 22/18 96/14
 44/23 46/13                  Brian [9] 41/12 56/23 58/7         characterize [1] 133/5
behaved [1] 3/17               76/12 99/5 99/8 102/22            charge [4] 54/6 65/3 68/4
behaving [2] 20/1 32/2         130/21 135/15                      70/1
behavior [1] 16/23            bring [5] 9/17 20/9 106/17         charged [18] 64/20 64/22
behind [2] 4/10 5/20           136/17 136/18                      64/23 64/25 65/1 65/22 66/10
being [12] 7/10 12/25 19/23 brokerage [1] 17/2                    67/15 69/23 70/1 70/2 70/6
 46/14 48/3 48/3 53/2 58/22   brought [4] 7/14 21/8 21/14         70/7 70/7 71/1 71/4 71/10
 67/3 105/10 105/11 119/13     126/15                             72/3
believe [18] 5/20 5/23 6/16 building [7] 22/15 22/19             charging [2] 66/9 68/5
 17/6 17/9 17/22 40/5 40/17    22/19 22/22 22/24 24/6 26/18 cheat [6] 95/23 96/1 96/6
 43/14 75/21 76/1 77/8 85/2   bunch [1] 148/9                     96/19 97/17 97/20
 95/1 122/10 129/6 135/9      business [1] 92/8                  check [1] 121/14
 143/19                                                          Cherrywood [1] 1/22
believe Mr [1] 5/23           C                                  chief [1] 143/18
believes [1] 32/11                                               chooses [2] 82/22 87/4
bell [10] 7/10 7/11 7/12      Caesarea [5] 22/16 24/7
                               92/11 92/21 93/10                 chose [8] 30/1 32/16 34/9
 7/13 7/16 7/23 9/14 10/4                                         34/10 34/11 92/22 104/3
 18/6 21/2                    CAITLIN   [1]  1/11
                              calculations [2] 38/3 38/4          122/9
below [2] 103/9 103/12                                           CHUANG [26] 1/8 48/6 48/23
Ben [7] 28/6 125/3 126/1      California [2] 63/4 63/10
                              call [8] 10/2 10/3 20/12            49/2 51/2 51/24 67/21 74/15
 126/9 126/10 126/17 131/5                                        75/16 75/18 76/17 77/5 81/20
Bench [7] 28/19 52/7 77/17     44/4 45/14 119/6 119/7
                               130/24                             82/1 82/14 82/18 82/21 85/4
 83/25 104/12 125/19 131/23                                       85/19 85/22 86/25 87/6 87/8
benefit [3] 66/5 72/10 72/19  called  [9]   92/25  93/2  93/18
                               94/14  96/10  111/1  116/1         87/21 87/23 90/3
benefits [3] 67/25 68/3                                          claim [2] 16/4 16/15
 72/22                         122/12 144/2
                              calling [1] 110/16                 claimed [1] 41/21
best [2] 29/4 151/14                                             claiming [1] 42/11
better [6] 73/12 73/15 73/17  calls  [6]   20/20  123/6  123/9
                               127/6 127/7 137/13                claims [1] 10/9
 74/10 90/9 141/10                                               class [3] 34/6 34/12 98/19
between [5] 33/9 36/6 93/6    came  [19]   6/10  8/5  9/18  16/3
                               17/14  36/15  37/17  37/20        clean [2] 12/16 144/2
 125/25 141/14                                                   clear [7] 13/14 13/17 30/21
bias [1] 77/18                 38/15 38/25 39/8 40/1 40/2
                               63/5  92/11  114/4  119/17         30/25 31/21 33/18 106/19
big [4] 15/1 31/20 31/20                                         clearly [2] 32/10 53/17
 117/3                         119/18  122/8
                              camera [10] 3/9 4/10 5/20          clerk [1] 149/16
bigger [1] 7/17                                                  client [48] 38/6 41/15 41/20
biggest [1] 140/16             13/19 13/21 13/25 14/12
                               14/14  14/16  15/14                42/18 44/12 44/12 44/24 45/8
Bill [2] 25/24 95/10                                              46/12 46/14 46/18 47/16
binary [19] 43/20 44/1 44/5 can [173]                             47/18 57/19 92/10 95/14
 44/9 44/15 44/19 45/6 45/17 can't [5] 7/22 92/18 99/2            95/15 95/19 96/12 97/24
 45/25 46/7 46/12 46/24 47/9   121/17  127/24
                                                                  100/9 101/2 101/6 108/2
 47/16 47/17 49/13 63/25 96/6 cancel [2] 111/3 112/1
 117/2                        cannot [11] 72/25 77/8 82/23 110/6 110/7 110/12 110/13
                               83/3 87/4 87/22 88/2 89/4          110/19 110/23 111/1 111/7
binds [1] 44/12                                                   111/11 111/20 112/5 113/2
bit [7] 23/1 27/8 69/8 79/21   93/11  120/23  133/18
                              capacity [1] 151/6                  115/17 116/2 116/3 116/4
 122/15 122/16 148/20                                             116/7 118/19 118/22 118/25
bitch [5] 14/16 14/25 15/3    cards  [2]   70/14  116/7
                              care  [9]   97/9  97/23  98/11      119/7 122/12 141/15 142/2
 32/10 32/11                                                     client's [7] 46/7 46/8 46/13
black [3] 120/13 120/17        98/23 99/19 112/15 112/21
                               112/22 112/23                      46/15 47/2 47/21 107/21
 121/12                                                          clients [34] 21/8 34/4 34/14
blowing [1] 126/6             carries   [2]  65/25   66/4
                              carry [1] 83/15                     34/19 34/24 34/25 35/12
blue [1] 25/10                                                    35/15 35/16 39/10 49/13
body [1] 3/18                 case  [16]   16/13  16/19  28/24
                               28/25  44/12  45/8  79/10  79/12   49/17 56/5 57/10 57/21 57/23
bolded [1] 36/3                                                   57/25 61/19 62/16 94/6 94/16
bonus [11] 94/7 94/19 94/22    138/1 138/4 138/5 140/24
                               141/6 142/5 143/18 151/7           94/21 95/7 98/2 98/5 98/8
 100/8 100/12 100/21 100/23                                       98/14 99/20 108/11 108/21
 101/15 101/16 101/25 107/25  cases  [2]   6/13  9/6
                                                                  113/16 115/1 115/2 148/13
bonuses [3] 94/17 95/8 100/8 categories [1] 142/7                clip [2] 135/4 135/14
Book [15] 43/20 44/1 44/5     category [2] 142/23 142/25
                                                                 clips [11] 143/13 145/15
 44/9 44/15 44/19 45/6 45/25 CC [3] 56/12 56/13 58/7              145/22 145/24 146/12 146/15
 46/7 46/13 46/24 47/9 47/16 celebration [1] 18/10                146/20 146/23 147/3 148/3
 47/17 117/2                  cell [3] 3/3 127/20 127/21
                              center  [2]   10/2  44/4            149/12
boss [1] 143/22                                                  close [4] 110/21 111/11
both [16] 6/13 7/22 11/17     CEO  [10]   12/12  39/21  91/6
                                                                  111/14 133/21
 13/18 14/11 17/22 30/2 31/14 91/12 91/13 91/18 91/24            CM [1] 115/23
 33/3 38/2 38/15 69/5 104/24   93/14  93/14  94/4
 105/7 105/8 131/19           certain [11] 7/12 11/1 31/9 co [8] 4/20 140/22 141/21
                                                                  141/22 141/25 142/19 145/7
bottom [6] 56/18 99/11 99/13 49/20 50/7 61/19 62/16 65/6          149/10
 100/20 103/2 117/13           67/10  94/22  107/17
                              certainly   [8]   13/1  16/22      co-conspirator [7] 140/22
bouncing [1] 12/7                                                 141/21 141/22 141/25 142/19
brain [3] 71/15 71/17 76/7     18/8 18/18 53/14 58/18
                               148/17  149/3                      145/7 149/10
branch [2] 93/20 136/15                                          co-conspirators [1] 4/20
brand [5] 38/20 39/8 44/8     CERTIFICATE   [1]   151/1
                              certified [7] 130/4 131/8          code [1] 12/14
 44/17 136/25
brands [2] 44/7 44/9           131/15 131/17 131/19 132/21 colleagues [2] 101/3 137/8
                               146/7                             colloquially [1] 144/2
break [21] 9/6 50/2 54/17                                        come [22] 19/7 26/20 38/4
 59/25 70/19 70/20 71/13      certify [2] 151/5 151/11
C                              67/16 68/25 69/1 69/21 70/2   130/20 132/8 133/12 139/17
                               70/4 70/6 70/7 71/5 71/11     151/3 151/4 151/9 151/20
come...Case
        [19] 8:18-cr-00157-TDC
               38/20 39/6       Document
                               108/10     303 Filed 08/20/19Court's
                                      144/11                   Page 156
                                                                     [1] of19/9
                                                                            173
 40/10 55/9 65/3 69/3 70/12   conspirator [7] 140/22        courtroom [3] 75/10 75/14
 80/23 106/4 106/7 114/15      141/21 141/22 141/25 142/19   81/9
 125/21 128/10 131/21 136/25   145/7 149/10                 cover [1] 107/8
 136/25 140/8 142/22 149/6    conspirators [1] 4/20         credibility [3] 128/17
comes [11] 11/20 17/14 63/18 constantly [1] 6/3              128/20 129/10
 80/3 106/5 110/7 119/1       constitute [1] 151/12         credit [4] 70/14 89/13 89/17
 125/22 128/11 128/15 147/7   contact [6] 49/10 92/10        116/7
comfortable [1] 130/12         96/11 110/23 111/20 112/5    crime [7] 43/2 50/22 65/7
coming [5] 3/15 14/22 86/19 contain [1] 133/15               65/7 65/9 65/10 65/13
 107/12 142/15                CONTENTS [1] 2/1              crimes [1] 148/12
comment [1] 14/17             context [2] 107/16 107/24     criminal [3] 1/3 63/24 151/8
commission [5] 39/11 39/25    continue [4] 81/13 86/21      criminally [1] 65/13
 58/4 58/15 59/5               98/17 138/25                 CRM [3] 117/13 117/14 117/18
commissions [1] 40/9          CONTINUED [1] 20/22           cross [12] 2/6 28/14 28/17
commit [4] 50/23 66/11 70/4 conversation [9] 12/25           33/24 34/1 81/13 117/8
 148/12                        123/15 123/17 125/25 126/9    138/24 138/24 139/2 143/6
committing [1] 69/23           127/19 130/23 136/24 143/20   146/23
common [1] 12/24              conversations [7] 126/20      cross-examination [6] 2/6
communicated [1] 19/23         135/6 136/5 136/10 136/11     28/14 28/17 33/24 34/1 81/13
companies [3] 92/14 93/6       137/3 143/15                 crystallizes [1] 79/20
 93/7                         conversion [13] 92/3 92/5     cull [2] 47/23 137/12
company [59] 12/12 12/13       92/8 92/10 92/12 92/13 92/15 cultural [1] 14/1
 12/15 19/20 20/3 25/15 28/9   92/18 92/22 92/23 117/2      culture [1] 18/9
 40/14 43/10 43/20 44/6 48/20 117/10 119/10                 cumulative [6] 9/1 11/22
 50/25 71/21 72/24 72/25 73/1 convicted [1] 54/14            15/22 18/19 20/6 29/19
 73/4 73/6 91/21 91/23 92/11 convince [1] 64/19             cumulativeness [4] 18/13
 92/17 92/18 92/24 92/25 93/1 convinced [1] 31/19            19/4 29/7 30/3
 93/2 93/4 93/8 93/9 93/18    cooperate [2] 65/18 85/11     cured [2] 29/7 29/20
 93/18 93/23 93/24 98/15      cooperation [9] 65/21 66/6    current [1] 78/2
 98/19 102/1 102/2 113/14      74/1 74/5 81/19 82/7 85/18   currently [1] 133/16
 113/15 113/17 114/3 116/5     89/3 89/17                   customer [10] 35/23 36/16
 116/6 117/1 117/7 117/7      coordinator [1] 96/11          43/15 51/17 56/1 57/7 115/23
 117/9 118/21 119/1 119/1     copied [1] 97/12               117/14 117/18 117/25
 119/12 120/20 127/16 143/22 copies [1] 144/16              customer's [1] 118/15
 147/17 147/19 149/2          copy [2] 84/23 106/15         customers [17] 34/10 49/19
compared [1] 31/22            corner [2] 3/8 4/7             49/21 49/22 49/23 50/6 50/9
competition [2] 137/9 137/10 correct [279]                   50/12 50/15 54/24 55/24 57/5
competitive [3] 45/12 45/24 correction [1] 81/1              57/15 57/16 61/24 99/17
 46/1                         correctly [2] 38/3 64/10       144/1
completeness [3] 80/4 107/24 cost [1] 69/5                  cutting [1] 120/23
 108/5                        COTTINGHAM [2] 1/11 17/15
compliance [6] 116/21 116/23 could [42] 9/16 12/15 16/7     D
 117/3 117/10 117/12 118/8     19/25 29/14 29/16 29/25 31/9 D.C [2] 1/13 1/19
complicated [4] 46/20 76/6     32/5 32/25 38/5 41/11 45/18 D.C.F [4] 118/10 118/23
 76/6 122/17                   47/18 47/24 54/13 59/20
compounded [1] 30/3                                          119/8 122/13
                               61/14 62/10 62/11 62/17      danger  [1] 31/6
computer [1] 6/7               66/10 67/15 69/4 70/5 70/6
conceded [1] 32/12                                          dare [1] 110/16
                               71/1 71/4 71/10 71/18 72/3   darkness [1] 149/24
concern [1] 30/16              72/7 80/14 111/3 111/22
concluded [1] 150/6                                         date [9] 40/23 60/9 60/11
                               112/13 112/21 117/17 135/16   60/22 61/21 61/22 81/7 94/25
conclusion [2] 40/10 65/3      139/7 148/21 148/22
conditionally [1] 140/22                                     95/1
                              couldn't [10] 59/15 62/20     dated  [2] 56/9 81/2
conditions [4] 94/19 94/21     95/19 100/12 101/17 112/10
 94/22 94/22                                                dates  [3] 64/11 64/12 64/15
                               112/20 136/18 137/4 137/5    day [11] 98/16 107/5 112/8
conduct [2] 54/7 54/7         counsel [4] 15/10 123/22
confer [4] 80/2 123/20                                       113/24 113/24 119/13 147/16
                               140/18 143/4                  147/17 147/18 151/9 151/16
 140/17 143/1                 count [4] 64/10 72/4 72/4
conference [7] 28/19 52/7                                   day-to-day [1] 113/24
                               72/7                         days [10] 107/9 112/9 112/14
 77/17 83/25 104/12 125/19    countries [1] 66/16
 131/23                                                      112/16 112/18 112/19 112/20
                              country [2] 75/7 75/9          112/22 112/24 121/5
conferred [2] 123/22 143/4    couple [11] 36/25 40/14
confined [1] 13/2                                           DCF [1] 115/25
                               59/10 64/18 94/13 95/2 95/5 deal [4] 9/6 67/3 75/19
confirmation [2] 43/22 116/1 121/5 125/13 143/8 146/1
confirmed [2] 83/21 84/4                                     110/3
                              course [12] 34/6 34/22 34/22 dealing [1] 138/19
confuse [1] 149/17             38/5 39/23 40/1 73/21 73/23 dealt [1] 138/15
confused [1] 103/4             73/25 100/25 122/4 137/5
confusion [1] 60/24                                         December [4] 75/13 76/14
                              court [54] 1/1 1/21 1/21       76/17 81/20
connect [4] 48/18 93/9         3/14 7/22 8/9 14/11 15/9
 120/24 120/25                                              decide  [13] 15/24 74/16
                               19/20 28/22 29/7 29/20 30/7   74/19 74/21 74/23 74/24
cons [1] 67/2                  33/22 52/10 53/23 53/24
consider [7] 15/11 15/23                                     74/25 78/11 89/2 89/5 89/7
                               54/10 54/15 54/21 77/14 78/4 89/8 89/23
 63/1 78/21 128/4 128/16       78/7 78/10 79/2 82/5 82/17
 131/16                                                     decided [3] 65/15 119/17
                               82/23 83/3 84/22 85/7 85/7    136/10
conspiracy [28] 43/10 48/8     85/10 85/16 86/7 86/7 86/11 deciding [1] 89/24
 48/11 48/12 48/19 50/20       87/3 87/4 87/22 88/2 104/6
 50/22 51/19 52/2 52/15 54/6                                decision [11] 78/4 78/9
                               107/22 109/2 109/9 129/10     78/20 82/15 82/18 86/8 86/25
 54/8 65/24 65/25 66/9 66/11
D                              72/3 72/9 72/18 72/25 76/9      11/13 12/7 13/1 14/2 15/22
                               86/1 86/1 94/2 94/10 94/12      15/24 17/11 18/17 19/1 19/14
decision...
       Case [4]   87/3 89/5
             8:18-cr-00157-TDC  Document
                               96/15 96/19 303
                                            96/23Filed
                                                  97/408/20/19
                                                       99/6      Page20/7
                                                               19/22  157 20/17
                                                                           of 17322/2 23/23
 89/25 90/4                    101/10 101/11 101/11 110/19     30/6 30/17 31/15 33/5 33/10
defendant [9] 1/6 1/16 18/24 113/9 113/22 114/8 117/6          33/15 40/3 40/12 40/22 46/2
 49/6 49/10 54/2 54/3 54/13    117/8 117/8 118/20 122/1        50/2 52/6 52/25 53/3 54/8
 123/25                        131/10 133/20 133/24 134/11     54/16 54/17 55/17 55/18
defendant's [2] 54/7 104/6     134/13 134/18 134/20 134/21     55/19 55/21 56/4 56/17 57/25
defense [3] 79/21 125/23       135/8 135/14 136/9              59/22 60/2 61/15 61/20 61/25
 140/18                       difference [6] 50/21 51/20       61/25 62/1 62/15 62/18 62/19
definition [1] 48/12           51/22 98/19 128/22 138/17       62/21 62/23 63/5 63/7 64/11
delay [1] 33/9                different [19] 5/7 6/13 10/5 64/13 64/14 64/15 66/14 68/7
demonstrate [1] 41/22          14/6 14/8 14/14 14/14 16/12     68/11 68/13 69/3 70/12 71/16
demonstrative [1] 11/5         31/16 59/24 69/8 81/7 89/11     72/23 75/2 75/3 75/4 75/6
demonstratives [2] 11/9        96/2 106/12 111/10 128/5        76/3 76/9 77/16 77/23 79/3
 11/17                         128/21 145/18                   79/4 79/9 79/11 80/2 80/5
denied [3] 53/23 54/9 129/2 difficult [7] 31/14 57/8           81/23 82/9 83/17 83/20 84/5
deny [2] 30/11 32/3            68/14 68/16 68/17 75/24         84/20 86/15 89/23 94/1 94/19
department [10] 1/11 92/3      101/6                           94/25 96/8 97/19 104/5 105/4
 92/5 92/12 92/13 92/22       direct [6] 2/5 20/22 39/19       105/13 105/24 107/19 108/3
 116/24 117/12 149/21 149/24   49/10 138/25 139/1              110/16 113/17 114/7 115/4
departments [1] 117/10        directed [1] 32/16               115/8 118/2 118/5 121/13
depiction [1] 143/20          directing [1] 144/11             121/18 124/10 124/11 124/12
depicts [1] 9/22              direction [2] 112/4 122/2        125/6 125/16 125/18 126/16
deposit [5] 101/15 110/20     directly [1] 13/25               128/25 129/14 129/19 131/21
 111/13 116/1 116/3           disagreed [1] 84/1               132/3 132/14 133/2 135/11
deposited [1] 118/20          disagreeing [1] 84/3             137/7 137/9 137/22 138/2
deposition [2] 53/3 128/6     disagreement [1] 131/12          138/4 138/5 138/16 139/16
deposits [4] 18/10 21/8       discovered [1] 126/14            140/3 141/19 145/13 146/14
 101/18 134/7                 discretion [1] 46/7              146/14 149/6 149/15 149/17
deputy [1] 81/9               discuss [6] 20/9 79/9 80/10 done [6] 42/11 42/12 96/16
describe [1] 142/20            138/4 138/10 138/11             102/8 130/11 135/21
described [4] 14/12 129/21    discussed [3] 31/1 35/19       door [3] 26/20 26/21 55/7
 147/4 147/6                   35/20                         double [1] 124/7
designated [1] 145/20         discussing [3] 41/7 81/18      down [4] 9/6 11/20 50/2
designed [3] 95/23 96/1 96/6 110/6                             59/25
despite [3] 29/5 29/19 47/20 discussion [2] 15/19 31/2       dozen [1] 64/9
determine [1] 45/18           discussions [1] 113/5          dozens [2] 64/12 64/12
did [147] 12/15 14/3 19/24    display [2] 99/3 99/9          drive [2] 145/4 146/17
 23/22 24/11 27/13 27/20 28/9 disregard [1] 30/8             drives [1] 149/17
 29/1 29/4 30/12 31/1 32/22   DISTRICT [6] 1/1 1/1 1/9       during [14] 13/5 23/1 24/11
 33/12 33/19 34/17 35/6 35/10 1/21 151/4 151/4                 34/5 34/11 34/21 39/18 39/23
 37/17 40/5 40/6 40/17 40/18 DIVISION [1] 1/2                  74/14 98/18 107/16 114/2
 40/19 43/9 47/15 48/20 48/22 do [190]                         139/1 141/8
 49/2 50/20 50/21 50/21 50/24 doctored [1] 16/4              DYCK [25] 1/12 3/4 19/18
 50/25 51/1 51/3 51/16 51/18 doctrine [1] 9/19                 20/18 21/25 33/5 33/19 35/10
 51/19 51/20 51/23 51/24 52/2 document [28] 35/22 36/9         35/19 35/20 41/8 45/16 46/6
 53/13 53/16 53/16 53/18       41/7 44/1 52/5 58/21 71/12      52/10 53/20 74/15 86/16
 53/20 53/24 54/2 54/3 54/13   77/20 80/1 84/10 85/9 86/14     100/17 107/9 115/14 122/22
 54/15 54/15 55/2 55/5 55/12   86/18 102/19 103/5 106/14       132/24 139/7 139/21 140/2
 57/16 58/14 59/15 59/17       115/13 116/2 120/4 120/8      Dyck........20 [1] 2/5
 59/21 60/7 61/17 61/22 61/23 121/18 123/2 123/18 129/5      dying [1] 35/3
 62/1 62/3 63/20 63/23 65/6    129/22 134/11 139/4 139/4
 65/7 65/8 65/15 66/8 66/13   documents [5] 35/19 35/20      E
 66/16 66/18 66/25 67/9 67/21 118/1 138/23 146/18
 68/21 69/21 71/13 71/18 72/5 does [30] 9/16 9/22 15/1       each  [11] 21/19 21/21 21/22
 73/1 73/3 75/19 75/21 76/9                                    57/18 57/19 57/23 63/17
                               18/23 36/9 36/11 46/24 47/9     139/23 146/1 147/3 149/13
 82/1 84/17 87/8 87/14 87/23   57/4 58/13 83/2 84/18 85/18
 90/24 93/7 93/19 93/22 93/24 85/21 86/24 87/5 87/21 88/1 earlier [4] 61/6 80/14
 94/3 94/3 95/19 96/13 97/4                                    126/23 138/3
                               92/19 99/18 106/3 106/4       early [4] 137/22 140/8 149/7
 99/5 99/6 105/2 105/10        106/7 108/14 108/16 114/24
 113/11 113/18 115/4 116/4                                     150/5
                               125/21 127/8 133/15 142/6     easy  [2] 19/15 122/14
 116/23 117/4 119/7 119/7     doesn't [33] 10/8 16/24
 119/8 119/17 119/24 119/25                                  edit [2] 6/4 121/14
                               17/25 19/13 38/19 38/19       effect [1] 29/9
 119/25 120/1 120/3 120/3      38/21 39/21 40/20 47/11
 120/4 120/6 120/9 120/10                                    effectively [1] 9/12
                               48/18 50/21 51/20 51/22       effort [2] 30/17 31/11
 121/20 122/11 122/12 122/13   57/18 57/20 62/2 62/3 68/12 either [6] 86/14 105/2 105/7
 122/14 122/16 130/24 132/10   76/7 76/8 77/22 84/8 86/13
 132/11 133/25 134/22 134/23                                   138/21 139/6 139/13
                               98/4 98/7 99/16 99/24 101/19 ELBAZ [75] 1/5 5/14 5/20
 136/4 137/2 142/18 146/15     102/2 120/25 126/17 140/20
 148/25                                                        7/15 17/4 17/9 19/23 21/15
                              doing [16] 14/11 52/16 86/21 23/12 26/14 30/10 30/22 32/1
didn't [80] 20/2 29/20 30/16 92/17 107/12 107/19 118/18
 38/8 38/10 39/4 39/22 39/25                                   40/1 48/18 49/8 74/12 88/11
                               118/24 119/2 119/5 119/13       90/9 90/24 91/2 91/11 91/21
 41/20 43/6 46/18 48/9 48/9    119/15 121/5 122/6 138/17
 50/18 51/12 51/16 53/14                                       93/13 94/4 94/10 94/13 94/15
                               139/3
 54/25 55/4 55/10 58/4 59/22 dollar [3] 21/21 101/8 101/8 94/18 95/6 95/15 96/10 96/20
 61/18 62/3 63/17 63/18 64/24 dollars [1] 37/4                 97/4 97/12 98/4 98/7 98/18
 65/5 65/8 66/12 66/13 68/9                                    98/23 99/12 99/13 100/6
                              don't [147] 3/22 4/22 4/23       103/20 106/22 108/1 108/1
 69/2 69/6 70/13 70/16 70/19   6/7 6/8 7/5 7/8 8/13 9/19
 70/23 71/1 71/13 71/25 72/1                                   108/19 109/24 110/16 111/6
E                              136/24                            122/13 136/9 143/24 144/7
                              everybody   [8] 12/7 21/7          147/18
ELBAZ... [25]
       Case     112/4 113/12
             8:18-cr-00157-TDC  Document
                               33/18        303 39/18
                                      38/5 39/8   Filed 08/20/19
                                                        57/13 factsPage  15852/9
                                                                       [9]   of 173
                                                                                 52/19 52/21
 114/2 114/13 114/18 115/3     63/6                              52/23 53/1 53/24 54/5 72/13
 119/6 121/23 123/4 126/8     everyone [5] 20/14 79/7            79/23
 126/17 126/19 127/3 133/20    79/15 81/12 150/4               factual [2] 54/11 54/12
 134/11 134/13 134/18 136/9   everything [22] 12/15 19/25 fair [10] 9/21 16/8 17/2
 136/13 137/6 137/18 139/23    29/2 34/5 34/21 34/25 36/18       33/21 69/18 69/18 81/24
 143/21 144/12 151/8           39/7 39/8 47/7 75/24 81/23        132/18 143/20 146/19
Elbaz's [19] 3/3 5/1 8/5       83/13 119/10 120/19 121/10      fairly [2] 13/4 147/5
 9/10 11/15 16/3 16/11 16/19   122/1 133/21 136/23 137/8       fake [1] 28/7
 26/13 26/19 110/11 113/10     137/11 139/3                    false [1] 142/4
 113/23 113/24 114/8 123/8    evidence [27] 19/2 41/5          familiar [7] 9/23 9/24 66/14
 143/22 144/5 147/14           43/14 52/22 53/6 53/9 58/22       66/14 66/15 78/8 93/20
eleven [1] 120/15              72/13 77/12 79/22 84/5 86/14 far [15] 7/11 10/8 18/12
else [9] 17/25 20/9 31/21      97/8 104/14 105/6 105/11          18/15 30/19 48/12 48/21
 33/7 54/14 57/13 80/10 92/18 109/10 115/10 123/18 126/25        57/23 57/23 63/10 63/11
 145/8                         128/10 129/5 129/7 129/8          92/13 140/2 141/19 149/5
email [17] 37/17 42/15 43/4    129/9 141/22 148/15             faster [1] 140/24
 43/14 72/6 96/11 98/1 98/7   exact [1] 147/19                 fault [1] 48/21
 98/22 98/22 99/12 99/18      exactly [22] 39/2 40/12          FBI [44] 54/24 55/2 55/5
 118/7 126/24 137/18 141/16    42/22 61/20 63/5 75/2 75/4        55/21 55/22 55/23 56/2 56/4
 142/2                         75/6 75/18 75/22 76/3 76/7        56/9 57/5 57/9 58/2 58/4
emails [5] 42/17 127/2 127/5 82/9 94/25 101/21 102/7             58/14 58/16 59/9 59/13 59/18
 141/1 141/2                   113/11 115/4 115/8 120/13         59/19 60/1 60/4 60/7 60/18
Emily [1] 118/9                120/17 121/14                     61/2 61/10 61/13 61/17 61/23
employee [12] 21/8 21/11      examination [9] 2/5 2/6            62/8 62/15 62/24 63/3 63/9
 25/25 45/24 95/10 116/11      20/22 28/14 28/17 33/24 34/1 63/10 63/13 95/18 95/22 96/4
 119/2 121/25 134/14 134/16    74/15 81/13                       96/15 96/18 97/3 114/4 114/8
 136/24 136/25                example [1] 70/23                  114/13
employees [6] 19/25 95/7      examples [1] 141/22              FCRR [1] 1/21
 108/10 143/12 144/4 144/9    except [2] 127/10 145/20         features [1] 29/23
employment [1] 96/16          exception [1] 147/13             feel [1] 69/17
enclosed [1] 137/13           excerpt [3] 103/25 104/3         feeling [1] 72/2
encourage [1] 100/9            108/2                           felony [4] 68/5 68/6 72/11
end [8] 6/17 6/20 6/23 15/15 excerpts [2] 104/24 105/19          72/21
 80/8 117/5 119/4 120/25      exchange [1] 79/20               few [6] 36/2 44/7 75/22
engaged [1] 47/20             excited [1] 21/12                  114/14 142/5 150/5
Englert [1] 1/16              excitement [2] 21/10 118/2       FF [1] 114/21
English [9] 10/20 10/21 76/6 excluding [2] 19/4 20/6           fifteen [1] 37/3
 76/7 125/15 146/2 146/4      excuse [1] 140/19                fifth [1] 56/18
 146/10 148/23                excused [2] 79/14 138/7          fight [4] 118/18 118/21
enough [4] 8/9 31/12 71/16    exhibit [47] 8/22 18/19 19/6 118/21 119/7
 119/8                         20/8 21/23 22/6 23/24 28/22 fighting [2] 118/25 119/10
ensure [2] 36/1 95/19          28/23 29/8 32/9 35/18 40/24 figure [1] 135/1
enter [2] 65/16 76/21          41/4 41/4 43/4 43/8 43/13       figures [3] 126/11 126/12
entered [2] 66/18 131/18       47/24 56/13 58/7 62/10 70/24 126/13
entering [1] 82/2              71/5 72/4 72/5 76/14 77/11      file [11] 78/5 82/15 82/22
entire [8] 30/2 52/19 57/1     79/22 83/12 88/4 97/7 99/8        82/23 83/2 86/8 86/25 87/4
 103/6 110/20 124/7 132/20     102/3 102/13 102/21 103/15        87/5 87/21 88/2
 145/14                        103/17 106/3 106/20 109/10      files [1] 106/8
entirely [5] 19/21 30/9 78/6 115/9 124/3 124/5 131/8           filming [1] 4/10
 82/16 87/2                    141/25 144/13                   find [7] 19/1 31/25 33/10
entirety [6] 29/21 30/2       exhibits [14] 18/14 19/5           33/15 45/13 121/21 121/22
 105/18 145/18 145/21 147/2    22/2 29/8 99/2 104/1 140/19 fine [4] 22/4 109/3 130/11
environment [2] 12/11 12/17    140/20 141/17 141/21 142/7        145/1
Equally [1] 11/12              142/21 142/21 144/14            finger [2] 13/18 13/20
equivalent [1] 9/9            exist [3] 92/9 92/12 92/16       fingers [2] 14/4 14/13
ESQUIRE [5] 1/11 1/12 1/12    experience [5] 114/5 121/9       firmer [1] 108/23
 1/17 1/17                     122/7 142/11 142/13             first [40] 6/25 9/15 14/3
ethically [1] 20/1            explain [11] 37/22 39/1 39/4 14/9 16/1 18/12 22/9 26/2
ethics [1] 12/14               39/22 39/23 53/25 54/1 67/9       26/2 29/10 29/22 32/8 43/25
ETTINGER [1] 1/17              72/5 73/3 129/3                   46/4 56/10 58/10 64/18 77/7
even [45] 10/5 11/1 11/14     explained [5] 46/19 47/14          77/25 79/10 83/13 91/8 91/14
 16/5 16/6 16/14 17/18 17/21   67/2 75/18 145/17                 92/9 98/16 98/18 100/11
 29/24 31/16 31/18 33/4 39/9 explanation [4] 53/12 119/19 104/13 115/19 116/13 119/13
 40/5 48/9 48/15 50/18 51/11   120/5 120/9                       122/8 130/22 134/3 135/14
 51/16 66/17 70/22 73/24 76/5 expression [1] 14/5                141/16 141/17 141/25 148/6
 94/13 97/17 97/23 99/18      extent [3] 16/15 19/21 19/23 148/14
 99/23 101/10 108/3 108/6     eyes [1] 68/14                   fits [1] 105/14
 117/8 118/19 120/14 120/18                                    five [22] 19/11 19/15 64/14
 121/6 121/12 121/15 122/3    F                                  64/16 65/25 66/4 66/10 68/6
 122/17 123/18 128/7 133/24                                      69/1 69/6 70/16 72/11 72/20
 137/18 139/3                 facial [1] 14/5
                              fact  [32]   11/8 16/11  17/19     73/10 73/12 73/15 73/18
eventually [4] 116/5 116/6                                       73/20 74/3 139/22 149/6
 119/18 122/4                  29/5  31/1  31/2 37/13  39/20
ever [6] 23/22 57/25 58/1      42/11 42/20 43/3 48/10 48/19 149/13
 61/23 93/25 96/20             53/16 55/25 68/11 71/1 75/13 five-minute [1] 139/22
every [8] 35/14 37/4 72/6      85/4 91/20 92/5 94/15 108/8 five-second [2] 19/11 19/15
                               119/5 119/20 119/25 121/18      five-year [5] 66/10 68/6
 76/7 76/7 94/14 136/14
F                              126/5 126/6 127/8 127/11        89/2 89/14 89/17 89/20 89/25
                              girl [2] 136/22 137/5            90/7 90/7 90/8 90/17 90/20
five-year... [3] 69/1 72/11 give
       Case 8:18-cr-00157-TDC   Document  30311/4
                                   [20] 6/8     Filed 08/20/19 94/23
                                                   68/9          Page102/8
                                                                      159 of104/3
                                                                              173 104/16
 72/20                         68/10 68/15 70/16 77/9 89/13 104/23 105/1 105/9 105/15
flag [1] 109/2                 89/16 90/15 108/3 112/20        105/17 105/18 105/20 106/13
floor [4] 1/18 5/2 10/2        124/3 124/7 129/3 129/19        106/20 107/14 107/17 108/19
 26/18                         136/16 136/22 139/2 142/15      113/20 114/18 115/1 123/23
floors [1] 3/20               given [11] 16/9 45/14 47/16      125/24 138/23 143/1 143/7
focused [1] 10/18              53/24 60/11 80/15 81/8 90/12 143/16 143/17 144/20 145/17
fold [1] 107/23                129/1 140/18 145/20             145/19 145/20 146/19
follow [5] 119/15 119/16      gives [3] 13/20 16/12 143/25 government's [10] 10/24 32/9
 122/1 131/11 146/10          giving [11] 4/17 13/18 66/5      32/12 43/13 86/17 89/19
following [3] 31/8 133/15      68/4 68/21 68/24 72/10 72/19 102/4 139/16 145/5 149/8
 148/7                         137/5 144/4 149/17            Graf [13] 35/23 35/23 36/1
footing [1] 108/23            go [65] 21/8 21/13 24/16         36/5 36/16 36/19 36/20 36/23
foregoing [1] 151/11           30/15 30/21 30/25 31/1 40/16 37/2 43/15 43/17 44/13 45/8
forgot [2] 39/6 94/15          41/5 41/13 43/24 46/4 51/14 grand [1] 128/6
form [15] 43/17 46/11 46/17    51/14 56/23 62/13 64/11       gray [1] 25/9
 46/19 47/14 47/16 49/25       66/13 67/6 68/9 68/22 68/25 Greenbelt [2] 1/4 1/22
 72/12 104/24 104/25 105/2     69/4 70/15 71/18 71/21 72/23 grounds [1] 20/6
 105/3 116/1 116/3 116/4       72/23 73/18 73/19 73/20       guarantee [10] 46/24 59/14
forms [1] 43/21                73/22 73/24 75/22 81/16         59/20 60/1 60/5 60/8 61/10
forth [5] 6/2 6/4 12/7 16/24 83/10 85/8 86/1 89/4 99/8         61/19 61/23 62/20
 142/12                        99/14 102/12 103/8 109/11     guaranteed [1] 142/3
forward [1] 135/23             112/11 112/14 115/10 115/19 guaranteeing [4] 49/20 50/7
found [1] 9/10                 119/3 120/11 120/12 120/14      62/16 70/24
foundation [6] 8/9 22/3        121/21 122/23 124/3 124/9     guess [14] 5/8 10/18 13/3
 83/17 123/15 148/8 148/15     124/14 130/18 135/16 136/10     15/24 53/4 77/19 99/12
fourth [2] 1/18 56/18          137/20 138/18 139/20 139/23     107/15 107/20 116/13 116/15
frame [4] 29/11 29/17 32/17    147/14                          116/17 140/17 148/21
 148/18                       go-round [1] 30/21             guidelines [6] 20/1 82/6
frankly [2] 6/8 30/12         God [1] 133/19                   83/4 85/17 87/22 88/3
fraud [17] 16/24 18/1 18/4    goes [4] 85/13 109/4 129/12 guilty [22] 42/24 43/2 43/5
 18/25 29/4 50/23 66/11 69/24 144/4                            43/6 43/11 48/19 52/14 68/7
 70/2 70/4 70/8 70/14 71/5    going [74] 5/1 5/19 5/25 6/4 68/10 68/11 69/18 69/19
 71/11 72/4 72/5 72/7          14/9 15/21 15/23 16/20 17/3     70/14 71/20 71/20 72/20 73/2
fraudulent [2] 16/20 18/10     18/4 19/9 20/5 21/10 29/24      73/4 73/6 75/14 76/22 77/6
free [1] 80/6                  30/11 30/24 30/25 32/2 35/2 guy [2] 15/14 119/9
free-standing [1] 80/6         40/15 45/24 45/25 46/23 52/4
freeze [2] 29/17 32/17         52/21 54/6 65/12 67/5 68/9    H
front [6] 5/11 14/7 64/15      72/12 72/24 74/21 75/19
 68/13 75/16 129/22                                          had  [58] 14/4 15/13 21/1
                               75/24 80/18 83/19 85/9 86/13 26/14 29/20 30/13 32/18
full [5] 56/10 80/3 124/6      88/23 89/3 89/19 99/20 99/22 32/19 32/19 40/9 41/15 41/20
 146/21 146/25                 100/20 101/6 101/8 101/9
fully [1] 67/22                                                41/23 42/12 49/10 52/19 67/9
                               102/3 108/6 108/7 115/17        70/22 73/3 81/2 81/3 81/3
funds [2] 46/8 118/9           117/25 118/16 120/16 121/21
further [2] 67/6 151/11                                        86/12 88/19 95/14 96/20
                               121/22 121/24 123/16 124/8      96/21 97/5 97/17 97/23
future [2] 42/10 46/25         124/11 124/19 129/20 129/22
fuzzy [1] 33/13                                                100/16 100/17 106/14 106/20
                               131/7 131/11 132/6 132/9        112/4 113/1 114/5 122/6
G                              137/11 139/1 139/8 139/25       122/18 122/22 125/24 129/1
                               140/14 142/17 144/24            132/2 134/7 134/12 134/19
gave [10] 23/20 98/18 108/8 Goldberg [1] 97/8                  135/2 136/12 137/13 137/21
 119/19 137/6 138/23 139/2    gong [21] 6/14 7/17 7/23         137/23 141/5 143/15 146/18
 146/17 146/22 146/22          9/13 10/3 15/14 16/23 18/6      146/20 146/20 146/24 151/6
general [5] 65/24 66/9 89/5    21/2 21/6 21/8 21/9 21/10     Hadas [4] 28/6 125/3 125/25
 89/7 145/8                    21/13 21/14 21/16 21/20         131/5
generic [1] 29/13              21/22 23/17 23/22 30/6        hadn't [2] 91/21 141/5
gentlemen [2] 33/23 79/9      good [17] 20/24 20/25 34/13 Haim [6] 28/6 126/1 126/9
gesture [9] 13/12 13/24        72/1 72/24 73/2 118/17          126/10 126/17 131/5
 14/13 19/12 19/22 29/12       118/18 118/24 119/2 119/2     Haim's [1] 125/3
 29/18 32/18 33/13             119/5 119/15 121/25 136/20    half [1] 8/12
gestures [8] 10/13 10/23       141/21 149/4                  hand [6] 3/8 13/25 16/25
 11/25 12/3 12/20 18/15 31/15 got [10] 38/19 39/11 39/20       31/22 76/25 144/24
 31/22                         95/15 99/21 103/4 131/14      handled [1] 30/18
get [45] 5/25 6/4 11/3 21/12 139/24 140/4 146/11             hands [3] 13/19 14/6 25/10
 21/12 30/15 36/2 36/6 36/21 gotten [1] 126/13               handwritten [1] 128/23
 38/6 45/18 58/4 58/14 60/9   government [103] 1/11 2/3      happen [2] 71/23 79/25
 60/22 72/3 72/22 73/10 74/6   9/10 10/8 10/9 11/5 11/8      happened [7] 16/17 39/3 76/1
 74/10 80/15 84/23 88/9 89/23 11/14 11/16 11/20 19/5 20/11 81/24 97/5 107/16 126/23
 90/20 100/7 100/21 101/2      22/5 29/11 29/15 29/20 32/8 happening [4] 12/13 16/21
 101/5 101/7 101/8 101/9       32/11 37/15 37/16 38/7 38/24 20/3 127/14
 101/12 101/14 101/14 101/15   39/24 41/5 48/4 61/21 63/21 happens [1] 33/10
 101/16 101/17 118/14 126/8    65/9 66/3 67/15 68/4 70/5     happy [3] 84/18 86/14 137/20
 129/23 136/10 136/11 146/15   70/13 70/15 72/10 72/19 73/3 hard [4] 3/23 31/11 84/23
 149/5                         74/2 74/6 74/17 74/22 74/23     119/8
gets [4] 89/8 89/25 90/3       74/24 78/7 78/11 80/2 81/19 has [26] 3/7 3/19 11/5 11/8
 129/11                        82/3 82/17 82/22 82/23 83/2     11/16 19/5 31/7 53/22 62/2
getting [4] 32/1 49/22 50/13 83/16 85/12 85/14 87/2 87/3       76/1 78/7 82/17 83/21 87/3
 90/10                         87/21 88/1 88/12 88/22 88/24 105/20 107/14 115/16 122/7
Giovanie [6] 28/8 126/4
H                              122/10 125/24 126/8 126/11        115/1 115/2 120/24 122/3
                               126/12 127/18 127/19 129/3        123/4 127/22 128/5 130/1
has... Case
        [8] 123/23 123/25
            8:18-cr-00157-TDC   Document
                               129/4  130/3 303
                                             130/4Filed
                                                   130/808/20/19 131/15
                                                                   Page 134/19
                                                                        160 of 173
                                                                               139/18 140/1
 126/10 126/12 126/12 127/7    130/13 130/16 133/3 133/22        140/5 141/20 144/9 144/18
 132/12 140/18                 135/11 136/21 142/11 142/13       145/24 146/25 147/7
hasn't [3] 52/11 52/17 84/4    142/20 142/21 148/9 148/10      however [2] 29/9 133/4
have [116] 3/25 4/1 4/23 6/3 148/11 148/12 148/13 148/19 hundred [2] 69/20 94/14
 9/20 9/20 10/22 10/23 10/24 here [29] 15/19 18/2 18/3         husband [2] 55/8 55/9
 15/10 16/5 18/18 18/23 20/17 26/21 31/5 31/15 33/4 37/6       husband's [1] 114/4
 28/9 29/14 30/2 30/14 32/22   48/7 60/10 60/24 63/5 66/15
 36/13 37/12 37/20 38/13       79/12 82/20 82/25 83/6 83/9 I
 38/16 40/25 42/20 48/11       84/12 84/15 101/20 116/9
 52/18 52/22 53/13 54/13 57/1 120/1 121/4 127/6 131/11         I'd [8] 76/12 77/11 107/20
 58/1 60/24 62/25 63/2 63/13                                     111/11 111/12 111/13 125/13
                               131/22 138/3 138/16               125/13
 64/13 64/14 66/10 67/15      here's [6] 10/1 10/3 10/3
 68/13 70/6 70/7 71/1 71/4                                     I'll [7] 14/7 51/8 52/4
                               15/7 51/23 78/13                  105/7 142/24 147/23 149/8
 71/10 71/16 72/7 74/16 74/21 hereby [1] 151/5
 75/10 79/7 80/23 82/3 82/16 hereto [1] 151/15                 I'm  [121] 10/16 13/6 13/14
 85/14 86/9 87/1 88/12 88/24 herself [2] 3/7 91/21               17/9 19/4 19/6 20/5 20/6
 91/1 93/10 93/11 93/11 93/25 Herzog [8] 122/8 143/9             21/18 21/22 22/23 30/11
 94/16 95/1 97/8 99/25 100/3                                     31/18 31/19 32/2 33/7 40/7
                               143/13 148/4 148/6 148/18         40/25 41/3 45/6 46/2 46/23
 102/2 105/4 105/22 106/15     148/19 149/2
 107/19 108/17 112/13 113/18 hey [1] 115/20                      48/25 49/1 51/6 51/14 51/14
 114/18 115/3 116/4 121/8                                        51/20 51/21 52/3 53/20 53/21
                              HH [2] 62/10 81/4                  55/4 57/9 59/16 59/18 59/18
 121/12 121/13 123/12 125/16 high [2] 101/2 135/1
 127/8 129/15 130/10 131/18                                      59/23 60/15 60/19 60/19
                              higher [1] 39/9                    61/18 61/18 66/15 67/5 68/19
 132/21 133/22 134/6 134/21   highlight [3] 29/25 30/1
 139/20 139/24 140/2 140/3                                       68/20 69/7 69/12 69/19 69/25
                               30/17                             70/10 70/14 71/3 71/15 72/12
 141/13 143/7 143/16 144/2    highlighted [1] 106/24
 144/16 144/23 145/11 145/11 highlighting [1] 116/12             72/15 73/14 77/19 78/8 79/24
 145/13 145/19 145/19 145/19 him [17] 25/21 45/19 55/10          82/10 83/19 84/1 84/18 85/9
 145/21 145/22 146/24 149/12                                     86/14 87/24 87/25 90/14
                               82/10 83/5 83/7 89/14 100/23 93/20 95/24 97/21 98/6 98/21
 151/15                        101/25 107/18 110/15 110/16
haven't [6] 75/11 78/17                                          99/3 100/2 100/14 102/3
                               111/2 116/10 116/11 119/7         102/7 102/11 102/12 102/19
 107/18 135/15 145/10 146/18   143/11
having [6] 37/3 54/9 66/19                                       105/6 106/10 111/4 111/10
                              himself [1] 31/13                  111/16 118/5 118/24 119/1
 71/5 133/3 138/19            his [16] 14/4 14/4 14/5
he [34] 6/17 14/3 14/24 15/1 25/10 25/23 25/24 26/1 26/2         119/2 119/5 119/10 119/12
 15/2 15/3 25/24 31/19 31/20                                     119/14 120/1 120/7 120/13
                               26/2 33/7 33/8 45/11 63/17        121/4 121/7 121/7 121/9
 33/19 52/21 66/25 75/19       99/6 100/21 107/21
 75/21 76/9 83/2 85/13 86/13 His/her [1] 45/11                   121/11 121/11 123/16 124/19
 87/11 95/13 102/2 107/19                                        129/19 129/20 129/21 130/4
                              hit [6] 21/9 21/13 21/16           131/7 131/22 137/20 139/1
 112/20 112/22 116/2 117/24    21/20 21/22 23/22
 118/2 118/5 140/20 140/20                                       139/3 139/5 139/6 139/8
                              hits [1] 142/10                    139/24 144/24
 143/25 144/2 144/8 148/13    hitting [2] 7/23 23/17
he's [9] 58/20 100/20 107/18 home [1] 55/9                     I've [14] 4/22 9/3 22/1
 110/14 144/4 144/5 144/8                                        60/11 62/22 91/4 114/11
                              honest [1] 14/3                    121/5 140/4 141/20 143/15
 144/9 144/10                 Honor [78] 3/25 7/18 7/21
head [5] 68/21 70/20 99/6                                        145/16 145/20 145/20
                               10/7 12/4 13/3 13/8 13/16       I.T  [1] 33/3
 116/21 118/8                  14/10 15/9 15/18 17/12 17/17 idea [5] 12/12 17/1 80/7
hear [14] 10/14 21/11 24/11    19/8 19/19 20/19 22/4 28/13
 27/20 30/16 38/5 107/21                                         91/1 123/9
                               28/16 28/20 32/4 32/21 33/25 identification [10] 56/11
 133/25 135/8 135/14 135/19    35/4 35/7 40/25 44/25 50/1
 136/4 148/22 148/24                                             56/12 56/12 62/9 76/14 81/2
                               51/4 51/25 54/6 56/14 58/20       81/4 102/20 114/21 124/1
heard [18] 9/22 12/9 13/4      60/14 67/4 67/17 76/25 78/24 identified [2] 3/7 4/19
 18/20 19/24 20/10 59/14       78/25 80/12 80/25 81/15
 59/19 60/1 61/10 62/16 93/25 83/12 83/17 83/23 84/12          identify [8] 5/19 7/2 8/6
 104/9 107/18 132/7 141/20                                       8/20 8/23 10/25 16/7 32/25
                               86/10 86/22 96/22 99/7          ignore [2] 121/15 121/17
 142/4 147/19                  102/14 104/2 104/5 104/9
hearing [1] 77/23                                              II [1] 81/9
                               105/25 106/25 107/23 108/16 image [1] 125/24
Hebrew [21] 10/20 121/13       109/1 123/12 125/12 130/3
 123/13 123/17 124/1 124/12                                    immediate [1] 3/2
                               130/14 131/10 132/20 133/1      immediately [1] 108/3
 124/13 130/11 130/12 130/13   135/13 137/20 138/22 139/14 impeach [5] 52/8 127/23
 130/17 130/22 131/9 132/21    139/20 140/10 140/16 141/9
 133/15 135/5 146/3 146/7                                        129/21 132/12 148/10
                               143/5 144/25 147/24 148/16      impeaching   [1] 53/6
 148/21 148/22 148/24         HONORABLE [1] 1/8
helpful [4] 6/8 138/14                                         impeachment [10] 52/12 52/17
                              hopefully [1] 74/3                 53/2 83/18 127/25 128/4
 138/18 139/11                hoping [5] 64/19 65/2 73/12
HENRY [1] 1/12                                                   128/12 147/15 148/3 148/15
                               73/15 74/1                      Implementation [1] 46/5
her [78] 3/8 12/17 16/22      horizontally [1] 6/7
 17/6 17/14 17/19 19/24 26/16 hour [3] 131/14 147/1 150/5 import [1] 53/10
 26/21 28/6 28/7 29/4 30/23                                    important [8] 47/15 55/25
                              hour's [1] 138/6                   57/6 57/15 119/23 119/24
 30/24 30/25 31/1 32/1 36/23 house [2] 55/10 114/4
 37/2 37/3 37/3 43/17 43/18                                      119/25 120/2
                              how [47] 3/17 5/6 6/12 13/14 importantly [1] 17/4
 45/3 45/11 52/8 52/13 53/10   18/22 20/24 21/16 21/17
 53/12 59/1 78/4 78/10 78/14                                   in-court [1] 129/10
                               21/19 30/18 32/1 34/7 34/12
 78/17 80/25 84/11 84/18 91/4 49/22 50/12 63/2 64/13 73/7 inclined [1] 8/25
 91/5 91/14 94/12 96/10                                        include [3] 11/24 54/6 64/24
                               73/7 75/2 75/4 75/18 79/25      included [1] 122/7
 108/10 108/13 114/5 114/6     80/1 91/1 91/23 109/3 110/2 including [4] 18/13 19/12
 119/6 122/8 122/10 122/10
I                            J                                7/5 7/8 7/11 8/15 9/19 10/25
                                                              11/2 11/3 13/2 13/10 13/23
including... [2] 39/21 83/14 jail
       Case 8:18-cr-00157-TDC     [5] 73/18
                               Document   303 73/19
                                               Filed73/20
                                                     08/20/19 14/2
                                                                Page 161 20/2
                                                                   19/22 of 173
                                                                              26/1 26/2
inconsistency [2] 53/21       73/22 73/24                        31/2 35/3 36/12 55/10 57/10
 53/22                          January [2] 64/4 100/12          63/4 63/11 64/13 64/15 64/16
inconsistent [16] 52/5 53/10    January 2015 [1] 100/12          68/7 68/8 68/11 70/5 70/15
 77/21 77/24 78/22 79/23        JESSICA [3] 1/17 28/8 126/4      71/22 72/3 74/7 75/2 75/4
 83/20 108/9 108/11 127/11      job [19] 25/25 28/9 34/12        75/6 77/23 80/21 84/2 84/9
 127/23 128/1 128/12 129/16      34/13 63/6 63/17 113/11         91/23 92/23 92/24 93/7 93/20
 144/10 144/12                   113/18 118/17 118/18 118/18     93/22 93/24 94/2 94/3 94/3
individual [8] 4/9 4/17          118/20 118/25 119/2 119/5       94/5 95/23 95/25 96/13 96/19
 13/18 13/20 14/15 23/17         119/15 121/22 121/23 136/20     97/19 104/5 105/14 105/24
 25/21 29/17                    joined [1] 109/14                113/9 113/11 113/17 113/23
individuals [6] 11/1 11/3       joint [1] 78/20                  114/8 116/10 116/11 116/22
 11/10 14/11 14/14 16/7         judge [48] 1/9 48/6 48/23        116/23 117/4 118/2 118/5
induced [1] 49/13                49/2 51/2 51/11 51/24 67/21     120/1 120/2 124/10 124/11
industry [1] 63/25               74/15 74/18 74/24 74/24         124/12 124/22 124/22 125/6
infer [1] 17/5                   75/16 75/18 75/25 76/2 76/4     125/17 126/16 126/18 130/8
inference [2] 17/10 17/19        76/8 76/17 77/5 81/20 82/1      130/15 130/17 132/3 133/20
information [3] 30/18 134/17     82/8 82/11 82/14 82/18 82/21    133/24 134/11 134/13 134/18
 134/23                          85/4 85/19 85/21 86/24 87/6     134/20 134/20 134/21 134/22
initial [2] 101/18 118/20        87/8 87/20 87/23 89/1 89/2      137/21 137/22 138/13 138/15
insane [1] 133/19                89/3 89/4 89/6 89/8 89/13       138/21 139/11 139/16 142/18
inside [1] 75/2                  89/16 89/18 90/3 141/24         145/13 146/14 146/14 147/16
instances [1] 17/22              142/16 149/11                   147/18 149/5 149/6
instead [1] 68/5                judging [2] 128/16 128/19       knowing [1] 139/7
instruct [2] 3/14 30/8          July [5] 1/5 64/4 94/24         knowledge [3] 16/19 16/22
instructed [1] 126/8             151/10 151/16                   71/16
instruction [8] 128/4 128/13    July 12 [1] 94/24               knows [2] 8/24 33/8
 128/16 129/7 129/11 129/12     June [2] 64/4 64/5
 129/13 129/15                  jury [30] 1/9 3/14 6/1 8/10     L
instructions [5] 108/8           11/2 11/4 20/10 20/12 20/13
 110/11 143/25 144/3 144/6       20/15 21/5 22/14 22/17 24/5  labeled [1] 149/17
intend [1] 138/23                26/16 29/17 30/8 53/14 54/17 lack [1] 78/2
intent [2] 33/10 33/15           79/14 81/11 84/8 99/2 105/12 ladies [2] 33/23 79/9
intentional [2] 30/17 31/11      128/6 128/16 129/11 138/7    lady [2] 122/2 126/6
intentionally [1] 29/16          138/19 148/23                Lane [1] 1/22
interest [1] 45/7               just [104] 4/2 6/7 9/2 9/21   language [25] 3/18 10/15
interjected [1] 37/6             10/1 12/6 12/8 12/9 12/21     10/19 10/20 10/24 11/25 12/2
interview [2] 56/9 62/8          13/6 13/11 13/22 14/5 14/11   12/20 13/4 18/15 18/20 31/17
interviewed [2] 91/9 91/11       14/24 15/10 15/11 15/12       31/23 32/8 37/17 46/20 47/4
interviews [1] 122/9             19/15 20/7 23/8 27/7 29/22    47/6 47/17 48/2 68/8 68/17
introduce [13] 52/4 53/8         29/24 32/21 32/25 35/15 36/2  102/25 103/15 106/23
 76/12 77/12 79/21 83/12 84/9    37/15 41/20 42/20 45/2 47/24 large [2] 104/18 142/23
 104/3 105/2 105/19 108/20       53/3 53/6 55/11 56/20 58/7   larger [1] 146/13
 125/14 143/17                   58/10 58/23 62/3 62/8 66/4   last [10] 56/16 60/15 62/11
introduced [7] 41/4 60/24        68/13 69/4 69/14 70/2 70/15   79/20 89/1 89/5 89/7 103/14
 104/24 105/21 107/14 107/17     70/19 76/13 77/22 78/9 78/25  114/22 121/5
 107/24                          79/19 81/1 84/2 86/2 86/11   lately [1] 94/1
introducing [3] 107/13           86/12 88/14 89/12 95/5 100/3 later [9] 13/19 14/23 36/25
 107/15 108/18                   101/11 101/16 102/3 105/13    59/10 60/25 60/25 61/5 93/1
invest [2] 49/13 57/13           107/19 108/18 109/1 110/19    114/16
investigating [1] 63/24          111/8 111/12 116/11 117/2    Laughter [1] 150/3
investigation [2] 82/4 85/15     117/9 124/1 124/9 124/14     launching [1] 139/22
investment [7] 36/6 47/1         124/14 124/21 128/25 129/14  law [7] 66/13 66/23 67/1
 47/9 56/6 56/7 57/25 118/20     130/10 131/4 131/9 132/7      70/13 75/7 75/9 86/2
investments [1] 56/2             132/11 132/13 133/9 133/14   LAWRENCE [1] 1/12
investors [5] 49/11 95/23        135/23 138/15 139/6 140/5    lawyer [14] 66/19 66/21
 96/1 96/7 96/20                 140/8 140/11 141/17 146/15    66/23 67/1 67/9 67/14 69/3
involved [2] 91/4 138/13         147/11 148/8 148/14 149/8     69/7 70/10 70/23 71/15 71/15
involves [1] 108/10              149/11                        99/7 121/9
irrelevant [1] 12/10            justice [4] 1/11 63/18        lay [4] 22/2 123/15 148/8
is [431]                         149/21 149/24                 148/15
isn't [5] 13/23 91/22 104/21                                  layout [4] 11/13 11/15 11/17
 137/18 148/6                   K                              11/18
Israel [3] 22/16 24/7 92/21                                   lead [1] 119/5
                                keep [10] 12/15 14/9 19/25    leader [4] 38/1 38/19 40/13
issue [19] 3/2 10/4 12/20        29/16 54/17 79/10 113/16
 16/16 16/18 16/19 18/3 18/12                                  40/23
                                 121/9 129/23 138/4           leads [4] 7/12 136/16 136/18
 19/4 28/24 28/25 31/10 33/5    keeping [1] 29/8
 79/4 132/23 139/7 140/16                                      136/19
                                kept [2] 33/19 112/17         learned [8] 39/15 126/10
 143/6 147/8                    kind [7] 14/20 30/15 79/4
issues [6] 9/3 30/1 33/4                                       126/12 134/3 134/7 134/10
                                 113/25 138/12 138/14 142/3    134/23 136/12
 139/15 140/6 141/13            kisses [1] 126/7
it [500]                                                      least [8] 17/6 18/23 30/22
                                kit [1] 133/20                 46/21 64/18 109/17 141/10
it with [1] 148/21              KK [1] 76/14
it's [154]                                                     147/5
                                knew [12] 12/23 34/15 42/12 leave [2] 97/20 133/9
its [4] 29/9 29/21 30/2 46/7     59/14 59/20 60/4 61/14 62/19 LEE [26] 1/5 21/15 23/12
itself [6] 16/23 18/1 18/11      69/4 116/10 116/25 117/9
 32/19 43/8 101/16                                             48/17 91/2 94/13 94/18 96/10
                                knock [2] 20/10 141/4          96/20 97/4 98/18 113/11
                                know [115] 3/23 5/10 6/7 7/5
L                             listening [1] 10/19                  27/16 28/4
                              little [18] 3/23 10/6 14/6          marked [15] 11/9 11/16 32/9
LEE... Case
        [14] 8:18-cr-00157-TDC
              114/2 114/13      Document
                               23/1          303 69/8
                                     27/7 33/13     Filed69/11
                                                          08/20/19 56/10
                                                                     Page56/11
                                                                          162 of56/11
                                                                                  173 62/9 76/13
 119/6 121/22 133/19 134/11    69/14 76/19 79/21 122/15            77/11 81/2 81/3 81/9 102/20
 134/13 134/17 135/5 136/5     122/15 137/22 138/2 140/8           114/21 131/7
 136/13 137/3 137/6 151/8      148/20 149/9                       MARYLAND [4] 1/1 1/4 1/22
left [5] 21/1 26/20 26/22     LLP [1] 1/16                         151/5
 29/12 147/18                 located [1] 92/3                    matches [1] 105/8
legal [2] 54/12 85/7          location [8] 8/6 9/23 16/7          matter [3] 95/18 108/7
Lena [2] 24/12 27/21           18/25 22/12 24/2 24/3 32/25         128/11
leniency [1] 88/10            lock [3] 100/23 101/25 102/1 matters [1] 124/13
lenient [2] 74/7 74/7         locking [1] 107/25                  Mauritius [12] 92/3 92/6
less [7] 29/7 31/16 73/22     long [8] 91/22 91/23 95/2            92/9 92/10 92/12 92/15 92/23
 74/2 74/9 74/10 74/11         96/15 107/7 109/13 145/24           92/25 93/9 116/24 117/1
let [12] 3/4 59/18 59/25       146/25                              117/11
 60/23 76/16 100/7 100/7      look [18] 3/23 6/17 11/3            maximize [1] 29/9
 102/14 114/20 124/21 135/11   14/8 40/24 43/13 46/22 47/24 maximum [1] 65/25
 143/7                         77/3 85/8 97/7 102/24 103/1 may [26] 12/4 20/21 28/16
let's [26] 3/21 22/5 23/24     134/18 141/6 141/8 141/24           31/19 31/20 40/25 46/7 47/2
 24/8 33/19 35/18 40/24 43/13 142/24                               53/12 76/25 80/1 80/3 80/14
 43/24 43/25 46/4 46/22 51/8 looked [6] 4/2 8/11 101/5             84/24 107/8 108/19 114/18
 61/22 62/5 62/7 86/20 97/7    111/8 134/10 134/17                 115/3 123/17 123/20 128/16
 97/20 99/8 100/16 102/12     looking [12] 14/4 14/5 14/12 138/1 139/14 140/7 143/17
 115/9 115/10 115/19 137/12    26/19 41/3 45/22 88/4 102/12 145/2
letter [3] 124/7 128/23        102/12 103/5 139/8 141/18          maybe [12] 12/1 12/21 14/1
 129/1                        lose [10] 56/5 56/6 57/11            36/14 41/12 63/15 70/11 72/1
letting [1] 130/12             57/11 57/12 57/12 57/13             73/24 83/22 119/18 149/18
level [5] 39/9 46/25 47/11     57/22 57/24 113/16                 Maymon [8] 3/20 3/21 4/19
 47/12 61/24                  lost [1] 95/20                       25/13 25/14 98/18 101/1
levels [1] 61/19              lot [27] 9/6 21/10 34/3              101/24
liable [1] 54/4                34/19 34/23 52/20 69/5 73/12 me [113] 3/4 4/3 9/15 12/21
lie [27] 34/10 35/14 36/3      73/15 73/17 90/23 96/9 96/9         22/11 22/23 25/4 25/25 36/18
 36/5 36/8 39/10 39/13 39/16   97/9 112/9 112/14 112/16            38/21 38/22 39/7 40/7 42/2
 39/25 40/9 41/18 41/25 42/4   112/17 112/23 119/19 120/20         46/21 48/18 48/25 50/19
 42/9 42/10 42/23 43/4 43/8    121/8 122/7 136/15 136/17           50/24 50/25 57/8 57/11 57/17
 59/7 70/25 72/6 97/17 97/20   137/10 139/23                       57/21 59/18 59/23 59/25
 97/24 99/16 99/20 148/13     lowest [1] 45/13                     60/23 61/25 62/2 62/18 63/2
lied [11] 36/23 37/2 49/19    lunch [6] 80/14 80/16 137/23 64/8 64/15 67/10 68/14 68/16
 49/20 49/21 49/22 50/6 50/9   138/2 138/9 149/6                   68/17 68/18 69/16 69/17 70/9
 50/12 50/15 55/15            lying [10] 34/15 55/17 55/21 70/14 70/20 71/3 71/16 71/25
lies [10] 34/3 34/19 34/23     55/22 98/2 98/5 98/8 98/14          73/1 73/5 75/24 76/9 76/16
 35/11 35/15 35/22 36/15       99/21 99/23                         77/9 84/4 86/15 89/16 93/8
 36/16 36/20 54/24                                                 95/24 96/2 96/9 96/10 96/10
life [3] 69/11 69/13 69/15    M                                    96/25 100/5 100/7 100/7
light [2] 15/18 30/5                                               101/3 101/4 101/5 101/10
lightness [1] 149/25          machine [2] 151/5 151/13
                              made  [15]   12/25   41/25  54/9     101/12 101/19 102/14 106/13
like [51] 3/6 3/23 6/9 7/16                                        112/22 112/23 114/5 114/6
 8/11 11/3 13/23 14/18 25/25   56/1  57/6  65/6   106/21  116/3
                               119/16 128/17 128/19 130/17         114/15 114/20 115/8 118/18
 28/20 29/13 48/17 52/4 53/8                                       118/22 119/6 119/6 119/9
 57/12 66/14 69/7 71/14 75/6   144/20   145/6  148/6
                              maintains   [1]    78/19             119/14 119/19 120/17 121/23
 76/12 77/11 80/9 85/7 86/16                                       121/24 121/24 122/2 122/9
 96/8 107/20 109/5 111/11     make [25] 16/15 30/12 32/5
                               36/24  50/21   51/20  51/22   56/7  124/21 133/21 134/16 135/7
 111/12 111/13 112/21 114/19                                       136/7 136/21 136/22 136/23
 115/4 118/23 119/18 121/2     56/23  57/16   62/17  81/1   82/5
                               85/16 88/23 89/20 89/24             136/23 136/25 137/6 140/6
 123/13 125/13 125/13 127/16                                       140/19 141/7 142/15 143/7
 128/23 129/1 130/10 138/14    89/25  90/3   101/10  101/12
                               113/12   140/7  142/6   147/24      144/23 149/7 149/17
 138/20 139/12 139/13 139/17                                      mean [49] 4/2 5/4 6/6 6/8
 142/11 147/1 149/14          makes [5] 17/21 110/13
                               110/14 138/17 144/3                 7/19 7/20 13/3 13/15 13/23
limited [2] 112/5 129/7                                            13/23 14/2 18/6 26/20 30/12
limiting [1] 128/3            making   [12]   10/13   14/16
                               29/12 29/17 33/13 49/16             30/16 30/20 33/2 38/19 38/20
line [11] 36/3 56/18 56/18                                         38/21 39/21 48/18 50/23 53/1
 83/14 83/15 85/9 87/24 87/25 79/23 127/11 136/15 144/1            53/1 54/10 57/18 57/20 59/22
 88/1 88/6 127/17              144/6  148/4
                              Malcolm [5] 115/20 116/8             62/3 62/3 68/12 73/17 76/8
lines [1] 36/25                                                    77/21 90/14 97/19 97/23
link [1] 93/6                  116/9 116/18 116/21
                              man  [3]   25/9  93/11   93/12       99/24 115/25 128/25 131/25
Linkopia [6] 92/25 93/2                                            132/17 138/12 138/12 141/19
 93/15 94/3 117/1 117/4       management    [2]   117/14   148/12
Liora [8] 37/17 38/1 39/16    manager [13] 7/3 36/18 37/25 142/11 146/25 147/4
                               38/20 44/20 45/11 47/2             means [23] 47/8 48/11 50/20
 39/17 39/20 40/19 40/23                                           50/25 51/18 57/21 73/9 74/8
 139/15                        112/12   112/15   112/15  112/20
                               113/1 137/1                         80/3 82/20 83/1 83/6 83/9
Lisa [4] 1/21 151/3 151/19                                         84/16 98/13 115/23 118/18
 151/20                       managers   [8]    3/17  3/19  35/1
                               35/3  38/2  39/9   114/15  121/23   118/23 118/24 119/4 119/10
list [3] 64/13 64/15 140/18                                        119/12 144/8
listen [15] 123/6 123/9       many [26] 21/16 38/18 62/21
                               62/22  62/24   62/24  62/24   63/1 meant [4] 21/19 97/14 119/14
 123/14 124/20 130/13 135/8                                        119/15
 135/10 135/11 135/24 136/2    63/1 63/2 63/7 63/15 64/13
                               69/4 69/5 70/9 70/9 91/1           mechanical [1] 1/24
 136/24 142/14 144/23 147/7
 147/23                        91/3 91/3 91/5 113/12 114/11 meeting [6] 59/9 61/6 61/7
                               114/12 122/6 122/6                  61/9 94/23 136/14
listened [4] 131/9 133/4                                          members [2] 20/15 64/2
 133/14 145/10                mark [5] 19/11 19/15 26/25
M                             motion [19] 30/12 32/3 78/5      140/6 140/21 141/15 141/20
                               78/12 82/5 82/15 82/22 82/24 142/2 143/21 143/22
memorandum
       Case[2]  56/9 62/8
            8:18-cr-00157-TDC   Document
                               83/3        303 87/1
                                     85/16 86/8 Filed87/4
                                                      08/20/19Ms.Page
                                                                  Ben 163
                                                                      [3] of126/9
                                                                             173 126/10
memorize [1] 68/17             87/5 87/22 88/2 88/23 89/20     126/17
men [1] 55/10                  89/25                          Ms. Elbaz [6] 26/14 32/1
mention [9] 39/6 57/22 57/24 motivation [1] 21/12              93/13 94/4 126/8 143/21
 93/2 94/10 94/12 94/15 94/21 move [13] 23/24 28/20 33/19 Ms. Elbaz's [4] 16/3 114/8
 117/5                         51/9 77/11 83/12 103/24         123/8 143/22
mentioned [5] 57/25 93/17      116/13 123/16 125/12 125/14 Ms. Graf [12] 35/23 36/1
 94/13 94/20 114/14            140/23 150/2                    36/5 36/16 36/19 36/20 36/23
mentioning [1] 56/5           moving [2] 25/10 139/24          37/2 43/15 43/17 44/13 45/8
met [7] 37/15 38/7 39/24      Mr [52] 2/5 2/6 3/4 3/19        Ms. Morales [9] 123/5 123/10
 61/2 91/14 100/14 113/19      3/20 5/23 8/25 12/9 12/11       126/9 126/11 126/14 126/18
microphone [1] 12/6            12/16 12/23 13/15 19/17         135/2 136/10 136/11
middle [4] 13/18 13/20 14/13 20/18 21/25 23/19 28/15 33/5 Ms. Uzan [2] 4/25 81/18
 56/24                         33/7 33/18 35/10 35/19 35/20 Ms. Welles [10] 38/13 38/16
might [19] 9/5 10/22 15/10     38/8 39/7 41/8 45/16 46/6       38/25 40/2 40/6 40/8 140/6
 23/1 39/6 42/9 54/3 63/13     50/2 52/10 53/20 74/15 79/3     141/15 141/20 142/2
 66/7 66/8 69/6 71/22 80/7     80/13 86/16 86/21 100/16       Ms. Welles' [1] 140/21
 90/11 94/1 95/9 141/7 142/15 107/9 107/12 107/15 108/17      much [18] 21/17 21/19 63/18
 149/14                        115/14 122/22 123/20 132/5      67/6 77/3 79/13 93/1 115/2
Mila [10] 126/20 133/15        132/24 139/7 139/19 139/21      117/8 121/6 124/20 136/18
 134/3 134/4 134/7 134/19      140/2 140/13 140/18             138/6 139/18 140/1 140/3
 135/6 136/5 136/14 137/3     Mr. [20] 4/9 6/16 6/20 6/23      140/24 141/20
million [2] 101/8 134/8        7/4 7/24 33/12 37/10 37/13     multiple [1] 107/9
mind [6] 79/11 117/8 137/23    37/21 38/16 97/8 117/20        my [77] 6/7 7/21 19/9 27/6
 138/4 144/5 147/15            118/7 143/13 148/4 148/6        27/14 29/2 31/3 32/24 34/9
minimal [1] 29/6               148/18 148/19 149/2             34/12 35/1 36/18 37/25 38/1
minimum [1] 31/21             Mr. Alfasi [9] 4/9 6/16 6/20 38/2 39/17 42/8 48/19 48/21
minute [7] 26/24 27/15 28/4    6/23 7/4 37/10 37/13 37/21      48/22 49/2 50/22 50/24 51/22
 98/21 111/5 139/22 147/3      38/16                           51/23 52/13 55/8 55/9 63/11
minutes [10] 79/8 79/12       Mr. Goldberg [1] 97/8            68/8 68/14 69/15 71/17 74/19
 140/4 146/1 147/1 147/2      Mr. Herzog [6] 143/13 148/4      76/7 84/6 89/1 89/2 89/6
 149/6 149/13 149/13 150/5     148/6 148/18 148/19 149/2       89/11 89/16 91/13 92/7 93/5
misrepresentations [1] 144/1 Mr. Pollack [1] 33/12             93/13 100/25 101/3 101/17
missed [1] 10/22              Mr. Pollack's [1] 7/24           110/8 111/11 111/12 111/13
missing [1] 117/25            Mr. Robinson [1] 117/20          111/14 112/14 114/4 115/6
misstates [1] 45/1            Mr. Scott [1] 118/7              117/8 118/17 118/20 119/3
mistaken [1] 17/9             Ms [142] 3/3 3/5 3/19 4/7        119/3 119/4 120/16 121/22
mistrial [3] 28/21 30/7 32/3 4/18 5/1 5/11 5/14 5/19 7/2       125/2 131/6 132/5 137/6
misunderstood [1] 132/24       7/13 7/14 8/5 8/5 9/10 9/23     139/2 143/7 143/18 144/22
moment [8] 28/17 33/6 41/1     11/14 13/5 16/11 16/14 16/19 144/22 151/6 151/13 151/14
 69/2 71/25 101/3 123/21       17/4 17/9 17/15 19/23 20/17     151/15
 143/2                         20/24 21/1 22/9 24/2 24/11     myself [1] 119/17
money [47] 7/12 14/18 21/17    24/16 24/23 26/13 26/19
 21/19 27/6 27/14 31/3 36/2    30/10 30/22 34/3 35/23 40/1 N
 56/5 56/6 56/7 57/22 57/24    40/10 40/12 40/17 42/4 43/6 name [18] 17/14 25/23 25/24
 58/1 69/5 69/11 69/14 69/16   48/2 48/22 49/8 49/19 50/6
 99/21 108/21 110/8 110/15                                     26/1 26/2 26/2 28/6 28/7
                               51/9 54/9 54/23 67/11 74/12     44/17 91/4 93/9 93/21 93/25
 110/24 111/2 111/23 112/1     79/17 80/23 81/7 81/14 85/2
 113/13 113/23 114/9 115/2                                     94/12 95/10 119/3 126/1
                               86/24 88/8 88/11 90/9 90/23     151/16
 115/16 116/6 117/21 118/15    91/11 91/21 94/10 94/15 95/6 names [1] 94/2
 118/16 118/21 118/25 119/3    95/15 97/12 98/4 98/7 98/22 nature [3] 17/23 18/17 30/21
 119/11 119/17 119/20 119/21   99/12 99/13 100/6 102/4
 121/19 121/24 136/16 136/17                                  nauseous [1] 118/3
                               102/21 103/20 104/18 104/25 necessarily [2] 18/10 45/13
 136/19                        106/22 106/22 106/22 108/1
monitor [1] 99/7                                              necessary [2] 101/14 108/5
                               108/1 108/19 109/13 109/24     need [30] 4/23 9/21 10/9
monitors [1] 99/1              110/11 110/16 111/6 112/4
month [3] 37/4 119/4 126/16                                    11/2 12/7 15/24 19/10 20/9
                               113/9 113/23 113/24 114/18      22/2 67/11 67/18 71/19 77/4
months [8] 36/2 36/24 40/14    114/20 115/3 115/6 122/18
 59/10 60/24 75/22 76/19                                       83/22 93/10 97/9 98/23 116/3
                               123/4 123/13 124/19 124/25      118/10 120/5 120/9 121/6
 81/21                         125/23 125/25 126/2 126/7
Morales [21] 123/5 123/10                                      122/15 124/21 135/8 138/10
                               126/9 126/10 126/17 126/19      138/11 139/19 140/7 147/7
 126/2 126/9 126/11 126/14     126/19 126/19 127/2 132/9
 126/18 126/20 127/1 127/6                                    needed [6] 52/20 91/3 92/21
                               132/12 133/14 136/9 136/9       112/19 116/2 117/19
 127/7 134/4 134/7 134/19      137/18 138/8 139/16 139/23
 135/2 135/6 136/6 136/10                                     needs [2] 101/2 148/13
                               140/14 141/6 141/20 142/4      never [9] 12/12 47/22 48/16
 136/11 136/14 137/3           142/17 143/6 143/12 143/17
more [39] 4/23 5/9 9/8 9/11                                    71/22 75/7 75/8 80/21 100/20
                               144/4 144/12 147/14 147/15      132/2
 10/8 10/12 10/19 15/4 17/4    148/5 148/5 148/9
 18/10 23/1 46/18 60/25 61/5 Ms. [47] 4/25 16/3 26/14         new [5] 1/13 11/19 22/19
 64/5 64/14 64/16 69/6 70/16                                   70/9 136/19
                               32/1 35/23 36/1 36/5 36/16     newer [3] 9/4 9/5 10/6
 74/6 74/7 90/6 100/9 112/9    36/19 36/20 36/23 37/2 38/13 newspaper [1] 94/2
 112/14 112/16 112/18 112/19   38/16 38/25 40/2 40/6 40/8
 112/24 118/22 120/15 122/16                                  next [12] 21/13 41/11 50/19
                               43/15 43/17 44/13 45/8 81/18 83/15 102/10 108/22 118/7
 136/16 139/18 140/7 147/21    93/13 94/4 114/8 123/5 123/8 137/21 137/24 139/16 143/13
 147/24 149/9 149/18           123/10 126/8 126/9 126/9
moreover [1] 118/10                                            148/19
                               126/10 126/11 126/14 126/17 nine [1] 120/15
morning [3] 20/24 20/25 79/5 126/18 135/2 136/10 136/11
most [2] 12/24 73/9                                           Nissim [5] 23/18 24/15 27/22
N                             objects [1] 83/16               once [4] 29/21 30/14 32/20
                              obligated [1] 85/11              149/19
Nissim... [2]
       Case    37/25 101/24
            8:18-cr-00157-TDC   Document
                              obscene [18] 303  Filed
                                             10/13    08/20/19onePage
                                                   10/15          [75]164  of 173
                                                                        4/19   5/12 10/7
no [71] 1/3 8/4 10/15 10/21    10/20 10/23 10/24 11/25         10/12 10/16 13/25 15/4 15/14
 11/1 11/22 16/3 16/10 32/18   11/25 12/2 12/2 12/20 14/13     17/12 18/19 21/13 21/21
 34/11 36/11 42/17 48/10       14/16 18/15 19/12 19/22         21/22 26/24 27/15 28/4 30/23
 51/23 52/18 52/24 55/19 60/2 29/12 29/18 32/18                31/18 35/18 35/20 35/22
 60/6 62/20 64/21 66/13 69/20 obscenity [2] 31/18 31/19        36/20 39/15 42/24 43/7 44/8
 71/13 72/8 75/8 78/7 79/18   obvious [7] 38/21 38/22          48/15 50/23 51/20 51/21
 80/12 82/17 83/22 84/5 84/13 38/22 39/7 73/5 99/19 149/19 62/20 63/17 68/3 72/4 74/18
 86/1 86/18 87/3 95/18 99/20 obvious once [1] 149/19           80/7 81/1 81/7 88/7 88/14
 102/11 106/10 106/10 106/10 obviously [6] 9/11 11/7 68/8 89/1 89/4 89/7 89/11 93/9
 115/8 120/11 123/23 125/5     109/4 137/11 138/24             94/3 94/11 96/10 99/13 101/7
 125/8 126/3 126/24 126/24    occasion [2] 59/10 59/13         102/5 102/9 103/4 103/25
 126/24 127/18 127/18 127/18 occasions [1] 14/15               104/21 105/16 106/5 106/7
 128/15 128/15 128/15 131/6   occur [1] 70/23                  107/4 107/5 107/23 108/9
 132/16 132/16 133/1 133/6    occurred [1] 16/9                119/21 120/24 121/8 122/21
 133/23 135/6 135/13 136/6    odd [1] 132/18                   128/18 128/18 133/6 139/5
 137/19 137/19 139/13 145/16 off [8] 9/15 9/18 16/1 18/12 141/16 147/16 147/24 149/18
 146/6                         21/1 79/4 104/13 130/8          149/20
nobody [5] 46/19 46/19 64/23 offense [5] 65/22 65/24 66/4 one-minute [2] 26/24 27/15
 65/1 73/19                    66/10 66/12                    ones [3] 16/13 17/12 141/6
nodding [2] 17/15 111/18      offer [13] 15/12 52/21 53/5 only [36] 3/16 18/19 19/9
noise [1] 21/10                105/7 105/8 124/8 124/12        21/24 46/16 47/23 53/15 56/8
non [1] 11/22                  124/13 128/2 128/3 129/5        56/12 62/9 63/10 68/5 70/6
non-cumulative [1] 11/22       133/8 141/3                     79/10 79/19 88/9 89/12 89/17
none [2] 3/15 42/17           offered [13] 31/4 67/3           89/19 89/25 90/3 90/20 93/11
not [299]                      104/21 105/10 105/11 105/16     98/10 100/5 102/20 110/7
notereading [1] 1/24           107/20 129/6 145/7 145/10       114/21 115/6 116/7 121/7
notes [5] 117/13 117/17        147/6 147/9 147/12              121/11 124/19 134/16 135/14
 117/19 117/21 151/13         offering [13] 3/11 3/12 3/16 137/6
nothing [7] 74/3 95/23 95/25 5/5 52/19 77/19 77/20 77/21 open [12] 33/22 46/8 46/13
 98/1 98/19 127/2 127/10       105/7 107/21 142/1 147/12       48/9 54/21 79/2 79/11 84/22
notice [2] 14/3 14/8           148/3                           109/9 130/20 133/12 138/4
noticed [1] 40/15             offers [1] 22/5                 opened [5] 12/11 46/14 48/15
notion [4] 7/25 108/9 144/10 office [21] 3/18 5/1 5/2          55/7 95/13
 144/12                        7/14 8/7 8/11 11/13 11/14      opening [1] 29/2
November [17] 39/24 40/3       11/15 11/18 11/19 17/24 21/2 operate [2] 92/21 144/10
 59/10 59/17 60/20 60/23 61/2 21/14 26/14 26/16 26/19         operated [1] 92/8
 61/9 61/16 62/7 64/3 64/3     26/21 29/14 96/10 119/6        operation [4] 17/24 18/4
 64/4 81/2 113/19 114/16      offices [2] 11/16 22/18          18/17 18/23
 114/17                       official [4] 151/3 151/6        opponent [1] 108/25
November 13 [1] 114/17         151/12 151/20                  opportunity [2] 68/4 129/3
November 2 [1] 113/19         often [1] 115/1                 opposed [2] 53/6 132/8
November 27 [1] 81/2          oh [4] 33/19 99/5 102/11        opposite [1] 147/19
now [37] 4/23 15/17 28/15      127/20                         option [3] 45/14 96/12 117/3
 38/11 38/15 39/2 40/5 40/24 okay [132] 3/10 4/1 4/2 4/8 options [4] 45/18 49/13
 45/22 60/19 64/10 64/13       4/11 4/22 5/3 5/6 5/10 5/14     63/25 96/6
 68/11 70/9 70/17 75/22 76/5   5/21 7/24 10/11 12/1 15/4      order [8] 6/4 33/7 68/25
 79/5 79/18 80/15 84/5 88/9    15/7 15/7 20/5 20/12 23/3       92/20 99/19 118/10 119/24
 90/23 92/2 94/6 106/15        28/14 28/18 30/11 33/2 33/21 120/2
 107/11 110/19 111/10 117/24   34/17 35/2 36/12 36/15 37/24 ordinarily [1] 129/19
 120/13 121/7 124/15 133/21    40/24 41/10 44/22 46/4 46/11 organization [1] 29/3
 140/9 140/17 144/23           49/5 54/18 55/23 57/8 57/14 organize [3] 135/7 136/6
Numaris [3] 93/18 93/25 94/4 60/21 62/15 64/24 67/1 69/10 136/23
number [18] 3/11 25/15 35/11 69/21 70/18 70/22 72/3 72/9 orientation [1] 6/11
 101/2 101/5 103/2 103/3       74/20 75/1 76/11 77/9 78/18 oriented [2] 6/1 6/9
 103/9 104/24 106/24 124/4     80/13 80/18 80/21 81/10        original [2] 6/5 6/11
 124/5 137/9 137/10 143/15     83/10 83/19 83/24 85/8 86/4 originally [1] 116/15
 143/25 144/3 151/9            86/6 86/20 89/23 91/24 93/13 Oron [2] 26/3 26/7
numbers [2] 103/1 141/7        93/22 94/4 96/4 97/20 101/22 Orseck [1] 1/16
NW [2] 1/13 1/18               102/12 103/7 103/10 103/23     other [43] 3/19 4/19 11/6
O                              104/11 106/3 107/9 109/8        16/25 17/12 21/11 39/21
                               109/10 110/1 111/14 111/15      48/20 49/16 50/19 50/24
O-R-E-N [1] 26/4               111/17 112/17 113/19 115/19     51/18 52/15 53/15 63/5 63/13
O-R-O-N [2] 26/5 26/6          116/18 117/12 118/5 118/7       66/16 70/14 71/17 71/21
oath [9] 48/7 48/23 49/3       122/21 123/4 124/3 124/16       71/22 101/3 102/21 107/2
 51/2 51/24 52/9 55/20 67/21   125/11 125/18 126/5 129/24      114/15 116/10 117/3 119/18
 127/24                        130/19 131/1 131/21 132/14      121/14 121/23 131/5 133/17
object [7] 44/25 49/25 72/12 132/17 132/23 133/10 136/4        133/19 133/22 137/2 137/4
 132/14 139/8 140/20 140/20    138/2 140/1 140/5 140/15        139/6 140/21 142/6 142/24
objected [2] 31/18 133/3       141/19 142/14 142/23 143/3      147/12 147/13 148/25
objecting [1] 132/24           143/10 144/13 145/1 145/24     others [10] 59/14 59/20 60/1
objection [22] 7/25 35/4       146/5 146/8 146/13 147/4        61/10 62/16 74/12 82/4 85/15
 35/7 51/25 52/18 58/20 67/4   147/11 147/23 149/4 149/15      130/10 149/18
 67/17 77/13 83/20 86/10       149/22 150/1                   otherwise [1] 11/7
 96/22 104/4 107/19 108/17    old [6] 11/18 22/15 22/18       ought [1] 110/2
 109/7 123/19 123/23 125/16    22/21 22/24 24/6               our [1] 148/16
 131/10 132/5 145/11          older [1] 9/7                   ours [3] 149/21 149/23
objections [1] 140/19
O                              39/15 48/20 50/19 50/24         pled [7] 43/2 43/5 43/6
                               51/18 52/16 53/15 63/7 63/15 43/11 52/14 68/10 77/6
ours...Case
        [1] 8:18-cr-00157-TDC
              149/25            Document
                               63/15  119/18303  Filed 08/20/19plus
                                             121/14               Page
                                                                     [1]165 of 173
                                                                          49/19
out [21] 5/1 14/4 29/22       percent [1] 69/20                pocket [1] 9/10
 29/23 52/20 70/24 71/5 71/11 performance [3] 46/25 47/1       point [50] 5/1 17/3 29/15
 79/17 81/6 86/11 99/1 104/6   47/12                            29/16 29/23 32/14 32/17
 107/22 121/21 121/22 132/8   perhaps [2] 17/3 79/20            32/22 33/11 33/12 33/21
 140/9 141/4 147/7 149/4      period [8] 8/16 22/21 107/2       36/14 37/25 40/12 40/13
out-of-court [4] 86/11 104/6 112/5 112/8 112/11 112/23          40/19 40/20 40/21 40/22
 107/22 132/8                  112/25                           52/18 54/23 55/12 63/19 64/1
outline [1] 32/24             permissible [1] 11/22             65/6 66/16 76/5 77/22 79/1
outset [1] 19/12              permission [1] 88/15              86/18 91/12 93/13 100/25
outweighed [1] 31/5           permitted [1] 113/6               101/1 101/6 101/10 107/10
outweighs [1] 19/3            person [21] 4/18 8/22 10/13       108/20 112/25 119/14 120/16
over [14] 38/6 60/23 64/9      10/14 10/14 25/12 25/15          120/22 120/23 122/1 124/9
 70/25 76/4 76/19 83/15 99/14 29/11 31/12 33/3 33/8 33/12       129/18 136/20 140/4 147/25
 113/1 118/11 120/11 120/12    40/6 40/11 40/18 107/25          149/11
 121/21 138/25                 133/16 133/18 133/19 133/22 pointing [1] 29/22
overall [1] 19/13              137/2                           points [1] 32/7
overly [1] 20/7               personal [3] 44/20 45/11         policy [2] 110/22 111/16
overrule [1] 32/3              47/2                            POLLACK [22] 1/17 2/6 8/25
overruled [7] 35/8 35/8 45/4 personally [7] 45/17 48/9          12/9 12/11 12/16 12/23 13/15
 52/1 72/14 86/21 96/24        50/18 50/22 51/12 51/17          28/15 33/7 33/12 50/3 79/3
overwhelmed [2] 63/16 75/23    51/21                            80/13 86/21 107/12 107/15
own [2] 127/18 127/19         persuade [4] 108/4 110/23         108/17 123/20 132/6 139/19
owner [5] 117/7 143/9 143/21 111/22 112/6                       140/18
 147/19 149/2                 persuading [3] 111/2 111/25 Pollack's [1] 7/24
P                              113/2                           portion [22] 12/2 53/4 77/10
                              phone [16] 3/3 8/5 9/18           78/15 78/22 78/25 80/4
page [29] 41/12 41/12 44/22    12/18 16/3 17/6 17/19 19/24      100/17 103/20 104/15 105/1
 46/4 46/22 47/24 56/9 58/8    109/18 109/21 123/9 125/23       105/4 105/8 105/20 106/1
 62/10 77/15 83/13 83/14       125/24 127/19 127/20 127/21      106/24 107/25 108/18 108/22
 83/15 87/24 88/1 88/6 102/10 phones [1] 9/4                    111/5 120/23 123/24
 102/25 103/1 103/2 103/3     photo [2] 10/3 10/4              portions [9] 107/13 107/17
 103/8 103/11 106/23 114/22   photograph [5] 9/19 9/25          109/18 121/2 125/14 125/15
 115/11 115/19 115/20 116/13   10/1 18/6 18/8                   130/3 130/5 130/23
pages [2] 120/15 151/11       photographs [1] 9/10             position [5] 8/2 141/11
paid [7] 49/22 50/13 58/3     photos [2] 11/7 11/9              145/5 148/16 149/7
 58/14 58/15 59/4 59/5        physical [2] 5/1 8/6             possession [1] 16/12
pants [4] 5/13 15/13 22/10    physically [1] 144/23            possible [12] 45/13 97/10
 25/10                        picture [1] 121/4                 98/11 98/24 101/7 101/12
paper [2] 103/5 120/14        piece [5] 30/15 120/21            110/13 113/13 118/12 121/15
paragraph [10] 47/25 48/24     120/21 120/24 132/19             121/16 147/5
 49/3 49/4 49/5 52/3 56/10    pieces [3] 70/19 71/14 72/1 possibly [3] 12/15 19/25
 62/11 103/14 114/22          Pinkerton [1] 54/4                88/9
pardon [1] 30/5               place [3] 9/13 69/3 85/7         practice [1] 31/8
part [44] 9/18 12/21 14/19    placement [1] 45/17              precisely [3] 12/18 14/11
 14/20 43/2 43/9 43/10 43/11 places [2] 29/25 31/9              32/17
 48/3 48/8 48/10 48/20 50/20 plainly [1] 78/4                  prejudice [2] 30/4 31/6
 50/25 51/19 52/2 52/15 52/21 planning [1] 129/19              prejudicial [10] 11/23 18/18
 56/21 63/23 69/17 69/20      play [22] 4/4 4/14 5/23           19/2 20/7 28/23 29/6 29/8
 90/15 90/16 90/19 92/6 92/14 21/23 22/6 23/4 23/13 24/8        29/9 30/3 30/18
 105/16 105/22 105/24 109/20   25/5 25/17 26/9 26/25 27/16 premarked [1] 106/20
 109/22 109/23 115/20 120/20   27/23 28/11 30/1 123/17         prepare [1] 64/5
 120/20 121/23 121/24 122/3    125/13 130/3 130/21 135/16      present [10] 11/21 16/5
 134/22 137/1 137/4 141/5      148/20                           16/14 17/6 20/13 78/3 81/11
 144/20                       played [36] 4/5 4/15 4/21         143/21 143/21 144/5
participants [1] 106/23        5/18 5/24 6/19 6/22 7/7 13/9 presented [1] 106/13
participated [2] 16/21         14/21 15/6 22/7 23/5 23/14      press [10] 4/14 5/23 23/13
 104/19                        23/25 24/9 24/20 25/6 25/18      25/5 25/17 26/9 26/25 27/16
particular [11] 11/2 31/25     26/10 27/1 27/9 27/17 27/24      27/23 28/11
 42/23 43/8 47/11 61/24        28/12 29/23 124/17 124/23       prevent [2] 29/4 118/16
 106/23 110/5 117/18 126/16    131/2 131/4 135/4 135/14        preview [1] 139/2
 141/6                         135/15 135/17 135/22 135/25 previously [3] 104/1 128/21
particularly [2] 18/3 31/24 playing [3] 30/14 123/24            148/11
parties [3] 69/5 131/18        148/9                           prior [12] 52/5 53/9 77/21
 131/19                       plea [18] 42/24 43/7 43/7         77/25 78/21 127/23 128/1
party [1] 108/24               48/19 65/21 66/18 67/22          128/7 128/9 128/12 129/9
pass [2] 28/13 149/15          67/24 67/25 68/7 68/11 68/19 129/16
pause [16] 4/6 23/6 23/15      69/1 69/18 71/19 73/1 73/6      prison [1] 65/25
 24/21 25/7 25/19 26/11 27/2   76/22                           privy [3] 113/5 113/24
 27/18 27/25 32/22 32/24 41/2 plead [5] 66/3 72/11 72/20        126/14
 88/17 106/18 148/24           73/4 75/14                      probably [9] 10/4 12/24
paused [1] 29/11              pleasant [1] 72/2                 31/16 64/14 76/9 80/17 80/18
pausing [1] 29/22             please [18] 4/4 20/14 21/24       140/4 141/4
paying [1] 32/23               23/24 24/5 27/5 27/18 37/23 probative [13] 5/8 11/24
payout [2] 36/7 36/21          51/14 59/24 79/15 81/12 96/3 18/2 18/16 18/22 19/3 28/24
pending [1] 95/14              99/8 99/14 99/16 118/11          29/5 31/3 31/4 31/5 32/18
people [20] 8/8 8/18 8/20      138/8                            32/19
 9/14 9/24 11/4 24/17 30/24
P                             questions [9] 24/17 30/16            149/12
                               48/25 59/23 71/24 72/16            red [3] 5/13 15/13 22/10
problemCase
        [3] 8:18-cr-00157-TDC
              29/19 135/6       Document
                               95/24  96/25 303
                                              132/7Filed 08/20/19redact
                                                                     Page[1]
                                                                          166 of 173
                                                                               83/13
 136/6                        queue [1] 12/21                     redacted [3] 52/20 80/1 80/7
procedurally [1] 79/25        queued [1] 4/1                      redirect [3] 80/19 108/18
procedure [1] 149/5           quick [2] 32/5 32/7                  140/2
proceeding [5] 76/24 77/5     quicker [1] 139/24                  reduce [5] 83/3 87/22 88/2
 77/10 81/24 85/3             quite [2] 117/24 135/2               89/5 89/6
proceedings [5] 1/24 150/6                                        reduction [4] 82/6 85/17
 151/6 151/12 151/14          R                                    90/10 90/20
process [2] 110/12 131/11                                         referenced [1] 7/11
produced [5] 1/24 105/15      raise  [2]    120/22  120/23
                              raising [1] 14/13                   references [3] 17/13 30/23
 105/17 125/23 145/19                                              43/8
production [3] 143/8 143/14 range [5] 82/6 83/4 85/17             referencing [1] 81/8
 144/20                        87/23  88/3
                              rate [8] 41/16 41/21 41/23          referred [3] 44/20 91/5 92/2
profane [1] 18/21                                                 referring [3] 12/3 13/15
professing [1] 78/2            42/24 45/13 45/18 49/21
                               50/10                               31/20
professional [8] 17/2 17/24                                       reflect [2] 86/24 87/5
 18/17 18/22 29/1 29/1 29/3   rates  [3]    45/12  45/24  46/1
 30/20                        rather [6] 29/21 29/24 66/9 reflects [1] 87/20
                               73/22 140/8 143/18                 refresh [6] 57/4 58/13 58/22
proffered [1] 10/24                                                62/5 78/14 114/24
profit [8] 61/24 62/17 70/25  RDR  [1]   1/21
                              read [21] 27/4 31/11 47/16          refunding [2] 113/23 114/9
 110/13 110/14 110/20 111/7
 142/3                         56/20 56/22 57/1 58/10 62/13 refunds [1] 113/10
                                                                  refused [1] 53/11
profits [17] 38/6 39/11 40/1 68/16 79/11 88/14 94/1               regarding [5] 50/17 51/17
 40/9 59/14 59/20 60/1 60/5    128/24 129/4 129/14 130/4
                               130/16 131/7 132/21 133/7           71/24 79/23 129/10
 60/8 61/11 61/19 101/16                                          regardless [3] 34/9 36/15
 108/3 108/4 110/7 110/8       138/5
                              reading [2] 86/11 132/8              112/25
 111/13
promise [2] 47/9 47/11        ready [4] 20/10 20/17 33/24 regards [3] 17/9 24/12 30/24
                               149/9                              registered [1] 93/7
promising [1] 142/2                                               related [1] 28/22
promptness [1] 20/16          real  [2]    26/1  26/2
                              realize [1] 122/1                   relevance [7] 4/25 9/2 16/12
properly [1] 53/2                                                  16/18 18/23 77/13 147/21
property [1] 149/20           really   [7]   10/18  10/19   31/23
                               44/1  46/2   80/5  124/12          relevant [9] 16/25 17/23
proposal [1] 15/11                                                 18/11 19/21 20/4 30/21 32/2
proposing [1] 145/25          realtime [1] 127/13
                              reason   [4]   5/5  43/5  79/18      53/4 77/18
proposition [2] 31/14 145/9                                       reliable [1] 78/4
pros [1] 67/2                  135/14
                              reasonable [1] 101/5                rely [2] 120/5 120/9
prosecute [1] 65/13                                               remember [97] 14/20 21/3
prosecution [5] 74/12 82/4    reasons [1] 10/25
                              reassigned    [2]   136/16   136/17  21/16 21/19 38/10 40/3 40/12
 85/15 88/11 90/9                                                  40/20 40/22 40/23 41/7 45/19
prosecutors [1] 63/14         recall [7] 48/6 82/1 82/7
                               84/5 96/23 113/22 148/7             45/20 55/17 55/18 55/21
prove [2] 18/1 121/10                                              55/22 55/23 56/2 56/4 56/5
provide [1] 74/11             received   [3]    109/14  115/2
                               115/2                               57/8 57/23 57/24 58/4 58/6
provided [11] 78/6 82/3                                            58/16 59/9 59/25 60/2 60/4
 82/16 85/14 86/9 87/1 88/12 recently [1] 64/5                     60/6 60/7 60/18 61/10 61/12
 117/2 131/25 144/18 144/19   Recess   [1]   80/22
                              recognition    [2]   82/7  85/18     61/13 61/15 61/16 61/20
provides [2] 17/19 90/8                                            61/25 62/1 62/1 62/4 62/14
providing [2] 88/10 102/19    recognize [17] 8/7 22/12
                               23/8  24/2   25/1  25/21  28/2      62/15 62/18 62/19 62/21
pull [2] 12/6 35/18                                                62/23 63/5 63/7 64/11 75/5
pun [1] 30/5                   48/2  76/16   124/20  124/25
                               125/3 125/9 131/4 131/6             75/22 75/24 76/3 76/7 76/10
purports [1] 106/21                                                77/23 81/23 82/8 82/9 82/10
purpose [10] 11/22 21/5 21/7   132/9  132/10
                              recognizes    [1]   123/14           82/18 82/21 82/24 83/5 83/7
 21/9 33/16 46/11 76/21                                            94/19 94/20 94/23 94/25 95/5
 129/13 132/12 148/10         recollection [8] 57/4 58/13
                               58/22  62/6   78/2  78/3  78/15     95/10 95/13 95/18 95/22 96/4
purposes [3] 10/10 53/2                                            96/8 96/9 113/25 114/1 114/7
 124/2                         114/24
                              recommend [2] 47/3 89/3              114/10 114/12 114/16 114/19
purse [1] 9/11                                                     115/4 115/5 115/6 115/8
pursuant [1] 90/13            recommendation [1] 47/1
                              record   [14]   13/23   32/6  32/7   115/13 123/2 123/4 148/8
pursuing [1] 90/14                                                 149/1
put [25] 45/14 52/3 52/22      32/21 33/1 33/2 33/11 41/22
                               42/1 42/6 42/8 54/9 81/1           remind [1] 22/17
 52/22 53/3 58/1 62/7 62/10                                       remove [1] 116/12
 62/11 71/7 76/13 83/10 92/22 106/19                              repeat [1] 59/16
 100/16 102/3 102/13 102/22   recorded [8] 1/24 100/18
                               104/18 104/24 106/8 109/17         repeatedly [1] 34/17
 109/11 114/20 115/9 117/17                                       repeating [1] 121/9
 117/19 122/23 129/22 140/14   109/21   127/16
                              recording    [36]   78/3  103/17    rephrase [2] 58/23 67/19
puts [1] 14/6                                                     reported [1] 151/5
putting [4] 10/25 129/8        104/13 104/15 104/17 105/1
                               105/5  105/10   105/15   105/18    Reporter [4] 1/21 151/1
 129/9 148/14                                                      151/3 151/20
                               105/19 105/20 105/23 106/4
Q                              106/12 106/21 107/13 108/22 reports [1] 119/4
                               121/12 123/13 125/1 125/4          representation [2] 9/21 16/8
question [38] 8/4 8/13 16/10 125/7 125/14 125/15 125/20           representations [1] 16/17
 17/1 18/16 18/22 18/24 29/13 125/22 125/25 127/19 130/1          representatives [3] 63/21
 29/14 34/9 48/22 49/2 50/1    131/24 132/11 132/13 133/14         113/20 114/25
 51/8 51/9 51/23 53/4 53/11    137/2 142/9                        represented [2] 44/6 123/25
 53/12 53/13 55/4 60/16 67/5 recordings [15] 102/5 102/9 representing [2] 43/21 63/12
 71/3 72/13 73/14 89/11 94/14 104/25 106/6 107/8 108/24           request [5] 19/9 95/14
 96/2 115/6 124/19 129/25      121/10 126/8 127/1 140/25           110/13 110/15 112/11
 139/22 141/11 144/22 144/22   141/2 141/14 142/15 149/12         requested [1] 137/13
 145/9 149/9
R                              40/2 40/3 48/7 51/11 53/13    scope [1] 109/4
                               53/15 53/16 53/21 59/16 60/2 Scott [4] 116/9 116/19
requireCase
        [2] 8:18-cr-00157-TDC
              82/23 87/4        Document
                               60/24       303 Filed
                                      62/1 64/12 70/2508/20/19
                                                       75/9      Page 118/7
                                                               116/21 167 of 173
requirement [3] 94/17 100/13 75/21 75/25 76/2 78/1 79/20 screen [10] 29/12 32/23
 100/14                        81/3 81/23 82/9 83/21 84/4      33/13 71/8 102/24 103/15
requirements [2] 94/7 95/8     84/7 84/13 84/15 85/5 85/19     111/8 114/20 115/9 134/11
requires [1] 88/20             85/24 86/2 86/5 86/7 86/7     script [6] 37/7 37/9 37/13
requiring [1] 43/21            86/25 87/17 87/21 94/20 96/8 38/8 77/7 85/6
research [2] 79/11 138/5       96/18 96/22 98/4 101/24       scrutinize [3] 45/12 45/24
resisting [3] 118/15 119/20    108/1 108/19 110/16 114/10      45/25
 119/21                        114/14 114/19 117/21 118/2    scrutinized [1] 45/17
respect [9] 8/10 32/8 32/14    118/4 120/18 122/6 122/18     seal [1] 149/24
 113/10 122/10 139/15 141/12   122/21 127/12 128/2 128/20    sealed [1] 85/12
 143/6 148/10                  128/21 130/6 130/7 130/8      seated [6] 4/18 20/15 20/21
respond [1] 12/4               132/13 133/5 133/7 133/22       79/16 81/13 138/8
responsibility [4] 48/11       135/6 136/6 136/23 137/21     second [26] 4/6 12/13 13/20
 48/13 53/18 69/16             139/21 143/24 144/7 151/9       14/8 19/11 19/15 27/16 28/4
responsible [1] 54/8           151/12 151/14                   29/23 29/24 30/21 44/22 45/7
rest [2] 19/14 120/16         salary [3] 58/3 58/14 59/4       46/22 46/24 59/10 77/14
restart [1] 24/18             sales [7] 122/3 122/5 126/11 77/16 88/7 88/14 103/4 110/5
rests [3] 78/6 82/16 87/2      126/12 126/13 134/7 137/7       114/22 115/11 115/20 135/4
result [2] 37/3 43/3          same [20] 5/9 13/22 13/24      Secondly [1] 32/14
results [2] 71/22 72/24        23/19 25/14 25/25 40/15 55/9 seconds [1] 135/24
retention [13] 21/11 25/25     56/6 81/7 90/19 93/10 105/1 see [46] 5/22 9/2 12/1 12/21
 28/10 46/17 92/19 92/21       107/2 114/2 118/23 121/10       13/7 19/14 24/23 25/9 27/11
 110/2 110/22 113/15 113/17    130/23 142/3 148/25             31/15 45/14 46/8 47/3 56/16
 113/18 117/17 133/20         sample [1] 35/15                 62/5 77/7 79/12 83/20 93/1
return [3] 20/17 66/5 79/7    satisfied [2] 82/3 85/14         99/2 102/6 102/24 103/14
returns [2] 49/20 50/7        Sauber [1] 1/16                  107/11 109/3 110/9 110/15
revert [1] 118/11             save [6] 69/10 69/11 69/13       117/5 118/12 120/13 121/8
review [2] 46/19 68/14         69/14 69/15 69/15               123/14 130/18 133/20 134/14
right [82] 3/8 3/10 3/12 4/7 saw [6] 13/12 17/15 92/13         134/16 137/12 137/14 138/3
 6/1 11/11 14/7 19/20 22/19    92/14 92/20 93/12               138/6 140/25 146/11 147/7
 24/23 36/3 36/25 37/7 38/11 say [71] 8/7 9/17 9/21 12/9       148/18 148/23 150/4
 38/13 38/17 39/2 39/11 44/13 16/7 24/12 27/13 27/20 29/2 seek [1] 143/17
 45/9 45/18 52/25 64/10 64/12 31/3 33/19 34/11 35/1 36/9     seems [4] 3/2 9/15 117/24
 66/19 66/20 66/21 66/24       36/18 38/10 38/10 42/18         145/9
 68/11 68/22 68/22 68/24 69/1 50/17 51/16 53/13 53/14        seen [2] 126/25 142/5
 70/5 70/9 70/17 74/10 75/22   57/12 62/1 62/3 67/11 69/12 segment [1] 107/13
 78/13 80/15 84/5 89/4 89/11   70/17 72/25 73/7 73/7 73/14 segments [1] 104/19
 89/19 89/21 90/1 90/4 90/17   73/17 75/25 76/1 76/9 84/17 selected [1] 105/18
 92/19 95/2 95/4 97/5 99/25    85/18 85/21 86/1 87/24 94/18 semantics [1] 84/21
 100/1 100/24 106/15 107/8     97/19 98/4 98/8 99/16 99/18 send [14] 24/12 30/24 96/11
 109/14 111/7 113/15 115/21    101/19 108/20 111/4 115/4       110/15 116/2 116/6 117/21
 117/20 120/13 121/7 122/5     120/7 121/8 122/19 127/2        117/25 118/9 118/14 118/23
 127/4 127/8 129/17 130/10     127/5 130/6 132/10 132/11       119/8 121/19 122/13
 130/15 130/21 131/25 134/15   133/17 133/18 133/19 133/23 sending [8] 17/8 42/2 42/13
 134/17 139/10 140/9 140/17    135/5 135/9 137/4 137/11        43/17 70/24 71/11 119/20
 143/13 144/23 145/15 146/22   140/4 143/19 147/19 148/25      119/21
 148/19                       saying [31] 10/1 17/8 30/23 sense [4] 101/10 101/12
ring [1] 30/6                  45/23 45/25 53/18 53/19         140/7 142/15
ringing [2] 7/23 15/14         61/25 62/2 62/18 62/19 68/12 sent [5] 42/17 71/5 72/6
risk [6] 46/8 46/15 46/23      77/22 80/8 82/19 99/13          98/7 115/17
 55/24 57/5 96/12              106/11 107/1 109/5 113/25     sentence [18] 45/7 46/6
risks [4] 56/1 57/7 57/15      115/7 115/8 117/20 121/7        46/24 56/24 57/1 57/2 65/25
 57/17                         126/21 135/19 136/4 139/5       66/15 66/16 74/7 74/8 74/10
RMR [1] 1/21                   139/6 139/8 147/11              74/19 77/20 89/2 89/8 90/20
Robbins [1] 1/16              says [55] 6/17 11/13 11/15       114/10
Robinson [2] 116/16 117/20     12/16 27/4 27/6 32/10 33/9    sentences [1] 58/11
role [7] 78/7 82/17 87/3       42/15 43/25 44/11 45/6 45/7 sentencing [5] 82/6 83/3
 113/10 113/23 114/9 142/21    46/5 46/23 49/3 49/4 49/5       85/17 87/22 88/2
roll [3] 14/19 14/20 15/4      52/12 73/6 84/19 85/10 85/13 separate [6] 52/5 72/7 93/3
room [4] 39/19 63/7 63/16      86/7 88/12 90/19 90/20 97/8     93/22 93/24 105/15
 101/4                         98/1 98/10 100/20 101/23      separately [2] 74/25 92/15
round [1] 30/21                102/9 103/9 103/11 103/12     September [8] 55/24 58/2
rule [5] 15/21 143/8 143/14    108/2 110/6 110/18 111/11       59/19 60/12 60/13 60/19 61/6
 144/20 147/13                 115/5 115/20 117/13 118/8       64/3
ruled [1] 22/1                 120/1 120/15 120/18 130/18    sequence [1] 105/14
rules [2] 15/10 131/16         133/6 133/17 133/18 133/19    serious [2] 43/2 133/18
ruling [4] 16/1 19/6 19/9      137/13 147/16 149/20          serve [1] 11/22
 30/12                        scared [3] 48/17 114/13        served [1] 32/20
run [1] 33/3                   114/14                        services [2] 117/2 117/3
rung [1] 7/10                 scenario [1] 110/11            session [8] 103/18 104/19
running [1] 12/16             scene [1] 15/14                  107/2 107/3 107/4 109/14
RUSH [1] 1/12                 schematic [1] 11/18              109/18 110/17
Russell [1] 1/16              schematics [1] 11/17           sessions [1] 102/6
S                             Schneiser [2] 25/24 95/11      set [2] 16/12 20/1
                              school [7] 66/13 66/23 67/2 seven [1] 27/16
said [86] 15/1 15/3 29/3       70/13 75/7 75/9 86/2          seven-second [1] 27/16
 32/24 34/8 36/5 36/20 38/18
S                             sign [8] 27/4 27/13 43/18     speak [5] 54/24 55/2 55/6
                               47/17 48/14 69/19 71/19       55/12 110/12
severalCase
        [2] 8:18-cr-00157-TDC
             34/8 145/17        Document 303 Filed 08/20/19speaker
                               116/3                           Page 168
                                                                    [2] of131/5
                                                                           173 146/10
shaking [1] 99/6              signature [1] 80/8            speakers [2] 123/15 124/20
she [145] 3/7 7/25 8/16 8/18 signed [4] 46/18 69/20 69/22 speaking [8] 95/15 103/21
 8/20 8/21 8/23 8/24 8/24      73/9                          115/21 116/15 116/18 125/6
 9/13 9/14 12/14 12/15 16/6   significant [4] 29/6 31/16     133/17 143/12
 16/6 16/15 16/21 17/5 17/20   31/24 144/7                  specific [5] 46/25 70/17
 19/24 19/25 20/1 20/2 28/7   signing [2] 67/22 74/1         71/14 71/17 94/20
 28/9 29/3 32/25 36/24 52/12 signs [1] 31/3                 specifically [9] 43/3 74/20
 53/11 53/12 53/13 53/14      simple [2] 70/12 70/20         82/14 95/6 103/20 108/2
 53/15 53/16 53/16 53/17      simply [6] 29/13 53/11 84/6    113/9 114/17 129/12
 53/18 53/18 53/19 53/19       86/2 98/23 139/21            specified [1] 112/10
 53/20 53/22 53/23 53/24      since [7] 15/23 62/22 79/4    speech [1] 139/23
 53/25 53/25 54/2 54/7 54/13   114/12 129/25 130/11 138/16 split [1] 15/19
 54/15 54/15 72/14 77/22      single [5] 65/22 66/4 72/6    spoke [6] 23/9 51/21 55/7
 77/22 78/1 78/1 78/19 83/21   72/11 72/20                   55/7 55/15 61/20
 84/2 84/4 84/4 84/4 84/7     sitting [7] 3/8 50/19 63/6    spoken [1] 64/8
 84/13 84/15 84/17 84/18       63/16 101/4 143/13 148/19    Spot [1] 96/12
 84/21 91/12 91/12 91/13      situation [8] 110/5 110/5     staff [2] 16/20 32/2
 91/17 91/23 91/24 93/14       111/6 111/10 111/11 111/17   stage [2] 25/24 126/1
 93/14 94/19 94/20 95/9 96/20 111/19 132/18                 stamp [1] 106/24
 96/22 96/23 99/16 104/19     situations [2] 110/2 110/3    stand [8] 20/18 54/19 80/24
 107/6 108/8 108/20 110/6     six [1] 76/19                  127/12 128/18 128/19 128/20
 122/6 122/6 122/7 122/8      slower [1] 139/24              130/9
 122/9 123/14 126/12 126/12   small [9] 35/15 70/19 71/13 stand that [1] 130/9
 126/13 126/17 126/19 126/19   72/1 120/21 120/23 121/2     standard [1] 18/2
 127/12 128/20 128/21 129/1    137/24 137/25                standing [5] 4/17 5/11 22/10
 129/2 130/18 132/6 132/7     smaller [3] 7/17 103/2 103/9 25/9 80/6
 132/12 132/13 133/4 133/5    so [203]                      start [15] 3/21 16/6 19/10
 133/6 133/8 133/19 133/21    sole [1] 46/7                  19/11 19/15 19/16 20/17
 133/21 133/22 133/23 133/24 some [32] 9/1 9/2 9/5 9/10      43/25 46/23 56/17 60/23
 135/6 135/6 135/14 136/6      13/4 14/1 15/16 18/23 24/16   83/14 85/9 128/25 138/15
 136/6 136/12 136/14 136/16    26/19 40/13 40/19 40/20 47/7 started [4] 23/2 40/14 40/21
 136/21 136/21 136/22 136/22   54/23 55/12 60/24 64/1 64/2   40/22
 136/23 136/23 137/19 137/19   76/5 80/19 112/25 120/14     starting [2] 56/20 87/24
 142/6 142/9 142/17 142/20     124/9 130/10 136/20 138/13   state [3] 63/16 144/5 147/14
 143/19 147/19 148/22 148/22   139/15 147/12 147/13 148/8   statement [52] 17/8 17/21
she'll [4] 36/6 54/19 130/11 148/15                          29/2 52/5 52/9 52/9 52/12
 142/20                       somebody [12] 8/24 8/24 9/17 52/19 52/21 52/23 53/1 53/9
she's [26] 5/13 5/19 8/1       24/12 42/10 54/14 96/12       53/23 53/25 54/1 54/5 54/10
 9/23 9/24 17/6 18/3 53/14     101/24 102/1 123/5 134/2      54/11 54/12 54/12 57/17
 78/2 78/9 80/25 84/1 84/3     134/6                         58/18 58/21 58/24 59/4 77/21
 108/9 110/1 110/6 126/14     someone [6] 5/15 13/25 14/6    78/1 79/22 79/22 80/3 80/6
 126/15 127/11 127/19 128/17   33/6 33/9 145/8               80/7 86/11 96/23 104/7
 128/18 141/22 142/18 144/5   something [40] 3/6 6/9 14/8    107/22 127/23 127/24 128/1
 148/11                        14/16 14/18 17/25 27/21       128/8 128/10 128/12 129/2
SHIRA [9] 2/4 15/12 15/13      31/21 33/9 39/22 42/11 48/17 129/9 129/10 129/20 129/21
 20/20 127/5 127/6 127/7       54/13 54/14 62/2 68/17 69/17 130/16 130/17 142/1 142/1
 137/13 137/16                 69/20 70/16 73/7 80/9 82/8    142/4
shirt [1] 25/10                85/3 85/6 96/8 99/23 100/23 statements [17] 3/13 3/15
shorthand [2] 151/6 151/13     101/25 102/2 114/19 119/16    8/10 12/25 108/25 127/10
shot [3] 15/1 31/20 134/11     126/23 127/17 128/21 128/23   128/17 129/16 140/21 140/23
should [19] 12/1 32/16 64/20 128/24 129/1 131/16 137/21      142/7 143/23 144/3 148/4
 67/6 78/14 79/25 80/10 88/4   138/14                        148/7 148/14 149/10
 98/10 110/22 122/3 122/19    sometime [1] 76/6             STATES [11] 1/1 1/3 1/9 1/21
 123/6 123/8 130/1 134/21     sometimes [4] 9/3 38/22        20/20 63/21 65/9 72/19
 136/18 136/25 136/25          44/19 63/9                    114/25 151/4 151/8
shouldn't [4] 86/19 133/22    somewhere [3] 92/17 92/18     stay [6] 12/8 101/8 113/13
 134/20 134/21                 122/18                        114/6 119/1 119/12
show [30] 3/11 3/17 4/3 8/11 soon [5] 97/9 98/11 98/24      steal [2] 97/17 97/19
 9/11 9/11 9/12 9/13 9/13      110/13 118/12                stenography [1] 1/24
 9/14 10/9 11/17 11/23 12/10 sorry [40] 10/16 21/18 22/23 step [1] 79/17
 16/24 17/23 18/5 19/9 20/7    33/23 40/7 40/25 41/3 45/7   still [11] 9/25 29/11 32/23
 29/20 56/8 77/14 107/15       46/3 48/25 49/1 51/14 51/15   48/18 75/23 76/5 79/10 114/3
 108/19 119/24 120/22 120/24   55/4 59/16 59/18 59/18 59/23 128/23 135/21 148/18
 120/25 121/4 148/17           60/15 60/19 60/19 61/18      stipulated [2] 16/2 80/8
showed [6] 29/21 35/11 41/21 61/18 69/12 69/25 71/3 72/15 stipulation [2] 131/19
 101/1 134/19 135/1            73/14 87/25 90/14 95/24       132/22
showing [6] 6/14 10/10 31/7    97/21 98/6 100/2 100/14      stop [11] 4/16 32/16 33/10
 32/20 121/3 141/22            102/7 111/4 118/6 120/7       33/12 33/15 97/17 97/23
shown [4] 6/17 18/9 29/10      131/22                        97/24 99/22 118/19 121/24
 78/17                        sort [9] 4/17 6/14 13/25      stopped [6] 32/15 32/16
shows [9] 10/2 10/8 10/12      14/1 80/6 107/20 140/8        33/14 33/15 33/17 33/18
 10/13 11/18 12/16 18/9 54/9   140/19 148/24                stopping [7] 31/8 31/12
 121/18                       sorts [2] 17/2 17/3            31/12 33/6 97/14 113/12
side [7] 26/20 26/22 138/21 sound [3] 9/16 9/22 70/11        118/24
 139/5 139/6 139/13 149/8     sounds [2] 109/5 139/13       straight [1] 93/5
side's [1] 149/18             SOUTHERN [1] 1/2              strategically [1] 138/17
sides [2] 31/14 33/3
S                             talking [28] 4/18 15/10            33/25 54/20 56/14 60/14
                               31/20 34/14 49/8 54/2 54/3        78/23 78/24 79/12 79/15
strategy [3] 8:18-cr-00157-TDC
       Case    37/3 47/2        Document
                               60/10  63/20 303
                                             67/14Filed
                                                   71/2508/20/19   Page80/21
                                                          76/4 80/12    169 of81/10
                                                                                173 81/12
 138/13                        82/10 97/3 105/25 106/1           81/15 84/21 86/22 102/17
Street [1] 1/18                109/24 110/1 111/6 116/8          109/8 130/19 138/6 138/8
strict [1] 43/21               119/9 126/23 130/4 134/4          150/4
strike [2] 28/21 150/2         136/21 146/12 146/15 148/2      that [993]
striking [1] 29/7             talks [1] 44/23                  that's [62] 5/4 5/4 6/23
strong [1] 118/18             tape [1] 151/14                    7/13 7/21 12/24 17/7 18/8
stronger [2] 16/15 17/21      taught [3] 38/6 100/6 108/12 18/8 18/13 18/16 18/21 18/21
structure [1] 117/6           TDC [2] 1/3 151/9                  19/6 22/4 26/24 27/15 30/18
structures [1] 117/9          TDC-18-00157 [2] 1/3 151/9         34/7 36/24 45/8 49/6 52/12
subject [2] 76/4 82/10        teaching [1] 70/9                  52/14 52/25 53/4 54/2 55/20
subscribed [1] 151/15         team [6] 38/1 38/19 40/13          57/17 58/21 58/22 67/11 77/4
substance [1] 5/7              40/23 63/24 64/2                  84/19 86/12 92/3 92/17 98/20
substantial [17] 74/11 74/16 technical [2] 33/3 33/8             99/7 99/23 102/11 102/19
 74/22 75/19 78/6 82/3 82/16 technology [4] 9/4 9/5 9/7          106/2 106/8 106/10 107/18
 83/4 85/14 87/1 87/23 88/3    10/6                              108/12 109/3 115/21 121/17
 88/10 88/12 88/23 89/13 90/8 Tel [3] 93/18 93/20 136/15         121/17 129/11 130/11 132/17
substantially [1] 19/2        telephone [1] 123/5                132/23 133/6 133/6 137/16
substantive [3] 53/5 105/11 tell [52] 3/24 5/15 7/22             142/23 144/22 145/1 147/21
 128/10                        21/5 22/14 24/3 24/5 26/16      their [18] 3/16 8/10 12/8
substantively [1] 53/5         38/8 39/15 39/25 40/20 41/20 14/6 14/13 17/8 30/24 56/2
subtitles [2] 146/7 148/23     46/20 48/23 49/2 51/23 57/17 101/25 108/3 108/4 108/21
success [4] 47/1 47/12 49/21 59/17 61/23 63/2 65/15 67/21 110/7 110/12 110/20 110/21
 50/9                          70/13 86/15 87/9 88/20 89/17 110/24 111/2
successful [9] 47/10 111/2     90/6 94/6 94/16 95/7 97/4       theirs [1] 149/24
 111/25 113/2 126/15 126/18    97/4 108/14 112/22 114/1        them [62] 3/25 4/1 4/2 6/9
 134/19 135/2 136/12           117/24 119/6 119/7 120/4          9/2 15/16 16/12 20/2 30/14
such [5] 74/12 117/3 129/13    120/8 124/21 136/9 136/15         35/12 38/8 38/12 39/4 39/25
 142/7 142/24                  137/2 137/5 137/7 140/6           41/21 41/22 55/7 55/8 55/8
sufficient [1] 18/2            141/7 142/18 149/7                55/12 55/15 55/15 55/17
suggest [1] 130/2             telling [38] 38/15 40/8 48/6 57/22 64/8 64/19 64/20 65/16
suggesting [1] 53/14           51/17 55/23 56/2 56/4 57/5        65/19 95/5 97/23 97/24 99/4
supervisor [4] 38/20 39/17     57/14 58/4 60/1 60/4 60/7         106/17 108/3 108/4 110/23
 39/21 42/3                    60/18 61/10 61/13 61/16           111/22 111/25 112/6 113/16
supervisors [1] 42/14          62/15 70/25 82/18 82/21 83/5 113/22 114/1 114/14 127/3
supplement [1] 85/12           83/7 89/21 89/24 95/5 95/18       129/19 129/22 131/25 136/17
suppose [1] 9/17               95/22 96/4 113/22 114/17          139/2 140/11 140/22 141/3
supposed [2] 119/16 126/13     120/13 121/11 121/11 134/2        141/8 142/10 143/17 144/9
sure [35] 13/14 22/24 31/19    134/6 144/8 144/9                 145/20 146/16 146/22 146/22
 33/7 49/2 50/4 51/7 53/20    tells [4] 78/4 110/8 126/10        147/7
 53/21 55/5 56/1 57/7 57/16    126/17                          theme [4] 55/25 57/6 57/15
 58/25 59/17 59/25 60/18      template [10] 36/8 36/10           138/1
 64/17 71/4 77/19 78/16 79/6   36/12 37/24 42/2 42/13 42/16 themselves [2] 14/7 63/12
 79/24 84/1 88/16 95/25 97/3   42/18 42/19 42/21               then [46] 4/14 5/6 5/10 6/25
 99/3 103/5 111/5 113/12      templates [1] 38/4                 8/8 29/19 30/15 31/22 62/22
 113/15 115/1 120/8 121/9     ten [3] 121/6 135/23 147/1         64/5 77/9 78/19 78/20 83/15
sustain [1] 83/19             term [1] 76/8                      85/4 85/13 85/21 88/8 92/10
Sustained [2] 67/18 104/8     terms [11] 5/7 11/12 13/15         92/18 103/2 103/8 103/11
swear [1] 133/18               18/13 69/7 76/5 85/12 94/18       111/3 112/1 112/11 114/12
switch [1] 6/2                 94/20 117/6 137/23                116/18 118/7 122/17 123/16
sworn [4] 53/9 78/1 128/7     terrified [3] 114/1 114/2          125/14 127/6 130/4 130/8
 128/9                         114/3                             130/15 130/18 130/22 133/6
system [11] 63/19 95/23       testified [26] 3/19 6/14           133/7 133/16 136/21 148/19
 95/25 96/5 96/13 96/19 98/15 7/14 18/7 21/2 22/17 23/19         148/24 149/5 149/16
 110/15 112/14 112/17 117/14   25/14 26/13 37/6 37/9 37/12 THEODORE [1] 1/8
T                              45/2 74/14 74/18 78/10 88/19 there [101] 3/3 4/7 5/15
                               89/12 90/23 94/6 97/14 107/6 5/16 6/24 7/16 7/25 8/12
t-shirt [1] 25/10              109/17 117/14 126/7 148/11        8/13 8/16 9/20 10/15 11/6
table [2] 2/1 12/8            testify [2] 11/21 142/4            12/13 12/14 12/24 13/19
take [25] 9/1 27/14 31/3      testifying [3] 115/13 123/2        13/21 14/15 16/9 16/17 16/20
 47/3 54/16 68/25 77/3 77/3    123/4                             18/20 18/24 19/10 19/11 20/2
 79/5 79/17 99/19 108/4       testimony [21] 17/7 28/22          22/10 22/18 22/18 23/2 30/22
 112/15 112/21 112/22 112/23   30/8 52/13 53/10 55/20 74/17 30/22 31/2 31/5 32/17 33/9
 120/21 121/6 128/20 138/9     84/6 84/11 85/2 85/5 90/12        33/15 33/17 33/18 33/20
 139/17 142/18 142/24 147/23   90/16 92/2 97/22 98/20 100/6 38/24 41/5 41/12 42/15 44/7
 149/16                        108/12 114/7 122/22 151/7         52/11 52/16 53/3 53/25 54/1
taken [6] 9/20 97/9 98/10     than [39] 5/7 6/13 10/5 10/8 56/20 63/7 63/9 63/15 73/7
 98/23 125/24 151/13           10/12 10/19 14/6 14/8 19/16       79/18 80/3 80/5 80/5 80/18
takes [1] 53/19                29/21 29/24 31/16 46/18           81/6 84/7 84/9 84/14 86/18
taking [7] 3/22 5/14 7/4 8/1 60/25 61/5 64/14 64/16 66/9         92/18 93/2 93/5 93/17 94/21
 53/17 69/16 97/22             67/6 69/6 69/8 70/16 73/12        98/19 99/11 99/20 99/24
talk [12] 9/4 35/2 35/3 35/6 73/15 74/2 112/9 112/14             103/14 105/9 116/23 117/9
 35/10 57/22 86/20 96/15       112/16 112/18 112/19 112/24       117/10 117/13 122/19 129/13
 98/21 136/13 139/1 140/7      128/5 136/16 138/3 139/25         130/18 131/12 131/15 132/22
talked [13] 35/12 61/6 62/24 140/8 140/21 143/18 147/22          137/8 137/10 138/10 138/11
 63/3 64/2 64/19 65/2 96/18   thank [29] 20/14 20/19 20/25 138/20 139/14 140/12 142/24
 100/16 107/25 114/4 121/2     26/8 26/23 28/14 32/4 33/21       143/5 143/8 145/16 145/17
 136/22
T                              132/12 132/17 133/23 138/16      44/11 58/8 71/5 137/12
                               139/8 140/6 140/11 140/23       topic [1] 18/20
there... [2] 8:18-cr-00157-TDC
       Case    148/3 149/1      Document
                               141/3  141/15303  Filed
                                             141/17    08/20/19towards
                                                     141/19       Page 170
                                                                       [1] of117/5
                                                                              173
there's [30] 8/4 9/8 11/1      142/5 143/5 144/2 145/6         trade [10] 46/8 46/13 46/14
 13/17 14/1 16/3 16/10 16/15   146/12 147/6 147/20 148/5        46/17 47/18 50/24 51/17
 17/7 17/10 17/13 19/3 19/21   149/23 149/25                    95/20 100/9 101/7
 33/8 77/23 80/4 83/17 84/5   thinking [3] 40/16 70/12         trademark [1] 44/17
 92/17 98/1 103/1 103/1 103/2 70/21                            traders [1] 110/2
 103/8 129/11 132/21 138/13   thinks [4] 88/24 89/20 90/7 trades [9] 41/16 42/14 43/22
 138/14 139/12 141/16          90/8                             47/21 48/10 48/16 49/17
therefore [2] 87/8 92/13      third [2] 13/21 14/15             79/24 95/13
these [45] 6/1 8/13 8/15      this [329]                       trading [16] 10/2 17/24
 8/18 9/1 9/3 9/17 11/2 11/4 those [17] 3/22 18/7 29/25         41/22 42/1 42/6 42/8 43/18
 11/9 12/10 12/16 16/3 16/4    35/14 93/6 93/6 113/5 113/10 43/22 46/5 49/23 50/15 50/17
 16/16 17/3 17/5 22/2 31/10    125/15 130/5 141/15 141/16       96/5 96/5 101/2 101/11
 31/22 32/1 36/15 36/16 45/17 142/21 144/16 145/22 145/22 trained [5] 34/5 34/8 34/11
 54/23 94/2 108/8 123/9 126/8 149/15                            98/16 100/11
 126/22 141/21 142/7 143/16   though [9] 10/5 11/1 33/16       training [30] 18/21 23/20
 143/22 144/6 144/11 145/9     70/22 94/13 101/11 122/4         31/17 31/23 34/6 34/21 38/5
 145/24 147/3 147/5 147/8      123/18 131/24                    39/18 39/23 40/1 98/17 98/21
 148/3 149/13 149/14 149/16   thought [11] 6/10 12/12 15/1 100/11 100/17 102/5 103/18
they [85] 3/18 3/20 3/22       17/14 86/12 91/24 99/5 132/5 104/19 106/6 107/2 107/3
 3/23 6/2 9/11 9/11 9/12 9/12 132/24 139/25 149/14              107/4 107/16 108/10 108/12
 9/13 9/13 9/14 10/1 11/23    thousand [2] 21/21 37/4           109/14 109/18 110/17 111/6
 12/10 14/12 14/12 16/11 18/5 three [15] 37/15 37/16 38/7       121/3 137/1
 20/10 21/12 38/13 40/16       38/12 39/4 112/8 112/9          trainings [1] 106/8
 54/25 56/5 57/11 57/11 57/11 112/14 112/16 112/18 112/19 transacting [1] 44/23
 57/12 57/12 57/21 57/24       112/20 112/21 112/24 141/17 transcript [33] 1/8 1/24
 62/17 63/12 63/23 65/2 65/3 three-day [1] 112/8                32/9 32/10 76/24 77/5 77/10
 65/6 65/6 65/12 65/12 65/15 through [11] 8/12 29/22            84/19 85/3 85/10 85/18 85/21
 66/4 66/6 66/7 66/8 66/10     30/16 54/8 72/23 72/23 77/3      86/7 86/24 87/5 87/20 103/6
 70/6 71/1 71/4 71/10 72/10    114/12 138/18 140/23 143/17      104/25 105/2 105/9 105/11
 72/22 90/11 95/19 98/16      throughout [4] 30/13 30/19        109/20 109/22 109/23 120/12
 107/24 108/24 110/20 114/10   132/20 143/13                    120/12 120/21 120/22 121/21
 114/15 126/22 128/4 128/20   thumb [3] 145/4 146/17            128/6 128/6 130/17 151/12
 129/22 136/17 138/25 140/21   149/17                          transcript or [1] 128/6
 141/1 141/7 143/11 143/14    time [45] 4/23 8/16 15/5         transcripts [1] 123/16
 143/23 143/24 144/7 145/18    21/20 22/21 23/1 29/10 29/22 translated [1] 132/2
 145/22 146/2 146/6 146/20     29/24 29/24 30/15 37/25 40/5 translation [19] 102/5 102/8
 146/23 147/9 147/14 147/15    40/8 55/9 67/9 69/11 69/14       102/9 106/21 121/13 121/14
 148/12                        69/15 77/4 77/7 91/14 91/25      130/5 131/8 131/13 132/3
they're [6] 12/17 17/8         92/20 94/14 96/9 96/10 101/9 132/5 132/8 132/15 132/18
 118/14 126/22 146/4 146/6     107/2 109/6 112/5 112/11         132/22 132/25 133/3 133/7
they've [3] 104/21 105/16      112/23 112/25 114/3 118/11       146/7
 146/20                        118/22 122/9 126/22 136/14      translations [2] 125/15
thing [16] 3/16 46/16 53/15    136/14 138/6 138/16 139/18       131/20
 71/21 79/19 84/21 86/6        139/23                          tremendous [3] 66/5 72/10
 113/25 121/3 122/5 124/9     times [21] 21/16 34/8 38/18       72/18
 133/6 138/12 147/22 147/22    62/25 63/1 63/2 63/5 63/13      trial [21] 1/8 2/1 13/5
 148/5                         64/9 64/13 64/14 64/16 64/18 30/13 30/19 64/6 68/9 68/10
things [20] 10/7 10/9 17/3     91/1 91/3 91/3 91/5 94/14        68/22 68/25 69/4 70/15 71/22
 18/7 31/10 40/15 49/16 62/21 114/14 142/5 145/17               71/23 72/23 72/23 90/13
 62/22 67/10 70/10 70/15      titles [1] 63/11                  105/16 132/21 144/21 151/7
 71/19 90/6 114/11 114/12     today [4] 20/16 32/13 55/20 tried [4] 9/3 34/13 53/7
 121/10 122/21 144/11 145/6    57/14                            122/12
think [142] 3/2 3/14 5/12     together [6] 37/24 38/1          true [28] 42/5 48/7 48/8
 6/8 6/13 7/18 8/4 8/13 9/3    74/23 78/11 111/12 151/13        48/24 49/3 49/4 52/12 52/13
 9/5 9/8 9/9 11/13 12/23      told [73] 34/3 34/5 34/19         52/14 54/13 57/17 58/18 59/5
 13/12 13/24 14/5 14/19 14/19 34/21 34/23 34/25 35/1 35/11 64/21 68/12 68/13 73/6 84/12
 15/3 15/22 16/6 16/11 16/14   35/14 35/16 35/22 35/23 36/1 84/14 84/16 85/4 91/22
 16/22 16/25 17/8 17/11 17/18 36/16 36/18 36/18 36/23 37/2 112/13 118/17 121/17 121/17
 18/1 18/11 18/12 18/16 18/17 37/16 38/12 38/24 39/10           136/13 148/6
 18/21 19/3 19/17 19/19 20/3   41/15 42/23 43/3 51/2 53/23 trust [4] 122/8 122/10
 20/6 20/7 20/16 21/1 21/21    54/15 54/23 55/8 55/24 57/5      122/19 123/8
 21/25 22/2 23/23 30/6 30/9    57/9 57/10 57/18 58/2 58/14 trusted [2] 122/2 122/5
 30/17 30/20 30/24 31/2 31/5   58/16 59/13 59/19 65/9 65/12 trustworthy [3] 40/6 40/11
 31/7 31/10 31/11 31/18 31/19 82/11 82/14 83/2 87/6 88/24       40/17
 32/2 32/11 33/5 33/24 34/7    94/11 94/15 94/18 95/6 96/10 truth [25] 3/14 3/16 8/10
 39/18 44/25 46/6 52/25 53/1   96/20 96/21 98/22 114/8          31/4 40/20 59/8 88/20 88/24
 53/9 54/8 56/10 56/11 66/17   114/12 114/25 119/13 121/23      89/21 89/24 90/7 98/17 108/7
 67/6 67/18 69/2 69/3 69/6     123/5 126/19 133/21 133/22       119/24 120/2 121/1 121/15
 69/8 69/9 69/19 70/10 70/11   133/22 135/5 135/20 136/5        128/11 129/8 143/23 145/7
 70/13 70/17 71/1 74/14 75/9   136/21 136/22 137/3 143/7        145/10 147/6 147/9 147/12
 77/18 77/22 78/14 78/21 80/2 143/16                           truthful [2] 128/18 128/19
 80/5 80/5 80/13 80/14 80/20 too [2] 11/7 14/2                 truthfulness [1] 59/2
 80/24 83/17 83/20 84/11      took [3] 7/8 48/13 96/9          try [19] 9/5 41/22 59/18
 84/20 86/17 88/19 93/8 93/17 tool [1] 100/8                    78/14 108/3 110/22 110/23
 94/1 107/11 107/12 107/19    tools [1] 119/11                  111/20 112/5 112/19 112/22
 108/17 108/20 112/8 117/6    top [7] 43/25 44/1 44/6           118/17 118/21 119/8 120/22
 120/16 122/18 125/2 131/11
T                             Untereinter [1] 1/16              4/21 5/5 5/15 5/18 5/24 6/4
                              until [10] 65/5 65/9 71/24        6/17 6/19 6/21 6/22 6/25 7/1
try... Case
        [4] 122/1  142/24
             8:18-cr-00157-TDC  Document
                               96/15  100/13303  Filed
                                             112/14    08/20/19 7/4
                                                     112/15       Page
                                                                    7/7 171
                                                                         7/9 of 1738/1 8/6 8/8
                                                                              7/23
 149/8 149/8                   117/4 138/25 147/17              9/12 10/1 13/9 13/13 13/17
trying [9] 15/19 52/8 111/7 untoward [1] 20/3                   13/19 14/15 14/21 15/6 17/20
 113/16 118/14 118/16 120/1   up [48] 4/17 12/6 12/21 14/6 19/13 19/14 22/7 22/12 23/4
 121/24 121/25                 14/23 17/14 17/14 25/9 27/7      23/5 23/14 23/25 24/3 24/9
turn [3] 41/11 102/10 113/1    29/17 32/23 33/19 35/18          24/11 24/17 24/18 24/20
turnover [6] 94/7 94/16        41/25 47/23 52/3 54/16 56/18 24/24 25/6 25/18 26/10 26/17
 94/20 95/7 100/13 100/14      62/7 62/10 62/11 68/4 68/9       26/19 26/22 27/1 27/9 27/17
turns [1] 81/6                 68/10 68/21 68/24 71/7 71/7      27/24 28/12 28/21 29/10
twenty [1] 37/4                71/24 76/13 76/25 83/10          29/11 29/15 29/20 29/25 30/2
twice [7] 29/21 30/14 31/7     83/13 100/16 102/3 102/13        30/8 30/23 31/7 32/22 126/7
 32/20 63/4 63/4 63/10         102/22 106/17 109/11 115/9       135/22 135/25 145/14 145/21
two [27] 10/7 10/8 14/14       119/16 122/24 131/21 137/12      146/9 146/13 146/15 146/21
 14/14 17/13 32/5 32/7 36/24   139/17 143/7 144/24 149/16       146/25 147/3 148/4 148/9
 55/10 57/10 58/10 58/16 60/2 upon [1] 151/7                    148/20 149/1
 60/24 71/19 81/6 92/14 103/1 upset [1] 95/15                 videos [26] 3/3 3/13 3/13
 107/23 108/11 114/11 141/16 us [21] 1/11 38/15 39/22           3/17 3/22 8/5 8/9 9/1 11/21
 141/16 145/18 147/3 147/3     44/6 46/17 46/19 46/19 92/20 12/10 12/16 16/4 16/11 17/5
 149/12                        94/18 98/16 98/18 101/1          30/13 30/19 31/9 31/17 31/23
two-fold [1] 107/23            117/24 124/3 124/21 131/16       32/1 143/8 143/11 143/16
U                              136/15 136/16 138/19 140/18      145/18 145/22 148/3
                               142/18                         view [4] 9/1 53/19 86/17
U.S [2] 113/20 149/20         use [7] 6/14 16/23 18/6 33/8 141/23
ultimately [1] 28/25           129/18 129/20 138/24           viewed [1] 31/9
un [1] 30/6                   used [10] 14/25 28/7 29/9       violations [1] 63/24
un-ring [1] 30/6               30/9 31/17 31/23 32/11 53/2 visible [1] 143/12
unauthorized [2] 49/16 79/24 58/22 117/15                     visual [1] 11/4
under [27] 18/1 18/11 48/6    using [6] 10/15 13/25 33/3      vocabulary [2] 63/18 76/8
 48/23 49/3 51/2 51/24 52/9    46/8 108/24 131/19             voice [16] 4/12 4/13 5/15
 54/4 55/20 65/18 65/21 67/21 usually [1] 112/21                5/16 5/20 23/8 23/11 24/14
 74/5 78/21 79/24 82/2 85/12 uttered [1] 91/2                   27/20 124/25 125/2 125/3
 85/13 88/10 112/4 119/3      UZAN [76] 2/4 3/5 3/19 4/7        125/9 131/6 132/10 132/10
 119/4 127/24 131/16 133/8     4/18 4/25 5/11 7/2 7/14 8/6 voices [1] 124/21
 141/3                         9/23 16/14 20/17 20/20 20/24 volume [2] 101/13 101/14
underneath [2] 44/7 120/15     21/1 22/9 24/2 24/11 24/16     voluntarily [1] 19/5
understand [56] 4/8 12/19      24/23 34/3 42/4 43/6 48/2
 13/6 19/8 34/7 38/3 39/2      48/22 49/19 50/6 51/10 54/9 W
 40/19 40/21 40/22 45/22 46/2 54/23 67/12 79/17 80/23 81/7 wait [2] 55/8 79/18
 46/18 47/6 47/8 47/15 48/13   81/14 81/18 85/2 86/24 88/8 waited [1] 138/25
 48/21 55/4 59/22 63/17 63/18 102/4 102/21 104/18 106/5       waiting [3] 54/17 138/19
 63/20 63/23 65/5 65/7 65/8    106/22 106/22 109/13 114/21      143/18
 68/21 72/9 72/18 74/5 75/8    115/6 122/18 123/13 124/19     walking [1] 3/20
 85/11 87/14 88/9 88/13 88/22 124/25 125/25 126/7 126/10      wall [2] 27/4 31/3
 89/12 89/14 98/20 101/11      126/10 126/19 126/19 127/5     want [32] 4/3 10/3 11/3 22/3
 101/23 105/13 111/17 121/13   132/9 132/12 133/14 136/9        24/16 32/25 35/6 35/10 53/5
 122/12 122/14 122/15 122/16   138/9 139/16 141/20 142/4        54/17 64/24 68/9 73/18 73/20
 130/12 135/5 135/19 136/5     142/17 143/6 143/12 143/18       80/1 86/13 88/14 102/1 102/2
 138/18 140/1 147/22           147/15 148/5 148/6 148/9         110/8 110/19 121/15 121/18
understanding [28] 7/22       Uzan's [4] 13/5 104/25            128/2 130/16 133/5 135/5
 34/12 45/3 45/20 46/14 47/20 125/23 141/6                      136/5 136/24 137/3 137/9
 51/22 52/13 63/11 67/24                                        137/9
 68/20 78/10 78/20 89/1 89/6 V                                wanted [13] 29/23 30/1 54/24
 89/16 91/13 91/15 91/17 92/7 value [8] 5/8 19/3 19/11          55/2 55/5 64/22 79/19 81/1
 93/5 100/25 101/17 111/19     29/5 29/6 31/5 32/18 32/19       108/21 109/1 110/20 136/11
 122/16 123/25 137/7 148/11   VAN [26] 1/12 2/5 3/4 19/17       148/12
understands [1] 53/19          20/18 21/25 33/5 33/19 35/10 wanting [1] 137/22
understood [30] 46/12 46/16    35/19 35/20 41/8 45/16 46/6 wants [8] 11/20 52/22 54/1
 52/15 66/8 66/12 67/14 67/22 52/10 53/20 74/15 86/16           64/23 65/1 73/19 108/2
 67/25 68/3 68/24 71/10 71/18 100/16 107/9 115/14 122/22        126/19
 71/19 71/21 72/22 78/1 82/11 132/24 139/7 139/21 140/2       was [334]
 83/8 85/22 86/3 86/6 87/11   various [2] 110/1 110/3         Washington [2] 1/13 1/19
 87/17 88/8 93/3 97/22 110/21 verbal [2] 14/22 14/24          wasn't [15] 7/25 10/18 14/4
 122/4 147/16 147/18          verbatim [2] 102/9 106/21         16/6 31/1 32/15 33/5 38/24
unequivocal [1] 14/10         verify [2] 59/1 77/4              42/1 69/10 69/13 73/8 91/12
unfair [2] 30/10 31/6         versus [1] 151/8                  94/4 95/2
unfairly [2] 18/18 19/2       very [40] 9/23 13/13 13/16      watch [4] 4/23 4/23 6/6
unfortunately [8] 60/3 61/21 13/17 19/12 30/25 43/21            146/9
 62/4 62/21 62/22 62/23        43/25 55/25 57/8 58/8 69/18 watched [1] 4/22
 121/25 122/9                  69/18 69/18 70/12 71/14 72/2 watching [2] 10/19 13/11
unidentified [5] 10/13 10/14 75/10 75/23 75/23 79/13          way [48] 3/18 6/1 9/3 13/22
 10/14 13/18 13/20             91/21 95/2 95/15 99/12           14/3 16/4 29/8 29/13 30/9
UNITED [11] 1/1 1/3 1/9 1/21 100/11 101/2 101/2 101/6           31/10 40/15 53/25 56/7 59/24
 20/20 63/21 65/9 72/19        114/5 114/5 117/5 117/5          63/11 69/2 69/8 69/9 70/10
 114/25 151/4 151/8            118/18 126/15 126/18 135/1       70/11 70/12 70/17 70/19
unless [4] 22/3 68/15 84/9     136/12 138/6 141/21              70/20 71/14 80/25 86/14
 88/24                        vicariously [1] 54/4              86/15 88/9 89/12 92/7 92/20
unprofessional [6] 11/23      video [84] 3/15 4/5 4/15          93/6 93/12 96/2 99/20 99/21
 12/11 12/14 12/17 13/4 16/23
W                             when [68] 9/4 9/20 14/6 18/3 71/23 74/2 74/16 78/20 79/21
                               18/19 21/1 21/7 22/24 26/20     80/9 80/15 81/13 84/21 92/16
way... Case
        [11] 8:18-cr-00157-TDC
              99/22 105/9       Document
                               32/16       303 33/17
                                     33/9 33/9  Filed 08/20/19
                                                      34/14      Page
                                                               93/8   172 105/9
                                                                    99/22  of 173112/15
 114/2 116/10 118/23 120/19    36/23 37/2 38/5 38/7 38/12      112/22 113/13 119/6 119/11
 126/11 134/10 144/2 148/25    38/18 38/24 39/24 40/12         120/16 121/5 121/6 121/8
 149/3                         40/13 40/21 40/22 40/23         131/19 132/4 133/21 135/7
ways [2] 11/6 139/20           53/16 55/2 55/5 55/15 57/22     136/6 136/13 136/23 138/6
we [161]                       63/5 63/18 65/15 66/18 72/10 143/19 149/18
we'd [1] 6/3                   72/19 73/1 73/17 75/23 81/19 winning [4] 41/16 41/21
we'll [12] 20/12 79/7 79/12    91/8 91/8 91/9 91/11 91/14      41/23 42/24
 98/21 109/3 109/5 130/18      91/20 96/18 97/3 97/19 98/16 wire [12] 50/23 66/11 69/24
 133/8 138/3 140/8 149/8       101/24 109/14 114/4 117/25      70/2 70/4 70/7 70/14 71/4
 149/16                        119/1 120/15 122/8 122/9        71/11 72/4 72/5 72/7
we're [25] 3/12 5/5 7/22       124/22 126/22 127/13 132/21 wires [1] 70/25
 12/3 15/19 18/19 19/9 20/16   137/7 139/18 144/5 144/18     withdraw [20] 15/11 108/11
 33/24 35/2 52/20 60/9 60/19 where [36] 5/1 12/24 13/10        108/17 108/21 109/7 110/7
 79/4 79/10 86/10 105/25       14/24 15/7 22/14 24/3 26/13     110/8 110/14 110/15 110/19
 106/1 135/21 138/16 138/18    26/16 29/14 29/25 33/12         110/20 110/24 111/2 111/7
 142/1 146/12 146/15 148/2     33/14 36/15 44/23 45/6 46/4     111/12 111/13 111/22 112/1
we've [16] 13/3 14/25 18/20    46/22 52/15 70/24 75/10 77/5 112/6 113/2
 19/24 21/25 30/13 30/18 31/8 80/15 101/23 103/20 105/14     withdrawal [13] 95/14 97/18
 38/5 56/10 81/8 120/19        107/11 108/14 111/7 111/11      99/14 99/19 99/22 110/12
 126/24 139/24 140/17 142/5    115/5 115/20 119/12 125/21      111/3 112/2 112/11 113/6
wearing [2] 5/13 25/9          129/1 148/18                    115/2 118/19 118/24
week [4] 98/18 107/6 109/13 whereof [1] 151/15               withdrawals [9] 97/9 97/15
 144/21                       whether [38] 14/2 16/19          97/23 98/10 98/23 99/17
week-long [1] 109/13           17/24 17/25 18/3 18/24 28/25 113/13 114/18 115/3
weeks [7] 37/15 37/16 38/7     45/16 47/14 53/18 57/5 58/13 withdrawing [2] 15/16 15/24
 38/12 39/4 95/3 95/6          74/16 74/21 78/5 78/5 78/11 withdrawn [2] 19/6 100/13
weird [1] 70/11                79/25 82/15 82/15 86/8 86/8 within [4] 3/17 20/1 109/4
welcome [1] 20/15              86/25 87/1 89/23 89/24 113/6 112/10
well [57] 3/5 7/19 11/8        114/7 114/25 115/16 128/22    without [17] 16/21 17/18
 13/22 15/4 15/7 15/21 17/13   133/4 139/6 139/17 144/8        47/21 48/16 49/23 50/16
 17/14 30/11 33/2 43/25 45/3   145/9 148/12 148/13             50/17 51/18 92/8 92/11 92/15
 45/6 46/6 46/22 51/6 53/17   which [48] 6/14 8/7 10/16        95/14 107/20 121/3 138/19
 56/22 56/24 58/23 61/22 62/5 11/14 11/24 12/18 15/11          139/22 148/20
 63/2 66/8 71/2 74/20 76/16    16/13 18/23 19/4 26/20 28/23 witness [31] 7/19 8/2 8/12
 77/25 78/13 80/18 83/22 84/7 30/23 31/17 32/18 33/5 33/7      11/21 16/5 21/24 28/13 45/2
 86/20 92/24 98/13 100/7       35/18 38/20 40/21 43/13         47/23 47/25 56/8 58/8 62/8
 102/25 108/23 111/5 111/13    43/24 50/23 52/19 66/11         76/13 79/10 80/16 83/18
 116/15 125/12 128/14 129/15   86/15 87/25 97/7 101/12         102/4 102/13 102/15 102/19
 130/2 133/6 134/3 138/10      103/6 104/17 105/24 106/3       123/18 124/1 132/6 132/7
 139/14 140/5 141/5 143/7      106/4 106/22 108/8 109/4        139/1 139/16 139/21 148/17
 145/23 147/14 147/21 149/4    115/10 130/22 130/23 131/8      148/21 151/15
Welles [20] 37/17 38/13        141/25 142/1 142/2 144/10     witness' [1] 108/12
 38/16 38/25 39/16 39/17       145/8 147/25 148/4            WITNESSES [1] 2/2
 39/20 40/2 40/6 40/8 40/10   while [3] 54/19 58/3 80/25     woman [9] 3/8 4/7 22/9 23/8
 40/13 40/17 139/15 140/6     white [4] 120/14 120/17          24/23 28/2 28/5 93/10 93/13
 140/14 141/15 141/20 142/2    121/12 149/23                 won [1] 95/19
 149/9                        who [43] 4/3 4/3 6/25 7/8      word [24] 14/25 32/10 32/11
Welles' [1] 140/21             8/12 8/24 11/4 11/21 13/20      36/13 37/12 37/20 38/13
went [3] 66/23 67/1 100/12     16/5 21/14 22/9 23/8 23/17      38/16 42/20 45/21 57/20 68/7
were [80] 3/3 3/20 3/22 10/1 25/1 25/3 25/10 25/12 25/21       68/7 68/11 68/12 75/25 75/25
 16/4 17/5 18/7 18/7 22/24     28/4 32/15 32/15 33/6 63/7      76/3 76/3 82/9 82/9 99/25
 27/11 30/22 34/8 34/14 34/15 63/8 66/23 67/1 74/15 74/20      100/3 120/18
 41/3 42/17 42/18 43/17 45/24 94/11 94/15 95/14 119/21       words [2] 66/14 91/2
 49/22 50/12 50/19 52/16       123/14 124/21 125/6 125/24    work [10] 12/11 28/7 31/10
 57/16 58/3 58/3 58/14 59/4    126/6 126/8 139/15 140/13       40/14 50/24 73/1 73/1 75/19
 60/5 63/7 63/9 63/15 63/20    143/22 147/15                   113/24 149/4
 63/23 64/19 65/2 65/12 65/22 who's [3] 4/10 22/9 23/17      worked [17] 8/7 8/8 8/12
 66/4 66/6 67/3 67/22 67/25   Whoever [1] 92/22                8/16 8/18 8/21 8/24 9/13
 68/21 68/24 70/1 70/2 70/24 whole [8] 20/8 30/15 52/22        9/14 29/14 71/20 72/24 72/25
 75/13 81/6 81/18 82/2 86/13   53/3 59/8 77/20 121/3 124/8     73/4 73/5 114/3 119/12
 91/9 93/7 96/5 97/3 100/11   wholly [1] 127/11              working [8] 12/17 44/4 44/8
 101/4 108/6 108/8 110/12     whose [5] 23/11 24/14 27/20      44/9 99/7 120/19 122/7 144/1
 111/1 111/20 111/25 113/5     123/5 126/1                   works [2] 75/2 75/4
 113/24 116/15 119/3 119/20   why [36] 7/22 10/5 19/4        worry [1] 61/22
 126/22 131/11 134/18 136/2    20/17 34/9 39/1 43/6 48/13    would [78] 9/14 14/8 16/9
 140/22 142/14 143/8 143/24    50/2 52/6 53/12 54/16 56/17     17/2 17/7 18/7 26/21 28/20
 147/9 149/1                   69/22 77/16 79/3 79/4 84/20     36/21 36/24 37/3 48/16 48/17
weren't [4] 6/3 35/14 69/23    86/15 102/1 119/19 119/24       53/8 58/18 59/5 59/7 62/9
 115/1                         119/25 120/3 120/5 120/9        64/8 64/19 64/24 65/3 73/22
what [188]                     122/13 122/16 125/18 128/24     74/19 78/13 79/25 82/5 83/12
what's [13] 8/2 8/2 17/20      131/21 133/2 135/11 138/2       83/14 85/9 85/16 86/16 92/9
 25/23 52/10 76/13 107/9       149/6 149/15                    94/6 96/19 100/8 101/19
 114/21 115/25 124/5 125/20   will [49] 7/2 8/20 8/23          109/5 112/1 112/11 112/14
 142/15 145/5                  15/11 15/22 19/7 36/1 40/16     113/1 113/6 116/6 118/22
whatever [7] 10/2 11/12        42/18 45/11 45/12 50/17         123/13 128/10 128/23 128/24
 11/15 13/24 32/19 93/8 97/4   57/12 57/17 57/22 57/24 69/5 129/2 129/3 129/4 129/4
whathaveyou [2] 12/8 126/16
W                              13/10 15/24 35/3 38/15 52/8
                               68/12 73/12 73/15 74/1 82/19
would...  [25]
       Case     130/2 131/16
             8:18-cr-00157-TDC  Document
                               86/21  89/20 303
                                             89/24Filed
                                                   103/508/20/19   Page 173 of 173
 136/15 138/14 138/18 139/11   107/1 109/5 113/15 116/8
 139/17 139/21 139/23 140/3    118/9 118/15 119/21 120/16
 140/20 140/23 141/3 141/3     124/8 124/9 125/6 129/8
 141/15 141/16 141/25 147/5    147/11 147/12 149/17
 147/8 147/9 148/16 148/22    you've [14] 42/11 53/6 62/24
 148/23 148/24 149/21          64/8 75/8 75/9 78/5 79/23
wouldn't [10] 10/4 17/3        90/12 90/23 91/1 91/5 129/21
 69/19 69/19 80/20 92/12       145/6
 112/21 128/24 129/5 129/13   your [178]
wow [1] 133/17                yourself [6] 56/20 57/2
writes [1] 118/8               58/10 62/13 135/19 136/4
written [14] 82/20 82/25      Yukom [52] 8/11 21/3 22/15
 83/6 83/9 84/12 84/13 84/15   22/25 24/6 26/14 34/3 34/10
 85/3 85/6 85/10 99/24 99/25   34/14 34/19 34/24 35/3 35/11
 100/3 129/1                   35/14 35/16 35/24 36/17
wrong [4] 21/22 52/10 57/10    39/10 41/15 43/20 44/4 44/6
 82/10                         44/7 44/8 44/9 45/23 47/15
Y                              49/19 49/20 49/21 49/23 50/6
                               50/9 50/12 50/15 54/24 58/3
y'all [1] 97/8                 62/16 91/8 91/18 92/6 92/9
yeah [15] 4/3 7/13 12/6 24/6 92/11 92/12 92/14 93/4 93/14
 26/18 42/5 49/4 56/18 59/18   95/19 96/16 109/15 143/9
 72/18 75/8 99/16 106/17       143/12
 109/22 110/18                Yukom's [2] 110/22 111/16
year [13] 8/12 60/25 61/5
 66/10 66/11 67/15 68/5 68/6 Z
 68/25 69/1 72/11 72/20       zero [1] 19/16
 114/16
years [20] 57/10 58/16 60/2
 66/1 66/4 69/5 69/6 69/10
 69/13 70/16 73/10 73/13
 73/16 73/18 73/20 74/3
 114/11 121/7 122/7 126/23
yellow [2] 56/21 56/24
yells [1] 14/16
yes [142] 6/16 7/18 7/21
 8/20 13/8 17/17 21/4 21/7
 22/13 22/15 22/20 23/10
 23/21 24/4 24/13 24/25 25/2
 25/11 25/16 25/22 26/7 26/15
 27/12 28/3 34/6 34/6 34/16
 34/23 34/25 35/1 35/21 35/25
 36/4 36/8 36/14 36/19 36/22
 37/1 37/19 37/22 40/8 41/9
 43/9 43/10 44/10 44/16 44/18
 44/21 45/10 45/15 45/20
 46/10 47/5 48/5 49/15 50/11
 51/23 52/12 55/1 55/14 56/14
 57/3 57/18 58/12 59/12 60/11
 61/4 61/8 63/22 64/1 64/7
 64/10 66/25 74/9 74/13 76/18
 76/20 77/1 79/1 81/5 81/22
 81/25 82/13 82/20 83/6 83/9
 84/25 85/7 85/20 85/23 85/24
 85/25 86/2 86/5 87/7 87/10
 87/13 87/16 88/5 88/7 88/18
 90/22 95/12 97/6 100/15
 102/16 103/13 103/16 103/19
 103/22 104/5 109/1 110/10
 111/9 111/21 113/21 115/15
 115/18 115/22 116/20 116/25
 118/13 122/20 123/3 125/10
 130/14 130/25 132/1 133/17
 134/1 134/25 136/3 136/8
 137/4 140/10 141/9 141/24
 142/16 143/19 144/17 145/3
 148/1
yesterday [2] 88/19 138/3
yet [13] 3/23 47/20 77/24
 78/17 104/14 104/22 105/5
 105/6 105/16 105/23 123/18
 135/15 145/11
York [1] 1/13
Yossi [2] 122/8 143/8
you [849]
you'll [2] 52/22 93/1
you're [32] 6/13 9/16 9/18
